Exhibit 10.2

REVOLVING LOAN CUSIP NUMBER: 21664UAB2

TERM LOAN CUSIP NUMBER: 21664UAC0

 

 

 

CREDIT AGREEMENT

dated as of

January 12, 2011

Among

THE COOPER COMPANIES, INC.,

COOPERVISION INTERNATIONAL HOLDING COMPANY, LP

as Borrowers,

THE LENDERS NAMED HEREIN,

as Lenders,

KEYBANK NATIONAL ASSOCIATION,

J.P. MORGAN SECURITIES LLC,

CITICORP NORTH AMERICA, INC.,

BANK OF AMERICA, N.A.,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co- Lead Arrangers,

KEYBANK NATIONAL ASSOCIATION,

J.P. MORGAN SECURITIES LLC,

CITICORP NORTH AMERICA, INC.,

as Co-Bookrunners,

J.P. MORGAN SECURITIES LLC,

CITICORP NORTH AMERICA, INC.,

as Co-Syndication Agents,

BANK OF AMERICA, N.A.,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents,

and

KEYBANK NATIONAL ASSOCIATION,

as the Administrative Agent,

the Swing Line Lender and LC Issuer,

$750,000,000 Revolving Facility

$250,000,000 Term Facility

 

 

 



--------------------------------------------------------------------------------

ARTICLE I.

   DEFINITIONS AND TERMS      1   

Section 1.01

  

Certain Defined Terms

     1   

Section 1.02

  

Computation of Time Periods

     30   

Section 1.03

  

Accounting Terms

     31   

Section 1.04

  

Terms Generally

     31   

Section 1.05

  

Currency Equivalents

     31   

ARTICLE II.

   THE TERMS OF THE CREDIT FACILITY      32   

Section 2.01

  

Establishment of the Credit Facility

     32   

Section 2.02

  

Revolving Facility

     32   

Section 2.03

  

Term Loan

     33   

Section 2.04

  

Swing Line Facility

     34   

Section 2.05

  

Letters of Credit

     35   

Section 2.06

  

Notice of Borrowing

     40   

Section 2.07

  

Funding Obligations; Disbursement of Funds.

     40   

Section 2.08

  

Evidence of Obligations

     42   

Section 2.09

  

Interest; Default Rate

     43   

Section 2.10

  

Conversion and Continuation of Loans

     44   

Section 2.11

  

Fees

     44   

Section 2.12

  

Termination and Reduction of Revolving Commitments

     45   

Section 2.13

  

Payments and Prepayments of Loans

     46   

Section 2.14

  

Method and Place of Payment

     49   

Section 2.15

  

Defaulting Lenders

     50   

ARTICLE III.

   INCREASED COSTS, ILLEGALITY AND TAXES      53   

Section 3.01

  

Increased Costs, Illegality, etc

     53   

Section 3.02

  

Breakage Compensation

     55   

Section 3.03

  

Net Payments

     55   

Section 3.04

  

Increased Costs to LC Issuers

     57   

Section 3.05

  

Change of Lending Office; Replacement of Lenders

     58   

ARTICLE IV.

   CONDITIONS PRECEDENT      59   

Section 4.01

  

Conditions Precedent at Closing Date

     59   

Section 4.02

  

Conditions Precedent to All Credit Events

     61   

ARTICLE V.

   REPRESENTATIONS AND WARRANTIES      61   

Section 5.01

  

Corporate Status

     61   

Section 5.02

  

Corporate Power and Authority

     62   

Section 5.03

  

No Violation

     62   

Section 5.04

  

Governmental Approvals

     62   

Section 5.05

  

Litigation

     62   

Section 5.06

  

Use of Proceeds; Margin Regulations

     62   

Section 5.07

  

Financial Statements

     63   

Section 5.08

  

Solvency

     63   

Section 5.09

  

No Material Adverse Change

     64   

Section 5.10

  

Tax Returns and Payments

     64   

Section 5.11

  

Title to Properties, etc

     64   

Section 5.12

  

Lawful Operations, etc

     64   

Section 5.13

  

Environmental Matters

     64   

Section 5.14

  

Compliance with ERISA

     65   

 

i



--------------------------------------------------------------------------------

Section 5.15

  

Intellectual Property, etc

     65   

Section 5.16

  

Investment Company Act, etc

     65   

Section 5.17

  

Insurance

     65   

Section 5.18

  

True and Complete Disclosure

     65   

Section 5.19

  

Defaults

     66   

Section 5.20

  

Anti-Terrorism Law Compliance

     66   

ARTICLE VI.

   AFFIRMATIVE COVENANTS      66   

Section 6.01

  

Reporting Requirements

     66   

Section 6.02

  

Books, Records and Inspections

     69   

Section 6.03

  

Insurance

     69   

Section 6.04

  

Payment of Taxes and Claims

     70   

Section 6.05

  

Corporate Franchises

     70   

Section 6.06

  

Good Repair

     70   

Section 6.07

  

Compliance with Statutes, etc

     70   

Section 6.08

  

Compliance with Environmental Laws

     70   

Section 6.09

  

Certain Domestic Subsidiaries to Join in Subsidiary Guaranty

     71   

Section 6.10

  

Senior Indebtedness

     71   

ARTICLE VII.

   NEGATIVE COVENANTS      71   

Section 7.01

  

Changes in Business

     71   

Section 7.02

  

Consolidation, Merger, Acquisitions, Asset Sales, etc

     72   

Section 7.03

  

Liens

     72   

Section 7.04

  

Indebtedness

     74   

Section 7.05

  

Investments and Guaranty Obligations

     74   

Section 7.06

  

Restricted Payments

     75   

Section 7.07

  

Financial Covenants

     76   

Section 7.08

  

Limitation on Certain Restrictive Agreements

     77   

Section 7.09

  

Transactions with Affiliates

     77   

Section 7.10

  

Plan Terminations, Minimum Funding, etc

     77   

Section 7.11

  

Anti-Terrorism Laws

     78   

Section 7.12

  

Modifications to Certain Agreements

     78   

ARTICLE VIII.

   EVENTS OF DEFAULT      78   

Section 8.01

  

Events of Default

     78   

Section 8.02

  

Remedies

     80   

Section 8.03

  

Application of Certain Payments and Proceeds

     80   

ARTICLE IX.

   THE ADMINISTRATIVE AGENT AND OTHER AGENTS      81   

Section 9.01

  

Appointment

     81   

Section 9.02

  

Delegation of Duties

     81   

Section 9.03

  

Exculpatory Provisions

     81   

Section 9.04

  

Reliance by Administrative Agent

     82   

Section 9.05

  

Notice of Default

     82   

Section 9.06

  

Non-Reliance

     82   

Section 9.07

  

No Reliance on Administrative Agent’s Customer Identification Program

     83   

Section 9.08

  

USA Patriot Act

     83   

Section 9.09

  

Indemnification

     83   

Section 9.10

  

The Administrative Agent in its Individual Capacity

     84   

Section 9.11

  

Successor Administrative Agent

     84   

 

ii



--------------------------------------------------------------------------------

Section 9.12

  

Other Agents

     84   

ARTICLE X.

  

GUARANTY

     85   

Section 10.01

  

Guaranty by the Company

     85   

Section 10.02

  

Additional Undertaking

     85   

Section 10.03

  

Guaranty Unconditional

     85   

Section 10.04

  

Waivers

     86   

Section 10.05

  

Company Obligations to Remain in Effect; Restoration

     86   

Section 10.06

  

Waiver of Acceptance, etc

     87   

Section 10.07

  

Subrogation

     87   

Section 10.08

  

Effect of Stay

     87   

ARTICLE XI.

  

MISCELLANEOUS

     87   

Section 11.01

  

Payment of Expenses, etc

     87   

Section 11.02

  

Indemnification

     87   

Section 11.03

  

Right of Setoff

     88   

Section 11.04

  

Equalization

     88   

Section 11.05

  

Notices

     89   

Section 11.06

  

Successors and Assigns

     90   

Section 11.07

  

No Waiver; Remedies Cumulative

     93   

Section 11.08

  

Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury Trial

     93   

Section 11.09

  

Counterparts

     94   

Section 11.10

  

Integration

     94   

Section 11.11

  

Headings Descriptive

     94   

Section 11.12

  

Amendment or Waiver

     94   

Section 11.13

  

Survival of Indemnities

     96   

Section 11.14

  

Domicile of Loans

     96   

Section 11.15

  

Confidentiality

     96   

Section 11.16

  

Limitations on Liability of the LC Issuers

     97   

Section 11.17

  

General Limitation of Liability

     97   

Section 11.18

  

Lenders and Agent Not Fiduciary to Borrowers, etc

     98   

Section 11.19

  

Survival of Representations and Warranties

     98   

Section 11.20

  

Severability

     98   

Section 11.21

  

Independence of Covenants

     98   

Section 11.22

  

Interest Rate Limitation

     98   

Section 11.23

  

Judgment Currency

     98   

Section 11.24

  

USA Patriot Act

     99   

 

iii



--------------------------------------------------------------------------------

     EXHIBITS

Exhibit A-1

   Revolving Facility Note

Exhibit A-2

   Swing Line Note

Exhibit A-3

   Term Note

Exhibit B-1

   Notice of Borrowing

Exhibit B-2

   Notice of Continuation or Conversion

Exhibit B-3

   LC Request

Exhibit C

   Subsidiary Guaranty of Payment

Exhibit D

   Compliance Certificate

Exhibit E

   Closing Certificate

Exhibit F

   Solvency Certificate

Exhibit G

   Form of Assignment Agreement    SCHEDULES

Schedule 1

   Lenders and Commitments

Schedule 2

   Subsidiary Guarantors as of the Closing Date

Schedule 3

   Existing Letters of Credit

Schedule 5.01

   Corporate Information

Schedule 5.05

   Litigation

Schedule 7.03

   Liens Existing as of the Closing Date

Schedule 7.04

   Indebtedness

Schedule 7.05

   Investments

 

iv



--------------------------------------------------------------------------------

EXECUTION VERSION

THIS CREDIT AGREEMENT is entered into as of January 12, 2011, among THE COOPER
COMPANIES, INC., a Delaware corporation (the “Company”), COOPERVISION
INTERNATIONAL HOLDING COMPANY, LP, an entity organized under the laws of England
and registered in Barbados as an External Company under the laws of Barbados
(the “Foreign Borrower” and together with the Company, individually each a
“Borrower” and collectively, the “Borrowers”); the lenders from time to time
party hereto (each a “Lender” and collectively, the “Lenders”); KEYBANK NATIONAL
ASSOCIATION (“KeyBank”), J.P. MORGAN SECURITIES LLC (“JPMS”), CITICORP NORTH
AMERICA, INC. (“Citi”), BANK OF AMERICA, N.A. (“BofA”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION, (“WFNA”, and together with KeyBank, JPMS, Citi and BofA,
collectively, in such capacity, the “Co-Lead Arrangers” and, individually, each
a “Co-Lead Arranger”), each as a lead arranger; KeyBank, JPMS and Citi, each as
a co-bookrunner (in such capacity, a “Co-Bookrunner”); JPMS and Citi, each as a
co-syndication agent (in such capacity, a “Syndication Agent”); BofA and WFNA,
each as a co-documentation agent (in such capacity, a “Co-Documentation Agent”);
DNB NOR BANK ASA (“DnB NOR”), HSBC BANK USA (“HSBC”), PNC BANK, NATIONAL
ASSOCIATION (“PNC”), MIZUHO CORPORATE BANK, LTD. (“Mizuho”) and UNION BANK, N.A.
(“Union Bank”, and together with DnB NOR, HSBC, PNC and Mizuho, collectively, in
such capacity, the “Senior Managing Agents” and, individually, each a “Senior
Managing Agent”); and KeyBank, as administrative agent (in such capacity, the
“Administrative Agent”), the Swing Line Lender (as hereinafter defined) and an
LC Issuer (as hereafter defined).

RECITALS:

(1) The Borrowers have requested that the Lenders, the Swing Line Lender and
each LC Issuer extend credit to the Borrowers to (i) refinance certain
indebtedness of the Company and its Subsidiaries, and (ii) provide working
capital and funds for general corporate purposes of the Borrowers and their
Subsidiaries and for other lawful purposes.

(2) Subject to and upon the terms and conditions set forth herein, the Lenders,
the Swing Line Lender and each LC Issuer are willing to extend credit and make
available to the Borrowers the credit facility provided for herein for the
foregoing purposes.

AGREEMENT:

In consideration of the premises and the mutual covenants contained herein, the
parties hereto agree as follows:

ARTICLE I.

DEFINITIONS AND TERMS

Section 1.01 Certain Defined Terms. As used herein, the following terms shall
have the meanings herein specified unless the context otherwise requires:

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (i) the acquisition of all
or substantially all of the assets of any Person, or any business line or unit
or division of any Person, or (ii) the acquisition or ownership of in excess of



--------------------------------------------------------------------------------

50% of the Equity Interest of any Person, in each case whether by purchase,
merger, consolidation, amalgamation or any other combination with such Person.

“Adjusted Eurodollar Rate” means with respect to each Interest Period for a
Eurodollar Loan, (i) the rate per annum equal to the offered rate appearing on
the applicable electronic page of Reuters (or on the appropriate page of any
successor to or substitute for such service, or, if such rate is not available,
on the appropriate page of any generally recognized financial information
service, as selected by the Administrative Agent from time to time) that
displays an average British Bankers Association Interest Settlement Rate (such
page currently being LIBOR1 page) at approximately 11:00 A.M. (London time) two
Business Days prior to the commencement of such Interest Period, for deposits in
Dollars with a maturity comparable to such Interest Period, divided by (ii) a
percentage equal to 100% minus the then stated maximum rate of all reserve
requirements (including, without limitation, any marginal, emergency,
supplemental, special or other reserves and without benefit of credits for
proration, exceptions or offsets that may be available from time to time)
applicable to any member bank of the Federal Reserve System in respect of
Eurocurrency liabilities as defined in Regulation D (or any successor category
of liabilities under Regulation D); provided, however, that in the event that
the rate referred to in clause (i) above is not available at any such time for
any reason, then the rate referred to in clause (i) shall instead be the
interest rate per annum, as determined by the Administrative Agent, to be the
average of the rates per annum at which deposits in Dollars in an amount equal
to the amount of such Eurodollar Loan are offered to major banks in the London
interbank market at approximately 11:00 A.M. (London time), two Business Days
prior to the commencement of such Interest Period, for contracts that would be
entered into at the commencement of such Interest Period for the same duration
as such Interest Period.

“Adjusted Foreign Currency Rate” means with respect to each Interest Period for
any Foreign Currency Loan, (i) the rate per annum equal to the offered rate
appearing on the applicable electronic page of Reuters (or on the appropriate
page of any successor to or substitute for such service, or, if such rate is not
available, on the appropriate page of any generally recognized financial
information service, as selected by the Administrative Agent from time to time)
that displays an average British Bankers Association Interest Settlement Rate
(such page currently being LIBOR1 page) at approximately 11:00 A.M. (London
time) two Business Days prior to the commencement of such Interest Period for
deposits in the applicable Designated Foreign Currency with a maturity
comparable to such Interest Period, divided by (ii) a percentage equal to 100%
minus the then stated maximum rate of all reserve requirements (including,
without limitation, any marginal, emergency, supplemental, special or other
reserves and without benefit of credits for proration, exceptions or offsets
that may be available from time to time) applicable to any member bank of the
Federal Reserve System in respect of Eurocurrency liabilities as defined in
Regulation D (or any successor category of liabilities under Regulation D);
provided, however, that in the event that the rate referred to in clause
(i) above is not available at any such time for any reason, then the rate
referred to in clause (i) shall instead be the interest rate per annum, as
determined by the Administrative Agent, to be the average of the rates per annum
at which deposits in an amount equal to the amount of such Foreign Currency Loan
in the applicable Designated Foreign Currency are offered to major banks in the
London interbank market at approximately 11:00 A.M. (London time), two Business
Days prior to the commencement of such Interest Period, for contracts that would
be entered into at the commencement of such Interest Period for the same
duration as such Interest Period.

“Administrative Agent” has the meaning provided in the first paragraph of this
Agreement and includes any successor to the Administrative Agent appointed
pursuant to Section 9.11.

“Administrative Agent Fee Letter” means the Administrative Agent Fee Letter
dated as of November 16, 2010, between the Company and the Administrative Agent.

 

2



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person, or, in the case of any Lender that is an investment
fund, the investment advisor thereof and any investment fund having the same
investment advisor. A Person shall be deemed to control a second Person if such
first Person possesses, directly or indirectly, the power (i) to vote 10% or
more of the securities having ordinary voting power for the election of
directors or managers of such second Person or (ii) to direct or cause the
direction of the management and policies of such second Person, whether through
the ownership of voting securities, by contract or otherwise. Notwithstanding
the foregoing, neither the Administrative Agent nor any Lender shall in any
event be considered an Affiliate of the Company or any of its Subsidiaries.

“Agent” means a Co-Bookrunner, a Co-Documentation Agent, a Co-Lead Arranger or a
Co-Syndication Agent, in each case, in their capacity as such.

“Aggregate Credit Facility Exposure” means, at any time, the sum of (i) the
Aggregate Revolving Facility Exposure at such time, (ii) the principal amount of
Swing Loans outstanding at such time, and (iii) the aggregate principal amount
of the Term Loans outstanding at such time.

“Aggregate Revolving Facility Exposure” means, at any time, the sum of (i) the
Dollar Equivalent of the principal amounts of all Revolving Loans made by all
Revolving Lenders and outstanding at such time, and (ii) the Dollar Equivalent
of the aggregate amount of the LC Outstandings at such time.

“Agreement” means this Credit Agreement, including any exhibits or schedules
hereto, as the same may from time to time be amended, restated, amended and
restated, supplemented or otherwise modified.

“Anti-Terrorism Law” means the USA Patriot Act or any other law pertaining to
the prevention of future acts of terrorism, in each case as such law may be
amended from time to time.

“Applicable Commitment Fee Rate” means:

(i) On the Closing Date and thereafter until changed in accordance with the
provisions set forth in this definition, the Applicable Commitment Fee Rate
shall be 30 basis points;

(ii) Commencing with the fiscal quarter of the Company ending January 31, 2011
and continuing with each fiscal quarter thereafter, the Administrative Agent
shall determine the Applicable Commitment Fee Rate in accordance with the
following matrix, based on the Total Leverage Ratio:

 

Total Leverage Ratio

   Applicable Commitment Fee Rate

Less than 1.50 to 1.00

   15.00 bps

Greater than or equal to 1.50 to 1.00, but less than 2.00 to 1.00

   20.00 bps

Greater than or equal to 2.00 to 1.00, but less than 2.50 to 1.00

   25.00 bps

Greater than or equal to 2.50 to 1.00, but less than 3.00 to 1.00

   30.00 bps

Greater than or equal to 3.00 to 1.00, but less than 3.50 to 1.00

   30.00 bps

 

3



--------------------------------------------------------------------------------

Total Leverage Ratio

   Applicable Commitment Fee Rate

Greater than or equal to 3.50 to 1.00

   50.00 bps

(iii) Changes in the Applicable Commitment Fee Rate based upon changes in the
Total Leverage Ratio shall become effective on the Business Day following the
receipt by the Administrative Agent pursuant to Section 6.01(a) or
Section 6.01(b), as the case may be, of the financial statements of the Company
for the Testing Period most recently ended, accompanied by a Compliance
Certificate required pursuant to Section 6.01(c), demonstrating the computation
of the Total Leverage Ratio. Notwithstanding the foregoing, during any period
when the Company has failed to timely deliver its consolidated financial
statements referred to in Section 6.01(a) or Section 6.01(b), accompanied by a
Compliance Certificate required pursuant to Section 6.01(c) (and only until the
delivery thereof), the Applicable Commitment Fee Rate shall be the highest
number of basis points indicated therefor in the above matrix, regardless of the
Total Leverage Ratio at such time. The above matrix does not modify or waive, in
any respect, the rights of the Administrative Agent and the Lenders to charge
any default rate of interest or any of the other rights and remedies of the
Administrative Agent and the Lenders hereunder.

Notwithstanding the foregoing or anything else in this Agreement to the
contrary, to the extent that any of the information contained in the financial
statements required to be delivered hereunder shall be incorrect in any manner
and as a result thereof (or for any other reason), the Total Leverage Ratio was
determined incorrectly for any period, then the Administrative Agent shall
recalculate the Total Leverage Ratio based upon the correct information and
shall recalculate the Applicable Commitment Fee Rate for the relevant periods
and the applicable Borrower shall be required to pay on demand by the
Administrative Agent any amounts such Borrower should have paid had the
Applicable Commitment Fee Rate been calculated correctly for such periods (or,
to the extent that any Borrowers has paid any amounts in excess of the amounts
the Borrowers should have paid, then the Lenders shall credit such over-payment
to the Indebtedness owing by the applicable Borrower to each such Lender).

“Applicable Lending Office” means, with respect to each Lender, the office
designated by such Lender to the Administrative Agent as such Lender’s lending
office for purposes of this Agreement. A lender may have a different Applicable
Lending Office for Base Rate Loans, Eurodollar Loans and Foreign Currency Loans.

“Applicable Margin” means:

(i) On the Closing Date and thereafter, until changed in accordance with the
following provisions, the Applicable Margin shall be (A) 100 basis points for
Base Rate Loans, and (B) 200 basis points for Fixed Rate Loans;

(ii) Commencing with the fiscal quarter of the Company ending January 31, 2011
and continuing with each fiscal quarter thereafter, the Administrative Agent
shall determine the Applicable Margin in accordance with the following matrix,
based on the Total Leverage Ratio:

 

Total Leverage Ratio

   Loans that are Base  Rate
Loans    Loans that are Fixed  Rate
Loans

Less than 1.50 to 1.00

   25.00 bps    125.00 bps

Greater than or equal to 1.50 to 1.00, but less than 2.00 to 1.00

   50.00 bps    150.00 bps

 

4



--------------------------------------------------------------------------------

Total Leverage Ratio

   Loans that are Base Rate
Loans    Loans that are Fixed Rate
Loans

Greater than or equal to 2.00 to 1.00, but less than 2.50 to 1.00

   75.00 bps    175.00 bps

Greater than or equal to 2.50 to 1.00, but less than 3.00 to 1.00

   100.00 bps    200.00 bps

Greater than or equal to 3.00 to 1.00, but less than 3.50 to 1.00

   125.00 bps    225.00 bps

Greater than or equal to 3.50 to 1.00

   150.00 bps    250.00 bps

(iii) Changes in the Applicable Margin based upon changes in the Total Leverage
Ratio shall become effective on the Business Day following the receipt by the
Administrative Agent pursuant to Section 6.01(a) or Section 6.01(b) of the
financial statements of the Company for the Testing Period most recently ended,
accompanied by a Compliance Certificate in accordance with Section 6.01(c),
demonstrating the computation of the Total Leverage Ratio. Notwithstanding the
foregoing provisions, during any period when the Company has failed to timely
deliver its consolidated financial statements referred to in Section 6.01(a) or
Section 6.01(b), accompanied by a Compliance Certificate in accordance with
Section 6.01(c) (and only until the delivery thereof), the Applicable Margin
shall be the highest number of basis points indicated therefor in the above
matrix, regardless of the Total Leverage Ratio at such time. The above matrix
does not modify or waive, in any respect, the rights of the Administrative Agent
and the Lenders to charge any default rate of interest or any of the other
rights and remedies of the Administrative Agent and the Lenders hereunder.

Notwithstanding the foregoing or anything else in this Agreement to the
contrary, to the extent that any of the information contained in the financial
statements required to be delivered hereunder shall be incorrect in any manner
and as a result thereof (or for any other reason), the Total Leverage Ratio was
determined incorrectly for any period, then the Administrative Agent shall
recalculate the Total Leverage Ratio based upon the correct information and
shall recalculate the Applicable Margin for the relevant periods and the
applicable Borrower shall be required to pay on demand by the Administrative
Agent any amounts such Borrower should have paid had the Applicable Margin been
calculated correctly for such periods (or, to the extent that the Borrowers have
paid any amounts in excess of the amounts the Borrowers should have paid, then
the Lenders shall credit such over-payment to the Indebtedness owing by the
applicable Borrower to each such Lender).

“Approved Bank” has the meaning provided in subpart (ii) of the definition of
“Cash Equivalents.”

“Approved Fund” means a fund that is engaged in making, purchasing, holding or
otherwise investing in bank loans and similar extensions of credit and that is
administered, advised or managed by a Lender, an Affiliate of a Lender, or an
entity or an Affiliate of an entity that advises, administers or manages a
Lender.

“Asset Sale” means the sale, lease, transfer or other disposition (including by
means of Sale and Lease-Back Transactions, and by means of mergers,
consolidations, amalgamations and liquidations of a corporation, partnership or
limited liability company of the interests therein of the Company or any
Subsidiary) by the Company or any Subsidiary to any Person of any of the
Company’s or such Subsidiary’s respective assets, provided that the term Asset
Sale specifically excludes (i) any sales, transfers or other dispositions of
inventory, or obsolete, worn-out or excess furniture, fixtures, equipment or
other property, real or personal, tangible or intangible, in each case in the
ordinary course of business,

 

5



--------------------------------------------------------------------------------

and (ii) the actual or constructive total loss of any property or the use
thereof resulting from any Event of Loss.

“Assignment Agreement” means an Assignment Agreement substantially in the form
of Exhibit G hereto.

“Augmenting Lender” has the meaning provided in Section 2.02(b).

“Authorized Officer” means (i) with respect to the Company, any of the following
officers: the Chairman, the President, the Chief Executive Officer, the Chief
Financial Officer, the Chief Administrative Officer, the Treasurer, the
Assistant Treasurer or the Controller, and (ii) with respect to any Subsidiary
of the Company, the President, the Chief Financial Officer, the Chief
Administrative Officer or the Treasurer of such Subsidiary or such other Person
as is authorized in writing to act on behalf of such Subsidiary and is
acceptable to the Administrative Agent. Unless otherwise qualified, all
references herein to an Authorized Officer shall refer to an Authorized Officer
of a Borrower.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto, as
hereafter amended.

“Base Rate” means, for any day, a fluctuating interest rate per annum as shall
be in effect from time to time which rate per annum shall at all times be equal
to the greatest of (i) the rate of interest established by the Administrative
Agent, from time to time, as its “prime rate,” whether or not publicly
announced, which interest rate may or may not be the lowest rate charged by it
for commercial loans or other extensions of credit, (ii) the Federal Funds
Effective Rate in effect from time to time, determined one Business Day in
arrears, plus 1/2 of 1% per annum and (iii) the Adjusted Eurodollar Rate for a
one month Interest Period on such day plus 1.00%.

“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate in effect from time to time.

“Benefited Creditor” means, with respect to the Company Guaranteed Obligations
pursuant to Article X, each of the Administrative Agent, the Lenders, each LC
Issuer and the Swing Line Lender and each Designated Hedge Creditor, and the
respective successors and assigns of each of the foregoing.

“Board” means the Board of Governors of the Federal Reserve System of the United
States.

“Board of Directors” means, with respect to any Person, (i) in the case of any
corporation, the board of directors of such Person, (ii) in the case of any
limited liability company, the board of managers or board of directors, as
applicable, of such Person, or if such limited liability company does not have a
board of managers or board of directors, the functional equivalent of the
foregoing, (iii) in the case of any partnership, the board of directors or board
of managers, as applicable, of the general partner of such Person and (iv) in
any other case, the functional equivalent of the foregoing.

“Borrower” and “Borrowers” have the meanings specified in the first paragraph of
this Agreement.

“Borrowing” means a Revolving Borrowing, a Term Borrowing or the incurrence of a
Swing Loan, as applicable.

“Business Day” means (i) any day other than Saturday, Sunday or any other day on
which commercial banks in San Francisco, California or New York, New York are
authorized or required by law

 

6



--------------------------------------------------------------------------------

to close and (ii) with respect to any matters relating to (A) Eurodollar Loans,
any day on which dealings in Dollars are carried on in the London interbank
market, and (B) Foreign Currency Loans, any day on which commercial banks are
open for international business (including the clearing of currency transfers in
the relevant Designated Foreign Currency) in the principal financial center of
the home country of the applicable Designated Foreign Currency.

“Capital Distribution” means (i) a Share Repurchase or (ii) a payment made,
liability incurred or other consideration given as a dividend, return of capital
or other distribution in respect of any of the Company’s or any of its
Subsidiary’s Equity Interests.

“Capital Lease” as applied to any Person means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, should be accounted for as a capital lease on the balance sheet of
that Person.

“Capitalized Lease Obligations” means all obligations under Capital Leases of
the Company or any of its Subsidiaries, without duplication, in each case taken
at the amount thereof accounted for as liabilities identified as “capital lease
obligations” (or any similar words) on a consolidated balance sheet of the
Company and its Subsidiaries prepared in accordance with GAAP.

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the LC Issuers or
Lenders, as collateral for the payment and performance of any LC Outstandings or
obligations of Defaulting Lenders to fund participations in respect of LC
Issuances, cash or deposit account balances or, if the Administrative Agent and
LC Issuers shall agree in their sole discretion (acting reasonably), other
credit support, in each case pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent and each LC Issuer. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

“Cash Equivalents” means any of the following:

(i) securities issued or directly and fully guaranteed or insured, as to
interest and principal, by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof), and securities that are the
direct obligations of any member state of the European Union or any other
sovereign nation, which at the time of acquisition thereof, was not targeted for
sanctions by the Office of Foreign Assets Control of the United States
Department of the Treasury so long as the full faith of and credit of such
nation is pledged in support thereof, in each case having maturities of not more
than one year from the date of acquisition;

(ii) Dollar denominated time deposits, eurodollar time deposits, certificates of
deposit and bankers’ acceptances of (x) any Lender, (y) any domestic or foreign
commercial bank (or U.S. branch thereof) having capital and surplus in excess of
$250,000,000 or (z) any bank (or the parent company of such bank) whose
short-term commercial paper rating from S&P is at least A-1, A-2 or the
equivalent thereof or from Moody’s is at least P-1, P-2 or the equivalent
thereof or an equivalent rating from a comparable foreign rating agency (any
such bank, an “Approved Bank”);

(iii) commercial paper issued by any Lender or Approved Bank or by the parent
company of any Lender or Approved Bank and commercial paper issued by, or
guaranteed by, any industrial or financial company with a short-term commercial
paper rating of at least A-2 or the equivalent thereof by S&P or at least P-2 or
the equivalent thereof by Moody’s or an

 

7



--------------------------------------------------------------------------------

equivalent rating from a comparable foreign rating agency, or guaranteed by any
industrial company with a long-term unsecured debt rating of at least A or A2,
or the equivalent of each thereof, from S&P or Moody’s or an equivalent rating
from a comparable foreign rating agency;

(iv) fully collateralized repurchase agreements entered into with any Lender or
Approved Bank having a term of not more than 90 days and covering securities
described in clause (i) above;

(v) investments in money market funds substantially all the assets of which are
comprised of securities of the types described in clauses (i) through (iv) above
or money market funds that (a) comply with the criteria set forth in Securities
and Exchange Conversion Rule 2a-7 under the Investment Company Act of 1940,
(b) are rated “AAA” by S&P and “Aaa” by Moody’s and (b) have portfolio assets of
at least $2,000,000,000;

(vi) investments in money market funds access to which is provided as part of
“sweep” accounts maintained with a Lender or an Approved Bank;

(vii) investments in industrial development revenue bonds that (A) “re-set”
interest rates not less frequently than quarterly, (B) are entitled to the
benefit of a remarketing arrangement with an established broker dealer, and
(C) are supported by a direct pay letter of credit covering principal and
accrued interest that is issued by an Approved Bank;

(viii) investments in pooled funds or investment accounts consisting of
investments of the nature described in the foregoing clause (vii);

(ix) securities with maturities of one year or less from the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States of America, by any political subdivision or taxing authority of any such
state, commonwealth or territory or by any foreign government, the securities of
which state, commonwealth, territory, political subdivision, taxing authority or
foreign government (as the case may be) are rated at least “A” by S&P or “A” by
Moody’s;

(x) securities with maturities of one year or less from the date of acquisition
backed by standby letters of credit issued by any Lender or any Approved Bank or
that are fully cash collateralized, prefunded or fully insured; and

(xi) in the case of Subsidiaries doing business outside of the United States of
America, substantially similar investments to those set forth in clauses (i)
through (x) above denominated in foreign currencies.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same may be amended from time to time, 42 U.S.C. §
9601 et seq.

“Change of Control” means (i) the acquisition of ownership or voting control,
directly or indirectly, beneficially or of record, on or after the Closing Date,
by any Person or group (within the meaning of Rule 13d-3 of the SEC under the
1934 Act, as then in effect), of shares representing more than 25% of the
aggregate ordinary Voting Power represented by the issued and outstanding
capital stock of the Company; or (ii) the occupation of a majority of the seats
(other than vacant seats) on the board of directors of the Company by Persons
who were neither (A) nominated by the Board of Directors of the Company nor
(B) appointed by directors so nominated.

 

8



--------------------------------------------------------------------------------

“Charges” has the meaning provided in Section 11.22.

“CIP Regulations” has the meaning provided in Section 9.07.

“Claims” has the meaning set forth in the definition of “Environmental Claims.”

“Closing Date” means January 12, 2011.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated and the rulings issued thereunder. Section
references to the Code are to the Code as in effect at the Closing Date and any
subsequent provisions of the Code, amendatory thereof, supplemental thereto or
substituted therefor.

“Co-Bookrunner” has the meaning provided in the first paragraph of this
Agreement.

“Co-Documentation Agent” has the meaning provided in the first paragraph of this
Agreement.

“Co-Lead Arranger” has the meaning provided in the first paragraph of this
Agreement.

“Company Guaranteed Obligations” has the meaning provided in Section 10.01.

“Co-Syndication Agent” has the meaning provided in the first paragraph of this
Agreement.

“Commercial Letter of Credit” means any letter of credit or similar instrument
issued for the purpose of providing the primary payment mechanism in connection
with the purchase of materials, goods or services in the ordinary course of
business.

“Commitment” means, with respect to each Lender (to the extent applicable), such
Lender’s Revolving Commitment or Term Commitment.

“Commitment Increase Request” has the meaning provided in Section 2.02(b).

“Commodities Hedge Agreement” means a commodities contract purchased by the
Company or any of its Subsidiaries in the ordinary course of business, and not
for speculative purposes, with respect to raw materials necessary to the
manufacturing or production of goods in connection with the business of the
Company and its Subsidiaries.

“Compliance Certificate” has the meaning provided in Section 6.01(c).

“Confidential Information” has the meaning provided in Section 11.15(b).

“Consideration” means, in connection with an Acquisition, the aggregate
consideration paid, including borrowed funds, cash, the issuance of securities
or notes, the assumption or incurring of liabilities (direct or contingent), the
payment of consulting fees (excluding any fees payable to any investment banker
in connection with such Acquisition) or fees for a covenant not to compete and
any other consideration paid for the purchase.

“Consolidated Depreciation and Amortization Expense” means, for any period, all
depreciation and amortization expenses of the Company and its Subsidiaries, all
as determined for the Company and its Subsidiaries on a consolidated basis in
accordance with GAAP.

 

9



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus the aggregate amounts deducted in determining such Consolidated Net
Income in respect of (i) Consolidated Interest Expense, (ii) Consolidated Income
Tax Expense, (iii) Consolidated Depreciation and Amortization Expense,
(iv) non-recurring cash charges and non-cash charges, in each case associated
with Permitted Acquisitions and any related restructurings and Investments
permitted under Section 7.05, in an aggregate amount, for all such cash charges,
not to exceed (a) $100,000,000 in any twelve-month period and (b) $250,000,000
in the aggregate since the Closing Date, (v) restricted stock expense and stock
option expense (but only to the extent deducted from the determination of
Consolidated Net Income for such period), (vi) fees, costs and expenses incurred
and paid by the Company or any of the Company’s Subsidiaries in connection with
any settlement for any action, suit or proceeding in any court or before any
arbitrator or Governmental Authority in an amount not to exceed (a) $30,000,000
in any twelve-month period and (b) $100,000,000 in the aggregate since the
Closing Date, (vii) restructuring charges and reserves (whether or not
classified as such under GAAP), including any fees, expenses or losses related
to the reconstruction, recommissioning or reconfiguration of fixed assets for
alternate uses or the disposal, abandonment, transfer, closing or discontinuing
of operations, provided that the aggregate amount of all such charges made in
cash does not exceed $30,000,000 in the aggregate, (viii) any non-cash
impairment charge or asset write-off or write-down related to intangible assets,
goodwill, long-lived assets, and investments in debt and equity securities
pursuant to GAAP, (ix) all non-cash losses from investments recorded using the
equity method, (x) non-cash stock-based awards compensation expense,
(xi) non-cash mark to market and other non-cash charges or non-cash expenses
related to Hedge Agreement obligations, and (xii) fees, costs, premiums and
expenses incurred and paid by the Company or any of the Company’s Subsidiaries
during any period in connection with the issuance, prepayment, or redemption of
the Senior Notes and any other senior Indebtedness or Subordinated Indebtedness
permitted to be incurred under the definition of “Permitted Indebtedness”, all
as determined for the Company and its Subsidiaries on a consolidated basis in
accordance with GAAP.

“Consolidated Funded Indebtedness” means, for the Company and its Subsidiaries
on a consolidated basis and as determined in accordance with GAAP, without
duplication, the sum of (i) all Indebtedness for borrowed money, (ii) all
obligations evidenced by bonds, debentures, notes or similar instruments, or
upon which interest payments are customarily made, (iii) obligations created
under any conditional sale or other title retention agreements for the payment
of any part of the purchase price thereunder, (iv) Capitalized Lease
Obligations, Synthetic Leases obligations and all asset securitization
obligations, (v) outstanding reimbursement obligations with respect to standby
letters of credit, (vi) Guaranty Obligations of any of the Indebtedness
described in subparts (i) through (v) hereof, and (vii) all of the obligations
described in subparts (i) through (vi) hereof of a Person other than the Company
or any of its Subsidiaries that are secured by a Lien upon property of the
Company or any of its Subsidiaries.

“Consolidated Income Tax Expense” means, for any period, all provisions for
taxes based on Consolidated Net Income (including, without limitation, any
additions to such taxes, and any penalties and interest with respect thereto),
all as determined for the Company and its Subsidiaries on a consolidated basis
in accordance with GAAP.

“Consolidated Interest Expense” means, for any period, total interest expense
(including, without limitation, that which is capitalized and that which is
attributable to Capital Leases or Synthetic Leases) of the Company and its
Subsidiaries on a consolidated basis with respect to all outstanding
Indebtedness of the Company and its Subsidiaries.

“Consolidated Net Income” means for any period, the net income (or loss) of the
Company and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP, but excluding
(a) extraordinary gains and losses, (b) earnings, gains and losses

 

10



--------------------------------------------------------------------------------

resulting from any write-up or write-down of assets other than in the ordinary
course of business, and (c) the cumulative effect of a change in accounting
principles.

“Consolidated Net Worth” means, at any time, all amounts that, in conformity
with GAAP, would be included under the caption “total stockholders’ equity” (or
any like caption) on a consolidated balance sheet of the Company at such time.

“Consolidated Proforma EBITDA” means, for any period, Consolidated EBITDA for
such period plus (i) the Consolidated EBITDA for any Person or business line or
unit that has been acquired by the Company or any of its Subsidiaries for any
portion of such Testing Period prior to the date of acquisition, so long as such
Consolidated EBITDA is set forth in appropriate financial statements of such
Person or other financial statements of such Person reasonably acceptable to the
Administrative Agent minus (ii) the EBITDA from any Asset Sale permitted under
Section 7.02 and made during such period, with such pro forma adjustments to be
(A) made as if such Asset Sale or acquisition, as applicable, occurred on the
first day of such period and (B) supported by such financial information as is
reasonably satisfactory to the Administrative Agent.

“Consolidated Total Assets” means, at any time, all amounts that, in conformity
with GAAP, would be included under the caption “total assets” (or any like
caption) on a consolidated balance sheet of the Company at such time.

“Continue,” “Continuation” and “Continued” each refers to a continuation of a
Fixed Rate Loan for an additional Interest Period as provided in Section 2.10.

“continuing” means, with respect to any Default or Event of Default, that such
Default or Event of Default has not been cured or waived.

“Convert,” “Conversion” and “Converted” each refers to a conversion of Loans of
one Type into Loans of another Type.

“Co-Syndication Agents” has the meaning provided in the first paragraph of this
Agreement.

“Credit Event” means the making of any Borrowing, any Conversion or Continuation
or any LC Issuance.

“Credit Facility” means the credit facility established under this Agreement
pursuant to which (i) the Revolving Lenders with a Revolving Commitment shall
make Revolving Loans to the Borrowers, and shall participate in LC Issuances,
under the Revolving Facility pursuant to the Revolving Commitment of each such
Revolving Lender, (ii) each Term Lender with a Term Commitment shall make a Term
Loan to the Company pursuant to such Term Commitment of such Term Lender,
(iii) the Swing Line Lender shall make Swing Loans to the Borrowers under the
Swing Line Facility pursuant to the Swing Line Commitment, and (iv) each LC
Issuer shall issue Letters of Credit for the account of the LC Obligors in
accordance with the terms of this Agreement.

“Credit Facility Exposure” means, for any Lender at any time, the Dollar
Equivalent of the sum of (i) such Lender’s Revolving Facility Exposure at such
time, (ii) in the case of the Swing Line Lender, the principal amount of Swing
Loans outstanding at such time, and (iii) the outstanding aggregate principal
amount of the Term Loan, if any, made by such Lender.

“Credit Party” means any Borrower or any Subsidiary Guarantor.

 

11



--------------------------------------------------------------------------------

“CVIHC Note” has the meaning provided in Section 7.03(f).

“Default” means any event, act or condition that with notice or lapse of time,
or both, would constitute an Event of Default.

“Default Rate” means, for any day, (i) with respect to any Loan, a rate per
annum equal to 2% per annum above the interest rate that is or would be
applicable from time to time to such Loan pursuant to Section 2.09(a)(i) or
Section 2.09(b)(i), and (ii) with respect to any other amount, a rate per annum
equal to 2% per annum above the rate that would be applicable to Revolving Loans
that are Base Rate Loans pursuant to Section 2.09(a)(i).

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder, or (ii) pay to the
Administrative Agent, any LC Issuer, any Swing Line Lender or any other Lender
any other amount required to be paid by it hereunder (including in respect of
its participation in Letters of Credit or Swing Loans) within two Business Days
of the date when due; provided that a Lender shall not be a Defaulting Lender
under this subpart (ii) solely by virtue of a good faith dispute as to the
amount of costs and expenses to be reimbursed by the Lenders under Section 9.09
hereof, (b) has notified the Company, the Administrative Agent or any LC Issuer
or Swing Line Lender in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
with respect to its funding obligations under this Agreement or under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after written request by the Administrative Agent or the Company,
to confirm in writing to the Administrative Agent and the Company that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Company), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under the Bankruptcy Code, (ii) becomes
or is insolvent, or (iii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender under this clause (d) solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under clauses
(a) through (d) above shall be conclusive and binding absent manifest error.

“Designated Foreign Currency” means Euros, Canadian dollars, Pounds Sterling,
Japanese Yen or any other currency (other than Dollars) approved in writing by
the Revolving Lenders and that is freely traded and exchangeable into Dollars.

“Designated Hedge Agreement” means any Hedge Agreement (other than a Commodities
Hedge Agreement) to which a Borrower or any of its Subsidiaries is a party and
as to which a Lender or any of its Affiliates is a counterparty.

“Designated Hedge Creditor” means each Lender or Affiliate of a Lender that
participates as a counterparty to a Borrower or any Subsidiary of a Borrower
pursuant to any Designated Hedge Agreement with such Lender or Affiliate of such
Lender.

 

12



--------------------------------------------------------------------------------

“Dollars” and the sign “$” each means lawful money of the United States.

“Dollar Equivalent” means, (i) with respect to any amount denominated in
Dollars, such amount and (ii) with respect to a Foreign Currency Loan to be
made, the Dollar equivalent of the amount of such Foreign Currency Loan,
determined by the Administrative Agent on the basis of its spot rate at
approximately 11:00 A.M. London time on the date two Business Days before the
date such Foreign Currency Loan is to be made, for the purchase of the relevant
Designated Foreign Currency with Dollars for delivery on the date such Foreign
Currency Loan is to be made, (iii) with respect to any Letter of Credit to be
issued in any Designated Foreign Currency, the Dollar equivalent of the Stated
Amount of such Letter of Credit, determined by the applicable LC Issuer on the
basis of its spot rate at approximately 11:00 A.M. London time on the date two
Business Days before the issuance of such Letter of Credit, for the purchase of
the relevant Designated Foreign Currency with Dollars for delivery on such date
of issuance, and (iv) with respect to any other amount not denominated in
Dollars, and with respect to Foreign Currency Loans and Letters of Credit issued
in any Designated Foreign Currency at any other time, the Dollar equivalent of
such amount, Foreign Currency Loan or Letter of Credit, as the case may be,
determined by the Administrative Agent on the basis of its spot rate at
approximately 11:00 A.M. London time on the date for which the Dollar equivalent
amount of such amount, Foreign Currency Loan or Letter of Credit, as the case
may be, is being determined, for the purchase of the relevant Designated Foreign
Currency with Dollars for delivery on such date.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof, or the District of Columbia,
excluding any such Subsidiary substantially all of whose assets consist of
equity interest (or equity and debt interest) in another Subsidiary (or
Subsidiaries) that is a “controlled foreign corporation” as defined in the Code.

“Eligible Assignee” means, with respect to any assignment to be made pursuant to
Section 11.06 hereunder, (i) a Lender, (ii) an Affiliate of a Lender, (iii) an
Approved Fund, and (iv) any other Person (other than a natural Person) approved
by (A) the Administrative Agent, (B) each LC Issuer in the case of an assignment
of a Revolving Commitment, and (C) unless an Event of Default has occurred and
is continuing, the Company (each such approval not to be unreasonably withheld
or delayed); provided, however, that notwithstanding the foregoing, “Eligible
Assignee” shall not include the Company or any of the Company’s Affiliates or
Subsidiaries.

“Environmental Claims” means any and all regulatory or judicial actions, suits,
demand letters, claims, liens, notices of non-compliance or violation or
proceedings pursuant to or under any Environmental Law or any permit issued
under any such law (hereafter “Claims”), including, without limitation, (i) any
and all Claims by any Governmental Authority for enforcement, cleanup, removal,
response, remedial or other actions or damages pursuant to any applicable
Environmental Law, and (ii) any and all Claims by any third party (A) seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from the storage, treatment or Release (as defined
in CERCLA) of any Hazardous Materials or (B) arising from alleged injury or
threat of injury to the environment.

“Environmental Law” means any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy and rule of common law now or
hereafter in effect and in each case as amended, and any judicial or global
order, consent, decree or judgment issued to or rendered against the Borrower or
any of its Subsidiaries relating to the protection of the environment, employee
health and safety or Hazardous Materials, including, without limitation, CERCLA;
the Resource Conservation and Recovery Act, as the same may be amended from time
to time, 42 U.S.C. § 6901 et seq.; the Federal Water Pollution Control Act, 33
U.S.C. § 1251 et seq.; the Clean Air Act, 42 U.S.C. § 7401 et seq.; the Safe
Drinking Water Act,

 

13



--------------------------------------------------------------------------------

42 U.S.C. § 300f et seq.; the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et
seq.; the Emergency Planning and the Community Right-to-Know Act of 1986, 42
U.S.C. § 11001 et seq.; the Hazardous Material Transportation Act, 49 U.S.C. §
5101 et seq. and the Occupational Safety and Health Act, 29 U.S.C. § 651 et seq.
(to the extent it regulates occupational exposure to Hazardous Materials); and
any applicable state and local or foreign counterparts or equivalents, in each
case as amended from time to time.

“Equity Interest” means with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or non-voting), of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) or any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, such partnership, but in no event will Equity
Interest include any debt securities convertible or exchangeable into equity
unless and until actually converted or exchanged.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the
Closing Date and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

“ERISA Affiliate” means each Person (as defined in Section 3(9) of ERISA), which
together with the Company or a Subsidiary of the Company, would be deemed to be
a single employer within the meaning of Section 414(b), (c), (m) or (o) of the
Code or Section 4001(a)(14) or 4001(b)(1) of ERISA.

“Eurodollar Loan” means each Loan bearing interest at a rate based upon the
Adjusted Eurodollar Rate.

“Event of Default” has the meaning provided in Section 8.01.

“Event of Loss” means, with respect to any property, (i) the actual or
constructive total loss of such property or the use thereof, resulting from
destruction, damage beyond repair, or the rendition of such property permanently
unfit for normal use from any casualty or similar occurrence whatsoever,
(ii) the destruction or damage of a portion of such property from any casualty
or similar occurrence whatsoever under circumstances in which such damage cannot
reasonably be expected to be repaired, or such property cannot reasonably be
expected to be restored to its condition immediately prior to such destruction
or damage, within 90 days after the occurrence of such destruction or damage,
(iii) the condemnation, confiscation or seizure of, or requisition of title to
or use of, any property, or (iv) in the case of any property located upon a
leasehold, the termination or expiration of such leasehold.

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
January 31, 2007, among the Company, the lenders from time to time party
thereto, KeyBank National Association, as administrative agent, as a lead
arranger, sole bookrunner, the swing line lender and as letter of credit issuer,
CitiGroup Global Markets, Inc., as a lead arranger, JPMorgan Chase Bank, N.A.,
as syndication agent, Union Bank of California, N.A. and BMO Capital Markets
Financing Inc., as co-documentation agents, and The Royal Bank of Scotland PLC,
BNP Paribas and SunTrust Bank, as managing agents.

“Existing Letters of Credit” means, collectively, each of the letters of credit
issued by KeyBank that are more fully described on Schedule 3 hereto.

“FATCA” means Sections 1471 through 1474 of the Code and any present or future
regulations issued thereunder or other official interpretations thereof.

 

14



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System arranged by Federal Funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.

“Fees” means all amounts payable pursuant to, or referred to in, Section 2.11.

“Financial Projections” has the meaning provided in Section 5.07(b).

“Financial Statements” means, collectively, the audited consolidated balance
sheets of the Company and its consolidated Subsidiaries for the fiscal year
ended October 31, 2010 and the related audited consolidated statements of
income, shareholders’ equity, and cash flows of the Company and its consolidated
Subsidiaries for the fiscal year of the Company then ended, accompanied by the
report thereon of KPMG LLP.

“Fixed Rate Loan” means any Eurodollar Loan or Foreign Currency Loan.

“Foreign Borrower” has the meaning specified in the first paragraph of this
Agreement.

“Foreign Currency Loan” means each Revolving Loan denominated in a Designated
Foreign Currency and bearing interest at a rate based upon the Adjusted Foreign
Currency Rate.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Foreign Subsidiary Basket Amount” means $600,000,000.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any LC Issuer, such Defaulting Lender’s applicable percentage of the
outstanding LC Outstandings with respect to Letters of Credit issued by such LC
Issuer other than LC Outstandings as to which such Defaulting Lender’s
participation obligation has been reallocated to other Revolving Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to any
Swing Line Lender, such Defaulting Lender’s applicable percentage of outstanding
Swing Loans made by such Swing Line Lender other than Swing Loans as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, global tribunal, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or global powers or
functions of or pertaining to government.

“Guaranty Obligations” means as to any Person (without duplication) any
obligation of such Person guaranteeing any Indebtedness (“primary Indebtedness”)
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, any obligation of such Person,
whether or not contingent, (i) to purchase any such primary Indebtedness or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds for the purchase or

 

15



--------------------------------------------------------------------------------

payment of any such primary Indebtedness or to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
Indebtedness of the ability of the primary obligor to make payment of such
primary Indebtedness, or (iv) otherwise to assure or hold harmless the owner of
such primary Indebtedness against loss in respect thereof, provided, however,
that the definition of Guaranty Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business. The
amount of any Guaranty Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the primary Indebtedness in respect of which
such Guaranty Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder).

“Hazardous Materials” means (i) any petrochemical or petroleum products,
radioactive materials, asbestos in any form that is or would reasonably be
expected to become friable, urea formaldehyde foam insulation, transformers or
other equipment that contain dielectric fluid containing levels of
polychlorinated biphenyls, and radon gas; and (ii) any chemicals, materials or
substances defined as or included in the definition of “hazardous substances,”
“hazardous wastes,” “hazardous materials,” “restricted hazardous materials,”
“extremely hazardous wastes,” “restrictive hazardous wastes,” “toxic
substances,” “toxic pollutants,” “contaminants” or “pollutants,” or words of
similar meaning and regulatory effect, under any applicable Environmental Law.

“Hedge Agreement” means (i) any interest rate swap agreement, any interest rate
cap agreement, any interest rate collar agreement or other similar interest rate
management agreement or arrangement, (ii) any currency swap or option agreement,
foreign exchange contract, forward currency purchase agreement or similar
currency management agreement or arrangement or (iii) any Commodities Hedge
Agreement.

“Increasing Lender” has the meaning provided in Section 2.02(b).

“Indebtedness” of any Person means without duplication (i) all indebtedness of
such Person for borrowed money; (ii) all bonds, notes, debentures and similar
debt securities of such Person; (iii) the deferred purchase price of capital
assets or services that in accordance with GAAP would be shown on the liability
side of the balance sheet of such Person; (iv) the face amount of all letters of
credit issued for the account of such Person and, without duplication, all
drafts drawn thereunder; (v) all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances; (vi) all indebtedness of a second
Person secured by any Lien on any property owned by such first Person, whether
or not such indebtedness has been assumed; (vii) all Capitalized Lease
Obligations of such Person; (viii) the present value, determined on the basis of
the implicit interest rate, of all basic rental obligations under all Synthetic
Leases of such Person; (ix) all obligations of such Person with respect to asset
securitization financing; (x) all net obligations of such Person under Hedge
Agreements; and (xi) all Guaranty Obligations of such Person; provided, however,
that (y) neither trade payables, deferred revenue, taxes nor other similar
accrued expenses, in each case arising in the ordinary course of business, shall
constitute Indebtedness; and (z) the Indebtedness of any Person shall in any
event include (without duplication) the Indebtedness of any other entity
(including any general partnership in which such Person is a general partner) to
the extent such Person is liable thereon as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide expressly that such Person is not liable
thereon.

“Indemnitees” has the meaning provided in Section 11.02.

 

16



--------------------------------------------------------------------------------

“Insolvency Event” means, with respect to any Person, (i) the commencement of a
voluntary case by such Person under the Bankruptcy Code or the seeking of relief
by such Person under any bankruptcy or insolvency or analogous law in any
jurisdiction outside of the United States; (ii) the commencement of an
involuntary case against such Person under the Bankruptcy Code and the petition
is not controverted within 10 days, or is not dismissed within 60 days, after
commencement of the case; (iii) a custodian (as defined in the Bankruptcy Code)
is appointed for, or takes charge of, all or substantially all of the property
of such Person; (iv) such Person commences (including by way of applying for or
consenting to the appointment of, or the taking of possession by, a
rehabilitator, receiver, custodian, trustee, conservator or liquidator
(collectively, a “conservator”) of such Person or all or any substantial portion
of its property) any other proceeding under any reorganization, arrangement,
adjustment of debt, relief of debtors, dissolution, insolvency, liquidation,
rehabilitation, conservatorship or similar law of any jurisdiction whether now
or hereafter in effect relating to such Person; (v) any such proceeding of the
type set forth in clause (iv) above is commenced against such Person to the
extent such proceeding is consented to by such Person or remains undismissed for
a period of 60 days; (vi) such Person is adjudicated insolvent or bankrupt;
(vii) any order of relief or other order approving any such case or proceeding
is entered; (viii) such Person suffers any appointment of any conservator or the
like for it or any substantial part of its property that continues undischarged
or unstayed for a period of 60 days; (ix) such Person makes a general assignment
for the benefit of creditors or generally does not pay its debts as such debts
become due; or (x) any corporate (or similar organizational) action is taken by
such Person for the purpose of effecting any of the foregoing.

“Interest Coverage Ratio” means, for any Testing Period, the ratio of
(i) Consolidated Proforma EBITDA to (ii) Consolidated Interest Expense.

“Interest Period” means, with respect to each Fixed Rate Loan, a period of one,
two, three, six or, if available, nine or twelve months as selected by a
Borrower; provided, however, that (i) the initial Interest Period for any
Borrowing of such Fixed Rate Loan shall commence on the date of such Borrowing
(the date of a Borrowing resulting from a Conversion or Continuation shall be
the date of such Conversion or Continuation) and each Interest Period occurring
thereafter in respect of such Borrowing shall commence on the day on which the
next preceding Interest Period expires; (ii) if any Interest Period begins on a
day for which there is no numerically corresponding day in the calendar month at
the end of such Interest Period, such Interest Period shall end on the last
Business Day of such calendar month; (iii) if any Interest Period would
otherwise expire on a day that is not a Business Day, such Interest Period shall
expire on the next succeeding Business Day; provided, however, that if any
Interest Period would otherwise expire on a day that is not a Business Day but
is a day of the month after which no further Business Day occurs in such month,
such Interest Period shall expire on the next preceding Business Day; (iv) no
Interest Period for any Fixed Rate Loan may be selected that would end after the
Revolving Facility Termination Date or the Term Loan Maturity Date, as the case
may be; (v) if, upon the expiration of any Interest Period, such Borrower has
failed to elect a new Interest Period to be applicable to the respective
Borrowing of Fixed Rate Loans as provided above (other than as a result of the
existence of a Default or Event of Default), such Borrower shall be deemed to
have elected to Continue the aggregate principal amount of such Borrowing as a
Fixed Rate Loan for an Interest Period of equal duration effective as of the
expiration date of such current Interest Period; provided, that, in the event
the Continuance of a Borrowing pursuant to this subclause (v) would result in an
Interest Period that would end after the Revolving Facility Termination Date,
then such Borrower shall not be deemed to have elected to Continue such
Borrowing as provided in this subclause (v) but rather to have Converted such
Borrowing to a Base Rate Loan as provided in subclause (vi) below; and (vi) if,
upon the expiration of any Interest Period, such Borrower has not elected and
has not been deemed to elect a new Interest Period to be applicable to the
respective Borrowing of Fixed Rate Loans as provided above, such Borrower shall
be deemed to have elected to Convert such Borrowing to Base Rate Loans effective
as of the expiration

 

17



--------------------------------------------------------------------------------

date of such current Interest Period or, in the case of any Foreign Currency
Loan, such Borrower shall be required to repay the same in full.

“Investment” means (i) any direct or indirect purchase or other acquisition by a
Person of any Equity Interest of any other Person; (ii) any loan, advance (other
than deposits with financial institutions available for withdrawal on demand) or
extension of credit to, guarantee or assumption of debt or purchase or other
acquisition of any other Indebtedness of, any Person by any other Person; or
(iii) the purchase, acquisition or investment of or in any stocks, bonds, mutual
funds, notes, debentures or other securities, or any deposit account,
certificate of deposit or other investment of any kind.

“Judgment Amount” has the meaning provided in Section 11.23.

“KeyBank” has the meaning provided in the first paragraph of this Agreement.

“LC Commitment Amount” means the Dollar Equivalent of $100,000,000.

“LC Documents” means, with respect to any Letter of Credit, any documents
executed in connection with such Letter of Credit, including the Letter of
Credit itself.

“LC Fee” means any of the fees payable pursuant to Section 2.11(b) or
Section 2.11(c) in respect of Letters of Credit.

“LC Fee Letter” has the meaning given to such term pursuant Section 2.11(c).

“LC Issuance” means the issuance of any Letter of Credit by any LC Issuer for
the account of an LC Obligor in accordance with the terms of this Agreement, and
shall include any amendment thereto that increases the Stated Amount thereof or
extends the expiry date of such Letter of Credit.

“LC Issuer” means KeyBank or any of its Affiliates, or such other Lender that is
requested by the Company and agrees to be an LC Issuer hereunder and is approved
by the Administrative Agent (such approval not to be unreasonably withheld or
delayed).

“LC Obligor” means, with respect to each LC Issuance, a Borrower or the
Subsidiary Guarantor for whose account such Letter of Credit is issued.

“LC Outstandings” means, at any time, the sum, without duplication, of (i) the
Dollar Equivalent of the aggregate Stated Amount of all outstanding Letters of
Credit and (ii) the Dollar Equivalent of the aggregate amount of all outstanding
Unpaid Drawings with respect to Letters of Credit.

“LC Participation” has the meaning provided in Section 2.05(g).

“LC Request” has the meaning provided in Section 2.05(b).

“Leaseholds” of any Person means all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

“Lender” and “Lenders” have the meaning provided in the first paragraph of this
Agreement and includes any other Person that becomes a party hereto pursuant to
an Assignment Agreement, other than any such Person that ceases to be a party
hereto pursuant to an Assignment Agreement. Unless the context otherwise
requires, the term “Lenders” includes the Swing Line Lender.

“Lender Register” has the meaning provided in Section 2.08(b).

 

18



--------------------------------------------------------------------------------

“Letter of Credit” means any Standby Letter of Credit or Commercial Letter of
Credit, in each case issued by any LC Issuer under this Agreement pursuant to
Section 2.05 for the account of any LC Obligor.

“Lien” means any mortgage, pledge, security interest, hypothecation,
encumbrance, lien or charge of any kind (including any agreement to give any of
the foregoing, any conditional sale or other title retention agreement or any
lease in the nature thereof).

“Loan” means any Revolving Loan, Term Loan or Swing Loan.

“Loan Documents” means this Agreement, the Notes, the Subsidiary Guaranty, the
Administrative Agent Fee Letter, each LC Fee Letter and each Letter of Credit
and each other LC Document.

“Loss” has the meaning provided in Section 11.23.

“Managing Agents” has the meaning provided in the first paragraph of this
Agreement.

“Margin Stock” has the meaning provided in Regulation U.

“Material Adverse Effect” means any or all of the following: (i) any material
adverse effect on the business, operations, property, assets, liabilities,
financial or other condition of the Company and its Subsidiaries, taken as a
whole; (ii) any material adverse effect on the ability of a Borrower or any
other Credit Party to perform any of its material obligations under any of the
Loan Documents to which it is a party; or (iii) any material adverse effect on
the validity, effectiveness or enforceability, as against any Credit Party, of
any of the Loan Documents to which it is a party.

“Material Indebtedness” means, as to the Company or any of its Subsidiaries, any
particular Indebtedness of the Company or such Subsidiary (including any
Guaranty Obligations) in excess of the aggregate principal amount of $50,000,000
(or the Dollar Equivalent thereof).

“Maximum Rate” has the meaning provided in Section 11.22.

“Minimum Borrowing Amount” means (i) with respect to any Base Rate Loan,
$1,000,000, with minimum increments thereafter of $500,000, (ii) with respect to
any Eurodollar Loan or Foreign Currency Loan, $3,000,000 (or the Dollar
Equivalent thereof in any Designated Foreign Currency), with minimum increments
thereafter of $1,000,000 (or the Dollar Equivalent thereof in any Designated
Foreign Currency), and (iii) with respect to Swing Loans, $500,000, with minimum
increments thereafter of $100,000.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA to which the Company or any Subsidiary of the
Company or any ERISA Affiliate is making or accruing an obligation to make
contributions or has within any of the preceding five plan years made or accrued
an obligation to make contributions.

“Multiple Employer Plan” means an employee benefit plan, other than a
Multiemployer Plan, to which the Company or any Subsidiary of the Company or any
ERISA Affiliate, and one or more employers other than the Company or a
Subsidiary of the Company or an ERISA Affiliate, is making or accruing an
obligation to make contributions or, in the event that any such plan has been
terminated, to

 

19



--------------------------------------------------------------------------------

which the Company or a Subsidiary of the Company or an ERISA Affiliate made or
accrued an obligation to make contributions during any of the five plan years
preceding the date of termination of such plan.

“1934 Act” means the Securities Exchange Act of 1934, as amended.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Increasing Lender” has the meaning provided in Section 2.02(b).

“Non-Material Subsidiary” means any Subsidiary with total assets of less than
$30,000,000.

“Note” means a Revolving Facility Note, a Term Note or a Swing Line Note, as
applicable.

“Notice of Borrowing” has the meaning provided in Section 2.06(b).

“Notice of Continuation or Conversion” has the meaning provided in
Section 2.10(b).

“Notice of Swing Loan Refunding” has the meaning provided in Section 2.04(b).

“Notice Office” means the office of the Administrative Agent at Key Center, 127
Public Square, Cleveland, Ohio 44114-1306, Attention: Kathy Koenig (facsimile:
216-370-6113), or such other office as the Administrative Agent may designate in
writing to the Company from time to time.

“Obligations” means all amounts, indemnities and reimbursement obligations,
direct or indirect, contingent or absolute, of every type or description, and at
any time existing, owing by the Borrowers or any other Credit Party to the
Administrative Agent, any Lender, the Swing Line Lender or any LC Issuer
pursuant to the terms of this Agreement or any other Loan Document (including,
but not limited to, interest and fees that accrue after the commencement by or
against any Credit Party of any insolvency proceeding, regardless of whether
allowed or allowable in such proceeding or subject to an automatic stay under
Section 362(a) of the Bankruptcy Code).

“Offer” has the meaning provided in Section 2.13(e).

“Offer Loans” has the meaning provided in Section 2.13(e).

“Operating Lease” as applied to any Person means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is not accounted for as a Capital Lease on the balance sheet of that
Person.

“Organizational Documents” means, with respect to any Person (other than an
individual), such Person’s Articles (Certificate) of Incorporation, or
equivalent formation documents, and Regulations (Bylaws), or equivalent
governing documents, and, in the case of any partnership, includes any
partnership agreement and any amendments to any of the foregoing.

“Original Due Date” has the meaning provided in Section 11.23.

“Payment Office” means the office of the Administrative Agent at Key Center, 127
Public Square, Cleveland, Ohio 44114-1306, Attention: Kathy Koenig (facsimile:
216-370-6113), or such other office(s), as the Administrative Agent may
designate to the Company in writing from time to time.

 

20



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Section 4002 of ERISA, or any successor thereto.

“Permitted Acquisition” means any Acquisition as to which all of the following
conditions are satisfied:

(i) such Acquisition involves a Permitted Business;

(ii) no Default or Event of Default shall exist prior to or immediately after
giving effect to such Acquisition;

(iii) after giving effect to such Acquisition, the sum of the Unused Total
Revolving Commitment and Unrestricted Cash is at least $100,000,000;

(iv) the Company would, after giving effect to such Acquisition, on a pro forma
basis (as determined in accordance with subpart (v) below), be in compliance
with the financial covenants contained in Section 7.07; and

(v) at least five Business Days (or such shorter period as agreed to by the
Administrative Agent in its sole discretion) prior to the consummation of any
such Acquisition in which the Consideration exceeds (x) $100,000,000
individually and (y) $300,000,000 in the aggregate since the Closing Date, for
all Acquisitions, the Company shall have delivered to the Administrative Agent
(who shall provide a copy to each Lender in accordance with Section 11.05(c)
hereof) (A) historical financial statements relating to the business or Person
to be acquired and such other information as the Administrative Agent may
reasonably request, and (B) a certificate of an Authorized Officer
demonstrating, in reasonable detail, the computation of the financial covenants
referred to in Section 7.07 on a pro forma basis, such pro forma ratios being
determined as if (y) such Acquisition had been completed at the beginning of the
most recent Testing Period for which financial information for the Company and
the business or Person to be acquired, is available, and (z) any such
Indebtedness, or other Indebtedness incurred to finance such Acquisition, had
been outstanding for such entire Testing Period.

“Permitted Business” means healthcare products and services (including the lines
of business conducted by the Company and its Subsidiaries on the Closing Date)
and any businesses ancillary, complementary or reasonably related thereto.

“Permitted Creditor Investment” means any securities (whether debt or equity)
received by a Borrower or any of its Subsidiaries in connection with the
bankruptcy or reorganization of any customer or supplier of a Borrower or any
such Subsidiary and in settlement of delinquent obligations of, and other
disputes with, customers and suppliers arising in the ordinary course of
business.

“Permitted Foreign Subsidiary Basket Amount” means, at any time, an amount equal
to (i) the Foreign Subsidiary Basket Amount then in effect, minus (ii) the
Dollar Equivalent of the amount of Indebtedness of Foreign Subsidiaries
guaranteed by the Credit Parties (other than the Company) pursuant to subpart
(iii) of the definition of Permitted Foreign Subsidiary Loans and Investments at
such time, minus (iii) the aggregate outstanding principal amount at such time
of all loans made by the Credit Parties to Foreign Subsidiaries on or after the
Closing Date, minus (iv) the aggregate amount of equity contributions made by
the Credit Parties in Foreign Subsidiaries on or after the Closing Date, plus
(v) the aggregate amount of all Capital Distributions made by Foreign
Subsidiaries to the Credit Parties on or after the Closing Date, but only up to
an aggregate amount not in excess of the aggregate amount of loans and equity
contributions made by the Credit Parties in Foreign Subsidiaries pursuant to the
foregoing

 

21



--------------------------------------------------------------------------------

subclauses (iii) and (iv) of this definition, plus (vi) the aggregate amount of
all prepayments and repayments made by the Foreign Borrower under the CVIHC
Note, plus (vii) any amount repaid to a Credit Party by any Foreign Subsidiary
in respect of loans or other transfers previously made by such Credit Party to
such Foreign Subsidiary after the Closing Date, which repayment is made in
connection with an equity contribution by such Credit Party in such Foreign
Subsidiary after the Closing Date, but solely to the extent of the amount so
repaid, plus the Dollar Equivalent of the amount of Indebtedness of Foreign
Subsidiaries in respect of uncommitted foreign lines of credit (including,
without duplication, any guaranty of such Indebtedness by a Credit Party
pursuant to subpart (iii) of the definition of Permitted Foreign Subsidiary
Loans and Investments at such time) not in excess of $200,000,000 at any time.

“Permitted Foreign Subsidiary Loans and Investments” means (i) the loan
evidenced by the CVIHC Note; (ii) other loans and Investments by a Credit Party
(other than the Foreign Borrower) to or in a Foreign Subsidiary made on or after
the Closing Date, so long as the aggregate amount of all such other loans and
investments by all Credit Parties does not, at any time, exceed the Permitted
Foreign Subsidiary Basket Amount at such time; and (iii) Indebtedness of a
Foreign Subsidiary owing to any Person (other than the Company or any of its
Domestic Subsidiaries), and any guaranty of such Indebtedness by a Credit Party,
so long as the aggregate principal amount of all such Indebtedness pursuant to
clauses (i) and (ii) does not at any time exceed the Foreign Subsidiary Basket
Amount then in effect; provided that for purposes of determining compliance with
clauses (ii) and (iii) hereof, in the event that an item of proposed Investment
or Indebtedness to or in a Foreign Subsidiary meets the criteria of one or more
of the categories of Investments or Indebtedness permitted under Section 7.05 or
Section 7.04, respectively, as of the date of incurrence thereof, the Company
shall, in its sole discretion, classify all or a portion of such Investment or
Indebtedness under clause (ii) or clause (iii) hereof, as applicable, or under
such category of Investments or Indebtedness permitted under Section 7.04 or
Section 7.05, as applicable, and neither the Permitted Foreign Subsidiary Basket
Amount nor the Foreign Subsidiary Basket Amount, as applicable, shall be reduced
to the extent any such Investment or Indebtedness to or in a Foreign Subsidiary
is classified under such category of Investment or Indebtedness permitted under
Section 7.04 or Section 7.05, as applicable.

“Permitted Indebtedness” means:

(i) (a) Indebtedness (including, without limitation, the Senior Notes) of the
Company or the Foreign Borrower (and any guaranty thereof by any Subsidiary
Guarantor) that, in each case (and in the case of any such guaranty) ranks pari
passu in right of payment to the Obligations in an aggregate principal amount
not to exceed $750,000,000 at any time; provided that, in the case of the
Foreign Borrower (and any guaranty thereof by any Subsidiary Guarantor), the
aggregate principal amount of such Indebtedness incurred by the Foreign Borrower
shall not exceed $350,000,000 at any time and provided, further that, in each
case, other than in the case of the Senior Notes, (1) such Indebtedness matures
no earlier than, and does not require any scheduled payment of principal,
mandatory prepayment or redemption of principal prior to, the date that is 180
days after the fifth anniversary of the Closing Date, (2) such Indebtedness has
terms, conditions and covenants that, in the reasonable judgment of the Company,
are not materially less favorable to the Company and its Subsidiaries than the
terms, conditions and covenants of this Agreement or the other Loan Documents,
as evidenced by a certificate of an Authorized Officer of the Company to the
same effect delivered to the Administrative Agent at least 5 days (or such
shorter period as may be agreed to by the Administrative Agent) before the date
of incurrence of any such Indebtedness (and in no event shall any financial
covenants in any such Indebtedness be more restrictive than the financial
covenants contained in this Agreement unless otherwise consented to by the
Required Lenders), (3) such Indebtedness is not subject to any Guaranty
Obligation by any Person that is not a Credit Party (and any such Guaranty
Obligation by a Subsidiary Guarantor shall provide for release thereof if the
Guaranty Obligation of the applicable Subsidiary Guarantor in respect of the
Obligations is released unless such release of such Guaranty Obligation of the

 

22



--------------------------------------------------------------------------------

applicable Subsidiary Guarantor in respect of the Obligations is in connection
with the repayment or refinancing in full of the Obligations and the termination
of the Commitments), (4) at the time of and after giving effect to the
incurrence of such Indebtedness, no Default or Event of Default has occurred and
is continuing, and (b) Indebtedness incurred to redeem, refinance, renew or
replace such Indebtedness in full, in an amount of up to the aggregate
outstanding principal amount of such Indebtedness plus any applicable premium
and reasonable and customary transaction costs incurred in connection therewith;
provided that with respect to any such refinancing (x) the maturity of such
Indebtedness is no earlier than 180 days after the fifth anniversary of the
Closing Date, and (y) in the aggregate, the other material terms of any such
refinanced Indebtedness (including, without limitation, any conversion
provisions), taken as a whole and in the reasonable judgment of the Company, are
no less favorable to the Company than the other material terms contained in the
documents with respect to such Indebtedness being refinanced;

(ii) (a) Indebtedness consisting of Capitalized Lease Obligations of the Company
and its Subsidiaries and (b) Indebtedness of the Company and its Subsidiaries
secured by Liens on any property or assets of the Company or any of its
Subsidiaries, provided that, solely with respect to this clause (b), (x) no
Default or Event of Default shall then exist or at the time of incurrence of
such Indebtedness will exist and (y) the Company and its Subsidiaries shall be
in compliance with the financial covenants set forth in Section 7.07 both
immediately before and after giving pro forma effect to the incurrence of such
Indebtedness; and provided further, that the aggregate outstanding principal
amount (using Capitalized Lease Obligations in lieu of principal amount, in the
case of any Capital Lease) of all such Indebtedness outstanding at any time
pursuant to this subpart (ii) shall not exceed $100,000,000;

(iii) (a) Indebtedness of the Company (and any guaranty thereof by any
Subsidiary Guarantor) that is, in each case (and in the case of any guaranty
thereof) subordinated in right of payment to the Obligations and any guarantees
thereof pursuant to and in accordance with the terms thereof; provided that
(1) such Indebtedness shall be on terms customary at the time for high-yield
subordinated debt securities as determined in the reasonable judgment of the
Company (other than the subordination provisions which shall be subject to
clause (3) below) as evidenced by a certificate of a an Authorized Officer of
the Company to the same effect delivered by the Company to the Administrative
Agent at least 5 days (or such shorter period as agreed to by the Administrative
Agent) before the date of incurrence of any such Indebtedness, (2) such
Indebtedness matures no earlier than, and does not require any scheduled payment
of principal, mandatory prepayment or redemption of principal prior to, the date
that is 180 days after the fifth anniversary of the Closing Date (it being
understood that such Indebtedness may have mandatory prepayment, repurchase or
redemptions provisions satisfying the requirement of clause (3) hereof),
(3) such Indebtedness has terms and conditions (other than interest rate,
redemption premiums and subordination terms), taken as a whole, that are not
materially less favorable to the Company and its Subsidiaries than the terms and
conditions customary at the time for high-yield subordinated debt securities as
determined in the reasonable judgment of the Company and as evidenced by a
certificate of and Authorized Officer of the Company to the same effect
delivered by the Company to the Administrative Agent at least 5 days (or such
shorter period as agreed to by the Administrative Agent) before the date of
incurrence of any such Indebtedness and the subordination terms relating to such
Indebtedness shall be customary for high-yield subordinated debt securities as
determined in the reasonable discretion of the Administrative Agent or otherwise
reasonably acceptable to the Administrative Agent, (4) such Indebtedness is not
subject to any Guaranty Obligation by any Person that is not a Credit Party (and
any such Guaranty Obligation by a Subsidiary Guarantor shall provide for release
thereof if the Guaranty Obligation of the applicable Subsidiary Guarantor in
respect of the Obligations is released unless such release of such Guaranty
Obligation of the applicable Subsidiary Guarantor in respect of the Obligations
is in connection with the repayment or refinancing in full of the Obligations
and the termination of the Commitments), (5) at the time of and after giving
effect to the incurrence of such Indebtedness, no Default or Event of Default
has occurred and is continuing, and (6) the Company and its Subsidiaries shall
be in compliance with the financial covenants set forth in Section

 

23



--------------------------------------------------------------------------------

7.07 both immediately before and after giving pro forma effect to the incurrence
of such Indebtedness, and (b) Indebtedness incurred to redeem, refinance, renew
or replace such Indebtedness in full, in an amount of up to the aggregate
outstanding principal amount of such Indebtedness plus any applicable premium
and reasonable and customary transaction costs incurred in connection therewith;
provided that with respect to any such refinancing (x) the maturity of such
Indebtedness is no earlier than 180 days after the fifth anniversary of the
Closing Date, and (y) in the aggregate, the other material terms of any such
refinanced Indebtedness (including, without limitation, any conversion
provisions), taken as a whole and in the reasonable judgment of the Company, are
no less favorable to the Company and its Subsidiaries than the other material
terms contained in the documents with respect to such Indebtedness being
refinanced;

(iv) Indebtedness incurred by the Company or a Subsidiary Guarantor in
connection with a Permitted Securitization Transaction, provided that the
aggregate amount of all such Indebtedness outstanding at any time pursuant to
this subpart (iv) shall not exceed $100,000,000; and

(v) other unsecured Indebtedness of the Company and its Subsidiaries to the
extent not permitted by any of the foregoing clauses, provided that (a) no
Default or Event of Default shall then exist or at the time of incurrence of
such Indebtedness will exist, (b) the Company and its Subsidiaries shall be in
compliance with the financial covenants set forth in Section 7.07 both
immediately before and after giving pro forma effect to the incurrence of such
Indebtedness, and (c) the aggregate principal amount of all such Indebtedness
outstanding at any time pursuant to this subpart (v) shall not exceed
$200,000,000.

“Permitted Lien” means any Lien permitted by Section 7.03.

“Permitted Sale Leaseback Asset Sale” means any sale of equipment by the Company
or any of its Subsidiaries to any Person (other than the Company or any
Subsidiary of the Company) and (i) made within three months of the Company’s or
such Subsidiary’s, as the case may be, acquisition of such equipment or
(ii) with respect to product lines that are not fully operational immediately
upon the acquisition of such equipment, within three months of the date on which
such product lines become fully operational, as reasonably determined by the
Company, which equipment is subsequently leased by such Person to the Company or
any such Subsidiary, as applicable, promptly upon consummation of such sale
pursuant to an Operating Lease between the Company or such Subsidiary, as the
case may be, and such Person.

“Permitted Securitization Transaction” means any transaction or series of
transactions otherwise permitted pursuant to Section 7.02 hereof and designated
in writing by the Company to the Administrative Agent to be a “Permitted
Securitization Transaction” which is entered into by the Company or any
Subsidiary Guarantor pursuant to which the Company or any Subsidiary Guarantor,
as applicable, may sell, convey or otherwise transfer to any other Person, or
may grant a security interest in, any accounts receivable (whether now existing
or arising in the future) of the Company or such Subsidiary Guarantor, and any
assets related thereto, including all collateral securing such accounts
receivable, all contracts and all guarantees or other obligations in respect of
such accounts receivable, and proceeds of such accounts receivable and other
assets that are customarily transferred, or in respect of which security
interests are customarily granted, in connection with asset securitization
transactions involving accounts receivable.

“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise or any
government or political subdivision or any agency, department or instrumentality
thereof.

“Plan” means any Multiemployer Plan or Single-Employer Plan.

 

24



--------------------------------------------------------------------------------

“primary Indebtedness” has the meaning provided in the definition of “Guaranty
Obligations.”

“primary obligor” has the meaning provided in the definition of “Guaranty
Obligations.”

“Prohibited Transaction” means a transaction that is prohibited under
Section 4975 of the Code or Section 406 of ERISA and not exempt under
Section 4975 of the Code or Section 408 of ERISA.

“Purchase Date” has the meaning provided in Section 2.04(c).

“Quoted Rate” means, with respect to any Swing Loan, the interest rate quoted to
the applicable Borrower by the Swing Line Lender and agreed to by the applicable
Borrower as being the interest rate applicable to such Swing Loan.

“Real Property” of any Person shall mean all of the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.

“Regulation D” means Regulation D of the Board as from time to time in effect
and any successor to all or a portion thereof establishing reserve requirements.

“Regulation U” means Regulation U of the Board as from time to time in effect
and any successor to all or a portion thereof establishing margin requirements.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, agents, trustees and advisors of such
Person and of such Person’s Affiliates.

“Replacement Assets” means any assets or properties used or useful in a
Permitted Business.

“Reportable Event” means an event described in Section 4043 of ERISA or the
regulations thereunder with respect to a Plan, other than those events as to
which the notice requirement is waived.

“Required Lenders” means Lenders (other than Defaulting Lenders) whose Credit
Facility Exposure (other than Swing Loans) and Unused Total Revolving
Commitments constitute more than 50% of the sum of the Aggregate Credit Facility
Exposure (other than Swing Loans) and the Unused Total Revolving Commitment.

“Restricted Payment” means (i) any Capital Distribution; or (ii) any amount paid
by the Company or any of its Subsidiaries in repayment, redemption, retirement,
repurchase, direct or indirect, of any Subordinated Indebtedness or the exercise
of any right of legal defeasance, covenant defeasance or similar right with
respect thereto.

“Revolving Borrowing” means the incurrence of Revolving Loans consisting of one
Type of Revolving Loan by a Borrower from the Revolving Lenders on a pro rata
basis on a given date (or resulting from Conversions or Continuations on a given
date) in the same currency, having in the case of any Fixed Rate Loans the same
Interest Period.

“Revolving Commitment” means, with respect to each Revolving Lender, the amount
set forth opposite such Revolving Lender’s name in Schedule 1 hereto as its
“Revolving Commitment” or in the case of any Revolving Lender that becomes a
party hereto pursuant to an Assignment Agreement, the amount, if any, set forth
in such Assignment Agreement, as such commitment may be reduced from time to
time pursuant to Section 2.12(b) or increased from time to time pursuant to
Section 2.02(b) or adjusted from time to time as a result of assignments to or
from such Revolving Lender pursuant to Section 11.06.

 

25



--------------------------------------------------------------------------------

“Revolving Commitment Fees” has the meaning provided in Section 2.11(a).

“Revolving Facility” means the credit facility established under Section 2.02
pursuant to the Revolving Commitment of each Revolving Lender.

“Revolving Facility Availability Period” means the period from the Closing Date
until the Revolving Facility Termination Date.

“Revolving Facility Exposure” means, for any Revolving Lender at any time, the
Dollar Equivalent of the sum of (i) the principal amount of Revolving Loans made
by such Revolving Lender and outstanding at such time, and (ii) such Revolving
Lender’s share of the LC Outstandings at such time.

“Revolving Facility Note” means a promissory note substantially in the form of
Exhibit A-1 hereto.

“Revolving Facility Percentage” means, at any time for any Revolving Lender, the
percentage obtained by dividing such Revolving Lender’s Revolving Commitment by
the Total Revolving Commitment, provided, however, that if the Total Revolving
Commitment has been terminated, the Revolving Facility Percentage for each
Revolving Lender shall be determined by dividing such Revolving Lender’s
Revolving Commitment immediately prior to such termination by the Total
Revolving Commitment immediately prior to such termination. The Revolving
Facility Percentage of each Revolving Lender as of the Closing Date is set forth
on Schedule 1 hereto.

“Revolving Facility Termination Date” means the earlier of (i) January 12, 2016,
or (ii) the date that the Revolving Commitments have been terminated pursuant to
Section 8.02.

“Revolving Lender” means any Lender that has a Revolving Commitment.

“Revolving Loan” means, with respect to each Revolving Lender, any loan made by
such Revolving Lender pursuant to Section 2.02.

“Sale and Lease-Back Transaction” means any arrangement with any Person
providing for the leasing by the Company or any Subsidiary of the Company of any
property (except for temporary leases for a term, including any renewal thereof,
of not more than one year and except for leases between a Borrower and a
Subsidiary or between Subsidiaries), which property has been or is to be sold or
transferred by the Company or such Subsidiary to such Person.

“S&P” means Standard & Poor’s Ratings Group, a division of McGraw Hill, Inc.,
and its successors.

“Scheduled Repayment” has the meaning provided in Section 2.13(b).

“SEC” means the United States Securities and Exchange Commission.

“SEC Regulation D” means Regulation D as promulgated under the Securities Act of
1933, as amended, as the same may be in effect from time to time.

“Senior Managing Agent” has the meaning provided in the first paragraph of this
Agreement.

“Senior Notes” means the Company’s 7.125% Senior Unsecured Notes due 2015 issued
pursuant to the Senior Note Documents.

 

26



--------------------------------------------------------------------------------

“Senior Notes Documents” means, collectively, (i) the Senior Notes, (ii) the
Indenture dated as of January 31, 2007, between HSBC Bank USA, National
Association, as trustee, and the Company, and (iii) each other document,
guarantee or instrument executed or delivered in connection with any of the
foregoing, as any of the foregoing may in accordance with the term of this
Agreement from time to time be amended, supplemented, restated or otherwise
modified.

“Share Repurchase” means a payment made, liability incurred or other
consideration given for the purchase, acquisition, repurchase, redemption or
retirement of any Equity Interest of the Company or any of its Subsidiaries.

“Standard Permitted Lien” means any of the following: (i) Liens for taxes not
yet delinquent or Liens for taxes, assessments or governmental charges being
contested in good faith and by appropriate proceedings for which adequate
reserves in accordance with GAAP have been established; (ii) Liens in respect of
property or assets imposed by law that were incurred in the ordinary course of
business, such as carriers’, suppliers’, warehousemen’s, materialmen’s and
mechanics’ Liens and other similar Liens arising in the ordinary course of
business, that do not in the aggregate materially detract from the value of such
property or assets or materially impair the use thereof in the operation of the
business of the Borrowers or any of their Subsidiaries and do not secure any
Indebtedness; (iii) Liens arising from judgments, decrees or attachments in
circumstances not constituting an Event of Default under Section 8.01(g);
(iv) Liens (other than any Lien imposed by ERISA) incurred or deposits made in
the ordinary course of business in connection with workers compensation,
unemployment insurance and other types of social security, and mechanic’s Liens,
carrier’s Liens, and other Liens to secure the performance of tenders, statutory
obligations, contract bids, government contracts, surety, appeal, customs,
performance and return-of-money bonds and other similar obligations, incurred in
the ordinary course of business (exclusive of obligations in respect of the
payment for borrowed money), whether pursuant to statutory requirements, common
law or consensual arrangements; (v) leases or subleases granted in the ordinary
course of business to others not interfering in any material respect with the
business of the Borrowers or any of their Subsidiaries and any interest or title
of a lessor under any lease not in violation of this Agreement; (vi) easements,
rights-of-way, zoning or other restrictions, charges, encumbrances, defects in
title, prior rights of other Persons, and obligations contained in similar
instruments, in each case that do not secure Indebtedness and do not involve,
and are not likely to involve at any future time, either individually or in the
aggregate, (A) a substantial and prolonged interruption or disruption of the
business activities of the Borrowers and their Subsidiaries considered as an
entirety, or (B) a Material Adverse Effect; (vii) Liens arising from the rights
of lessors under leases (including financing statements regarding property
subject to lease) not in violation of the requirements of this Agreement,
provided that such Liens are only in respect of the property subject to, and
secure only, the respective lease (and any other lease with the same or an
affiliated lessor); (viii) rights of consignors of goods, whether or not
perfected by the filing of a financing statement under the UCC; and
(ix) licenses of intellectual property of the Borrowers or any of their
Subsidiaries granted in the ordinary course of business.

“Standby Letter of Credit” means any standby letter of credit issued for the
purpose of supporting workers compensation, liability insurance, releases of
contract retention obligations, contract performance guarantee requirements and
other bonding obligations or for other lawful purposes.

“Stated Amount” of each Letter of Credit shall mean the maximum amount available
to be drawn thereunder (regardless of whether any conditions or other
requirements for drawing could then be met).

“Subordinated Indebtedness” means any subordinated Indebtedness incurred under
clause (iii) of the definition of “Permitted Indebtedness.”

 

27



--------------------------------------------------------------------------------

“Subsidiary” of any Person shall mean and include (i) any corporation more than
50% of whose stock of any class or classes having by the terms thereof ordinary
Voting Power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have Voting Power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries, and (ii) any partnership, limited liability
company, association, joint venture or other entity in which such Person
directly or indirectly through Subsidiaries, owns more than 50% of the Equity
Interests of such Person at the time or in which such Person, one or more other
Subsidiaries of such Person or such Person and one or more Subsidiaries of such
Person, directly or indirectly, has the power to direct the policies, management
and affairs thereof. Unless otherwise expressly provided, all references herein
to “Subsidiary” shall mean a Subsidiary of the Company.

“Subsidiary Guarantor” means any Domestic Subsidiary that is not a Non-Material
Subsidiary and that is or hereafter becomes a party to the Subsidiary Guaranty.
Schedule 2 hereto lists each Subsidiary Guarantor as of the Closing Date.

“Subsidiary Guaranty” has the meaning provided in Section 4.01(iii).

“Swing Line Commitment” means $30,000,000.

“Swing Line Facility” means the credit facility established under Section 2.04
pursuant to the Swing Line Commitment of the Swing Line Lender.

“Swing Line Lender” means KeyBank or any of its Affiliates, or such other Lender
that is requested by the Company and agrees to be the Swing Line Lender
hereunder and is approved by the Administrative Agent.

“Swing Line Note” means a promissory note substantially in the form of Exhibit
A-2 hereto.

“Swing Loan” means any loan made by the Swing Line Lender under the Swing Line
Facility pursuant to Section 2.04.

“Swing Loan Maturity Date” means, with respect to any Swing Loan, the earlier of
(i) the last day of the period for such Swing Loan as established by the Swing
Line Lender and agreed to by the applicable Borrower, which shall be less than
15 days, and (ii) the Revolving Facility Termination Date.

“Swing Loan Participation” has the meaning provided in Section 2.04(c).

“Swing Loan Participation Amount” has the meaning provided in Section 2.04(c).

“Syndication Agent” has the meaning provided in the first paragraph of this
Agreement.

“Synthetic Lease” means any lease (i) that is accounted for by the lessee as an
Operating Lease, and (ii) under which the lessee is intended to be the “owner”
of the leased property for federal income tax purposes.

“Taxes” has the meaning provided in Section 3.03(a).

“Term Borrowing” means the incurrence of Term Loans consisting of one Type of
Term Loan by the Company from all of the Term Lenders having Term Commitments in
respect thereof on a pro rata

 

28



--------------------------------------------------------------------------------

basis on a given date (or resulting from Conversions or Continuations on a given
date), having in the case of Eurodollar Loans the same Interest Period.

“Term Commitment” means, with respect to each Term Lender, the amount, if any,
set forth opposite such Term Lender’s name in Schedule 1 hereto as its “Term
Commitment” or in the case of any Lender that becomes a party hereto pursuant to
an Assignment Agreement, the amount set forth in such Assignment Agreement, as
such commitment may be reduced from time to time as a result of assignments to
or from such Term Lender pursuant to Section 11.06.

“Term Commitment Period” means the period from and including the Closing Date to
the Term Loan Commitment Termination Date.

“Term Facility Percentage” means, at any time for any Term Lender, the
percentage obtained by dividing such Term Lender’s Term Commitment by the Total
Term Loan Commitment, provided, however, that if the Total Term Loan Commitment
has been terminated, the Term Facility Percentage for each Term Lender shall be
determined by dividing such Lender’s Term Commitment immediately prior to such
termination by the Total Term Loan Commitment immediately prior to such
termination. The Term Facility Percentage of each Lender as of the Closing Date
is set forth on Schedule 1 hereto.

“Term Lender” means any Lender holding a Term Commitment.

“Term Loan” means, with respect to each Term Lender that has a Term Commitment,
any loan made by such Term Lender pursuant to Section 2.03.

“Term Loan Commitment Termination Date” means the earliest to occur of (i) the
date the Term Commitments are permanently reduced to zero pursuant to
Section 2.13, and (ii) the Term Loan Draw Date.

“Term Loan Draw Date” means the Business Day occurring between the Closing Date
and March 12, 2011 that the Company designates in writing to the Administrative
Agent (at least three (3) Business Days in advance) as the date on which the
Company desires to draw upon the Term Commitment in accordance with
Section 2.03.

“Term Loan Maturity Date” means January 12, 2016.

“Term Note” means a promissory note substantially in the form of Exhibit A-3
hereto.

“Testing Period” means a single period consisting of the four consecutive fiscal
quarters of the Company then last ended (whether or not such quarters are all
within the same fiscal year), except that if a particular provision of this
Agreement indicates that a Testing Period shall be of a different specified
duration, such Testing Period shall consist of the particular fiscal quarter or
quarters then last ended that are so indicated in such provision.

“Total Credit Facility Amount” means the aggregate of the Total Revolving
Commitment and the Total Term Loan Commitment. As of the Closing Date, the Total
Credit Facility Amount is $1,000,000,000.

“Total Leverage Ratio” means, for any Testing Period, the ratio of
(i) Consolidated Funded Indebtedness to (ii) Consolidated Proforma EBITDA.

“Total Leverage Ratio Increase Period” has the meaning provided in Section 7.07.

 

29



--------------------------------------------------------------------------------

“Total Revolving Commitment” means the sum of the Revolving Commitments, as the
same may be decreased pursuant to Section 2.12(b) or increased from time to time
pursuant to Section 2.02(b). As of the Closing Date, the amount of the Total
Revolving Commitment is $750,000,000.

“Total Term Loan Commitment” means the sum of the Term Commitments of the Term
Lenders. As of the Closing Date, the amount of the Total Term Loan Commitment is
$250,000,000.

“Type” means any type of Loan determined with respect to the interest option and
currency denomination applicable thereto, which in each case shall be a Base
Rate Loan, a Eurodollar Loan or a Foreign Currency Loan.

“UCC” means the Uniform Commercial Code as in effect from time to time. Unless
otherwise specified, the UCC shall refer to the UCC as in effect in the State of
New York.

“Unfunded Benefit Liabilities” of any Plan means the amount, if any, by which
the current liability (as defined in Section 412(1)(7) of the Code) under the
Plan as of the end of the Plan’s most recent fiscal year exceeds the fair market
value of the Plan’s assets as of the end of such fiscal year, as reported in the
actuarial report for such year.

“United States” and “U.S.” each means United States of America.

“Unpaid Drawing” means, with respect to any Letter of Credit, the aggregate
Dollar or Dollar Equivalent amount, as applicable, of the draws made on such
Letter of Credit that have not been reimbursed by the applicable Borrower or the
applicable LC Obligor or converted to a Revolving Loan pursuant to
Section 2.05(f)(i), and, in each case, all interest that accrues thereon
pursuant to this Agreement.

“Unrestricted Cash” means, at any time of determination, the sum of (i) the
aggregate amount of all cash deposits of the Credit Parties maintained in any
demand deposit account, and (ii) the aggregate monetary value of all money
market funds of the Credit Parties maintained in any account of a securities
intermediary, to the extent such cash deposits and money market funds are free
of any Lien or other encumbrance (other than (x) customary Liens arising in the
ordinary course of business which the depository institution may have with
respect to any right of offset against funds in such account, and (y) customary
holds for uncollected deposits).

“Unused Total Revolving Commitment” means, at any time, the excess of (i) the
Total Revolving Commitment at such time over (ii) the Aggregate Revolving
Facility Exposure at such time.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act)
Act of 2001.

“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person, and the
holding of a designated percentage of Voting Power of a Person means the
ownership of shares of capital stock, partnership interests, membership
interests or other interests of such Person sufficient to control exclusively
the election of that percentage of the members of the board of directors or
similar governing body of such Person.

Section 1.02 Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and

 

30



--------------------------------------------------------------------------------

including,” the words “to” and “until” each means “to but excluding” and the
word “through” means “through and including.”

Section 1.03 Accounting Terms. Except as otherwise specifically provided herein,
all terms of an accounting or financial nature shall be construed in accordance
with GAAP, as in effect from time to time (other than with respect to FASB
Accounting Standards Codification 840 (leases), which shall be construed in
accordance with GAAP as of the Closing Date), provided that if the Company
notifies the Administrative Agent and the Lenders that the Company wishes to
amend any covenant in Article VII to eliminate the effect of any change in GAAP
that occurs after the Closing Date on the operation of such covenant (or if the
Administrative Agent notifies the Company that the Required Lenders wish to
amend Article VII for such purpose), then the Company’s compliance with such
covenant shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Company,
the Administrative Agent and the Required Lenders, the Company, the
Administrative Agent and the Lenders agreeing to enter into negotiations to
amend any such covenant immediately upon receipt from any party entitled to send
such notice.

Section 1.04 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein), (b) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Sections, Schedules and Exhibits shall be construed to refer to Sections of,
and Schedules and Exhibits to, this Agreement, (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all Real Property, tangible and intangible assets and properties,
including cash, securities, accounts and contract rights, and interests in any
of the foregoing, and (f) any reference to a statute, rule or regulation is to
that statute, rule or regulation as now enacted or as the same may from time to
time be amended, re-enacted or expressly replaced.

Section 1.05 Currency Equivalents. Except as otherwise specified herein, all
references herein or in any other Loan Document to a dollar amount shall mean
such amount in Dollars or, if the context so requires, the Dollar Equivalent of
such amount in any Designated Foreign Currency. The Dollar Equivalent of any
amount shall be determined in accordance with the definition of “Dollar
Equivalent”; provided, however, that (a) notwithstanding the foregoing or
anything elsewhere in this Agreement to the contrary, in calculating the Dollar
Equivalent of any amount for purposes of determining (i) a Borrower’s obligation
to prepay Loans or cash collateralize Letters of Credit pursuant to
Section 2.13(c), or (ii) a Borrower’s ability to request additional Loans or
Letters of Credit pursuant to the Commitments, the Administrative Agent shall
calculate the Dollar Equivalent of each such amount on the date of each Credit
Event hereunder and on the date of any payment or prepayment of any Loans or
Unpaid Drawings and, in addition, the Administrative Agent may, in the case of
either of the foregoing, in its discretion, calculate the Dollar Equivalent of
any such amount on any other proximate Business Day selected by the
Administrative Agent, and (b) in determining whether or not the Company and its
Subsidiaries have exceeded any basket limitation set forth in Sections 7.02,
7.04 or 7.05, the Company and its Subsidiaries shall not be deemed to have
exceeded any such basket limitation to the extent that,

 

31



--------------------------------------------------------------------------------

and only to the extent that, any such basket limitation was exceeded solely as a
result of fluctuations in the exchange rate applicable to any Designated Foreign
Currency.

ARTICLE II.

THE TERMS OF THE CREDIT FACILITY

Section 2.01 Establishment of the Credit Facility. On the Closing Date, and
subject to and upon the terms and conditions set forth in this Agreement and the
other Loan Documents, the Administrative Agent, the Lenders, the Swing Line
Lender and each LC Issuer agree to establish the Credit Facility for the benefit
of the Borrowers; provided, however, that at no time will (i) the Aggregate
Credit Facility Exposure exceed the Total Credit Facility Amount, or (ii) the
Credit Facility Exposure of any Lender exceed the aggregate amount of such
Lender’s Commitment.

Section 2.02 Revolving Facility.

(a) Generally. During the Revolving Facility Availability Period, each Revolving
Lender severally agrees, on the terms and conditions set forth in this
Agreement, to make a Revolving Loan or Revolving Loans to either Borrower as
requested by such Borrower from time to time pursuant to such Revolving Lender’s
Revolving Commitment, which Revolving Loans (i) may, except as set forth herein,
at the option of a Borrower, be incurred and maintained as, or Converted into,
Revolving Loans that are (x) Base Rate Loans or Eurodollar Loans (in each case
denominated in Dollars) or (y) Foreign Currency Loans (denominated in Designated
Foreign Currency), provided that all Revolving Loans made as part of the same
Revolving Borrowing shall consist of Revolving Loans of the same Type; (ii) may
be repaid or prepaid and re-borrowed in accordance with the provisions hereof;
and (iii) shall not be made if, after giving effect to any such Revolving Loan,
(A) the Revolving Facility Exposure of any Revolving Lender would exceed such
Revolving Lender’s Revolving Commitment, (B) the Aggregate Revolving Facility
Exposure plus the principal amount of Swing Loans would exceed the Total
Revolving Commitment, or (C) a Borrower would be required to prepay Loans or
cash collateralize Letters of Credit pursuant to Section 2.13(c)(ii) or
Section 2.13(c)(iii). The Revolving Loans to be made by each Revolving Lender
will be made by such Revolving Lender on a pro rata basis based upon such
Revolving Lender’s Revolving Facility Percentage of each Revolving Borrowing, in
each case in accordance with Section 2.07 hereof.

(b) Increase in Revolving Commitments. The Company may, by written notice to the
Administrative Agent, request (each such request, a “Commitment Increase
Request”) that the Total Revolving Commitment be increased by an amount not to
exceed $250,000,000 in the aggregate for all such increases from the Closing
Date until the Revolving Facility Termination Date, provided that no Default or
Event of Default has occurred and is continuing at the time of such Commitment
Increase Request and on the date of any such increase. The Administrative Agent
shall deliver a copy of such Commitment Increase Request to each Revolving
Lender. The Company shall set forth in such Commitment Increase Request the
amount of the requested increase in the Total Revolving Commitment (which shall
be in a minimum amount of $25,000,000 and in minimum increments thereafter of
$5,000,000) and the date on which such increase is requested to become effective
(which date shall be not less than 15 Business Days nor more than 60 days after
the date of such notice and that, in any event, must be at least 180 days prior
to the Revolving Facility Termination Date), and shall offer each Revolving
Lender the opportunity to increase its Revolving Commitment by its Revolving
Facility Percentage of the proposed increased amount. Each Revolving Lender
shall, by notice to the Company and the Administrative Agent given not more than
20 days after the date of delivery by the Administrative Agent of the Company’s
Commitment Increase Request, either agree to increase its Revolving Commitment
by all or a portion of the offered amount (each such Revolving Lender so
agreeing being an

 

32



--------------------------------------------------------------------------------

“Increasing Lender”) or decline to increase its Revolving Commitment (and any
such Revolving Lender that does not deliver such a notice within such period of
20 days shall be deemed to have declined to increase its Revolving Commitment
and each Revolving Lender so declining or being deemed to have declined being a
“Non-Increasing Lender”). If at the end of the 20 day period referred to above
there are any Non-Increasing Lenders, the Administrative Agent shall offer to
each Increasing Lender the opportunity to increase its Revolving Commitment by
all or a portion of the remaining amount of the requested increase that the
Non-Increasing Lenders did not accept and, if such Increasing Lenders offer to
increase their Revolving Commitments by more than such remaining amount, the
Administrative Agent shall allocate such remaining amount among such Increasing
Lenders on a pro rata basis based upon each such Lender’s Revolving Facility
Percentage. If, on the 25th day after the Administrative Agent shall have
delivered a copy of a request by the Company as set forth above, the Increasing
Lenders shall have agreed pursuant to the preceding sentence to increase their
Revolving Commitments by an aggregate amount less than the increase in the Total
Revolving Commitment so requested by the Company, the Company may arrange for
one or more banks or other entities that are Eligible Assignees, in each case
reasonably acceptable to the Administrative Agent (each such Person so agreeing
being an “Augmenting Lender”), to commit to making Revolving Loans pursuant to a
Revolving Commitment hereunder in an amount no less than $15,000,000, and the
Company and each Augmenting Lender shall execute all such documentation as the
Administrative Agent shall reasonably specify to evidence such Augmenting
Lender’s Revolving Commitment and/or its status as a Revolving Lender hereunder.
Any increase in the Total Revolving Commitment may be made in an amount that is
less than the increase requested by the Company if the Company is unable to
arrange for, or chooses not to arrange for, Augmenting Lenders.

Each of the parties hereto agrees that the Administrative Agent may take any and
all actions as may be reasonably necessary to ensure that after giving effect to
any increase in the Total Revolving Commitment pursuant to this Section 2.02(b),
the outstanding Revolving Loans (if any) are held by the Revolving Lenders in
accordance with their new Revolving Facility Percentages. This may be
accomplished at the discretion of the Administrative Agent: (w) by requiring the
outstanding Revolving Loans to be prepaid with the proceeds of new Revolving
Borrowings; (x) by causing the Non-Increasing Lenders to assign portions of
their outstanding Revolving Loans to Increasing Lenders and Augmenting Lenders;
(y) by permitting the Revolving Borrowings outstanding at the time of any
increase in the Total Revolving Commitment pursuant to this Section 2.02(b) to
remain outstanding until the last days of the respective Interest Periods
therefor, even though the Revolving Lenders would hold such Revolving Borrowings
other than in accordance with their new Revolving Facility Percentages; or
(z) by any combination of the foregoing. Any prepayment or assignment described
in this paragraph (b) shall be subject to Section 3.02, but otherwise without
premium or penalty; provided, however, that the Administrative Agent, in
exercising its discretion to take the actions permitted under this
Section 2.02(b), shall use its commercially reasonable efforts to minimize the
liability of the Borrowers arising under Section 3.02.

Section 2.03 Term Loan. Each Term Lender that has a Term Commitment severally
agrees, on the terms and conditions set forth in this Agreement, to make a Term
Loan to the Company during the Term Commitment Period pursuant to such Term
Lender’s Term Commitment, which Term Loans: (i) can only be incurred on the Term
Loan Draw Date in the entire amount of each Term Lender’s Term Commitment;
(ii) once prepaid or repaid, may not be reborrowed; (iii) may, except as set
forth herein, at the option of the Company, be incurred and maintained as, or
Converted into, Term Loans that are Base Rate Loans or Eurodollar Loans, in each
case denominated in Dollars, provided that all Term Loans made as part of the
same Term Borrowing shall consist of Term Loans of the same Type; (iv) shall be
repaid in accordance with Section 2.13(b); and (v) shall not exceed (A) for any
Term Lender at the time of incurrence thereof the aggregate principal amount of
such Term Lender’s Term Commitment, if any, and (B) for all the Term Lenders at
the time of incurrence thereof the Total Term Loan Commitment.

 

33



--------------------------------------------------------------------------------

The Term Loans to be made by each Term Lender will be made by such Term Lender
in the aggregate amount of its Term Commitment in accordance with Section 2.07
hereof.

Section 2.04 Swing Line Facility.

(a) Swing Loans. During the Revolving Facility Availability Period, the Swing
Line Lender agrees, on the terms and conditions set forth in this Agreement, to
make a Swing Loan or Swing Loans to a Borrower from time to time, which Swing
Loans (i) shall be payable on the Swing Loan Maturity Date applicable to each
such Swing Loan; (ii) shall be made only in Dollars; (iii) may be repaid or
prepaid and reborrowed in accordance with the provisions hereof; (iv) may only
be made if after giving effect thereto (A) the aggregate principal amount of
Swing Loans outstanding does not exceed the Swing Line Commitment, and (B) the
Aggregate Revolving Facility Exposure plus the principal amount of Swing Loans
would not exceed the Total Revolving Commitment; (v) shall not be made if, after
giving effect thereto, the Borrowers would be required to prepay Loans or cash
collateralize Letters of Credit pursuant to Section 2.13(c) hereof; and
(vi) shall not be made if the proceeds thereof would be used to repay, in whole
or in part, any outstanding Swing Loan.

(b) Swing Loan Refunding. The Swing Line Lender may at any time, in its sole and
absolute discretion, direct that the Swing Loans owing to it be refunded by
delivering a notice to such effect to the Administrative Agent, specifying the
aggregate principal amount thereof (a “Notice of Swing Loan Refunding”).
Promptly upon receipt of a Notice of Swing Loan Refunding, the Administrative
Agent shall give notice of the contents thereof to the Revolving Lenders and,
unless an Event of Default specified in Section 8.01(h) in respect of a Borrower
has occurred, the Borrowers. Each such Notice of Swing Loan Refunding shall be
deemed to constitute delivery by the Borrowers of a Notice of Borrowing
requesting Revolving Loans consisting of Base Rate Loans in the amount of the
Swing Loans to which it relates. Each Revolving Lender (including the Swing Line
Lender) hereby unconditionally agrees (notwithstanding that any of the
conditions specified in Section 4.02 or elsewhere in this Agreement shall not
have been satisfied, but subject to the provisions of paragraph (d) below) to
make a Revolving Loan to the applicable Borrower in the amount of such Revolving
Lender’s Revolving Facility Percentage of the aggregate amount of the Swing
Loans to which such Notice of Swing Loan Refunding relates. Each Revolving
Lender shall make the amount of such Revolving Loan available to the
Administrative Agent in immediately available funds at the Payment Office not
later than 2:00 P.M. (local time at the Payment Office), if such notice is
received by such Revolving Lender prior to 11:00 A.M. (local time at its
Domestic Lending Office), or not later than 2:00 P.M. (local time at the Payment
Office) on the next Business Day, if such notice is received by such Revolving
Lender after such time. The proceeds of such Revolving Loans shall be made
immediately available to the Swing Line Lender and applied by it to repay the
principal amount of the Swing Loans to which such Notice of Swing Loan Refunding
relates.

(c) Swing Loan Participation. If prior to the time a Revolving Loan would
otherwise have been made as provided above as a consequence of a Notice of Swing
Loan Refunding, any of the events specified in Section 8.01(h) shall have
occurred in respect of the applicable Borrower or one or more of the Revolving
Lenders shall determine that it is legally prohibited from making a Revolving
Loan under such circumstances, each Revolving Lender (other than the Swing Line
Lender), or each Revolving Lender (other than such Swing Line Lender) so
prohibited, as the case may be, shall, on the date such Revolving Loan would
have been made by it (the “Purchase Date”), purchase an undivided participating
interest (a “Swing Loan Participation”) in the outstanding Swing Loans to which
such Notice of Swing Loan Refunding relates, in an amount (the “Swing Loan
Participation Amount”) equal to such Revolving Lender’s Revolving Facility
Percentage of such outstanding Swing Loans. On the Purchase Date, each such
Revolving Lender or each such Revolving Lender so prohibited, as the case may
be, shall pay to the Swing Line Lender, in immediately available funds, such
Revolving Lender’s Swing Loan Participation Amount, and promptly upon receipt
thereof the Swing Line Lender shall, if requested by such other

 

34



--------------------------------------------------------------------------------

Revolving Lender, deliver to such Revolving Lender a participation certificate,
dated the date of the Swing Line Lender’s receipt of the funds from, and
evidencing such Revolving Lender’s Swing Loan Participation in such Swing Loans
and its Swing Loan Participation Amount in respect thereof. If any amount
required to be paid by a Revolving Lender to the Swing Line Lender pursuant to
the above provisions in respect of any Swing Loan Participation is not paid on
the date such payment is due, such Revolving Lender shall pay to the Swing Line
Lender on demand interest on the amount not so paid at the overnight Federal
Funds Effective Rate from the due date until such amount is paid in full.
Whenever, at any time after the Swing Line Lender has received from any other
Revolving Lender such Revolving Lender’s Swing Loan Participation Amount, the
Swing Line Lender receives any payment from or on behalf of the applicable
Borrower on account of the related Swing Loans, the Swing Line Lender will
promptly distribute to such Revolving Lender its ratable share of such amount
based on its Revolving Facility Percentage of such amount on such date on
account of its Swing Loan Participation (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Revolving
Lender’s participating interest was outstanding and funded); provided, however,
that if such payment received by the Swing Line Lender is required to be
returned, such Revolving Lender will return to the Swing Line Lender any portion
thereof previously distributed to it by the Swing Line Lender.

(d) Obligations Unconditional. Each Revolving Lender’s obligation to make
Revolving Loans pursuant to Section 2.04(b) and/or to purchase Swing Loan
Participations in connection with a Notice of Swing Loan Refunding shall be
subject to the conditions that (i) such Revolving Lender shall have received a
Notice of Swing Loan Refunding complying with the provisions hereof and (ii) at
the time the Swing Loans that are the subject of such Notice of Swing Loan
Refunding were made, the Swing Line Lender making the same had no actual written
notice from another Lender that an Event of Default had occurred and was
continuing, but otherwise shall be absolute and unconditional, shall be solely
for the benefit of the Swing Line Lender that gives such Notice of Swing Loan
Refunding, and shall not be affected by any circumstance, including, without
limitation, (A) any set-off, counterclaim, recoupment, defense or other right
that such Revolving Lender may have against any other Lender, any Credit Party,
or any other Person, or any Credit Party may have against any Lender or other
Person, as the case may be, for any reason whatsoever; (B) the occurrence or
continuance of a Default or Event of Default; (C) any event or circumstance
involving a Material Adverse Effect; (D) any breach of any Loan Document by any
party thereto; or (E) any other circumstance, happening or event, whether or not
similar to any of the foregoing.

Section 2.05 Letters of Credit.

(a) LC Issuances. During the Revolving Facility Availability Period, a Borrower
may request an LC Issuer at any time and from time to time to issue, for the
account of such Borrower or any Subsidiary Guarantor, and subject to and upon
the terms and conditions herein set forth, each LC Issuer agrees to issue from
time to time Letters of Credit denominated and payable in Dollars or any
Designated Foreign Currency and in each case in such form as may be approved by
such LC Issuer and the Administrative Agent; provided, however, that
notwithstanding the foregoing, no LC Issuance shall be made if after giving
effect thereto, (i) the LC Outstandings would exceed the LC Commitment Amount,
(ii) the Revolving Facility Exposure of any Revolving Lender would exceed such
Revolving Lender’s Revolving Commitment, (iii) the Aggregate Revolving Facility
Exposure plus the principal amount of Swing Loans outstanding would exceed the
Total Revolving Commitment, or (iv) the Borrowers would be required to prepay
Loans or cash collateralize Letters of Credit pursuant to Section 2.13(c)(ii) or
Section 2.13(c)(iii). Subject to Section 2.05(c) below, each Letter of Credit
shall have an expiry date (including any renewal periods) occurring not later
than the earlier of (y) one year from the date of issuance thereof, or (z) 30
Business Days prior to the Revolving Facility Termination Date.

 

35



--------------------------------------------------------------------------------

(b) LC Requests. Whenever a Borrower desires that a Letter of Credit be issued
for its account or the account of any eligible LC Obligor, the applicable
Borrower shall give the Administrative Agent and the applicable LC Issuer
written or telephonic notice (in the case of telephonic notice, promptly
confirmed in writing if so requested by the Administrative Agent) which, if in
the form of written notice, shall be substantially in the form of Exhibit B-3
(each such request, a “LC Request”), or transmit by electronic communication (if
arrangements for doing so have been approved by the applicable LC Issuer), prior
to 11:00 A.M. (local time at the Notice Office) at least three Business Days (or
such shorter period as may be acceptable to the relevant LC Issuer) prior to the
proposed date of issuance (which shall be a Business Day), which LC Request
shall include such supporting documents that such LC Issuer customarily requires
in connection therewith (including, in the case of a Letter of Credit for an
account party other than a Borrower, an application for, and if applicable a
reimbursement agreement with respect to, such Letter of Credit). In the event of
any inconsistency between any of the terms or provisions of any LC Document and
the terms and provisions of this Agreement respecting Letters of Credit, the
terms and provisions of this Agreement shall control.

(c) Auto-Renewal Letters of Credit. If an LC Obligor so requests in any
applicable LC Request, each LC Issuer shall agree to issue a Letter of Credit
that has automatic renewal provisions; provided, however, that any Letter of
Credit that has automatic renewal provisions must permit such LC Issuer to
prevent any such renewal at least once in each twelve-month period (commencing
with the date of issuance of such Letter of Credit) by giving prior notice to
the beneficiary thereof not later than a day in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Once any such Letter
of Credit that has automatic renewal provisions has been issued, the Revolving
Lenders shall be deemed to have authorized (but may not require) such LC Issuer
to permit the renewal of such Letter of Credit at any time to an expiry date not
later than 30 Business Days prior to the Revolving Facility Termination Date;
provided, however, that such LC Issuer shall not permit any such renewal if
(i) such LC Issuer has determined that it would have no obligation at such time
to issue such Letter of Credit in its renewed form under the terms hereof, or
(ii) it has received written notice on or before the day that is two Business
Days before the date that such LC Issuer is permitted to send a notice of
non-renewal from the Administrative Agent, any Revolving Lender or the Borrowers
that one or more of the applicable conditions specified in Section 4.02 is not
then satisfied.

(d) Applicability of ISP98 and UCP. Unless otherwise expressly agreed by the
applicable LC Issuer and the applicable LC Obligor, when a Letter of Credit is
issued, (i) the rules of the “International Standby Practices 1998” published by
the Institute of International Banking Law & Practice (or such later version
thereof as may be in effect at the time of issuance) shall apply to each Standby
Letter of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce at the time of issuance (including the International Chamber of
Commerce’s decision published by the Commission on Banking Technique and
Practice on April 6, 1998 regarding the European single currency (Euro)) shall
apply to each Commercial Letter of Credit.

(e) Notice of LC Issuance. Each LC Issuer shall, on the date of each LC Issuance
by it, give the Administrative Agent, each Revolving Lender and the Borrowers
written notice of such LC Issuance, accompanied by a copy to the Administrative
Agent of the Letter of Credit or Letters of Credit issued by such LC Issuer.
Each LC Issuer shall provide to the Administrative Agent a quarterly (or monthly
if requested by any applicable Revolving Lender) summary describing each Letter
of Credit issued by such LC Issuer and then outstanding and an identification
for the relevant period of the daily aggregate LC Outstandings represented by
Letters of Credit issued by such LC Issuer.

 

  (f) Reimbursement Obligations.

 

36



--------------------------------------------------------------------------------

(i) Each Borrower hereby agrees to reimburse (or cause any LC Obligor for whose
account a Letter of Credit was issued to reimburse) each LC Issuer, by making
payment directly to such LC Issuer in immediately available funds at the payment
office of such LC Issuer, for any Unpaid Drawing with respect to any Letter of
Credit issued for the account of such Borrower by 2:00 P.M. (local time at the
Notice Office) within one Business Day after the payment or disbursement under
such Letter of Credit (and the applicable LC Issuer shall give notice to the
Borrowers (or such other LC Obligor) of such payment or disbursement as soon as
practicable, but in any event no later than 2:00 P.M. (local time at the Notice
Office) on the Business Day of such payment or disbursement), such payment to be
made in Dollars or in the applicable Designated Foreign Currency in which such
Letter of Credit is denominated, with interest on the amount so paid or
disbursed by such LC Issuer, from and including the date paid or disbursed to
but not including the date such LC Issuer is reimbursed therefor at a rate per
annum that shall be the rate then applicable to Revolving Loans pursuant to
Section 2.09(a)(i) that are Base Rate Loans or, if not reimbursed within the
time required pursuant to the foregoing, at the Default Rate, any such interest
also to be payable on demand. If by 2:00 P.M. on the Business Day immediately
following such payment or disbursement in respect of an Unpaid Drawing, the
relevant Borrower or the other relevant LC Obligor has not made such
reimbursement out of its available cash on hand or, in the case of a Borrower, a
contemporaneous Borrowing hereunder (if such Borrowing is otherwise available to
such Borrower), (x) the applicable Borrower will in each case be deemed to have
given a Notice of Borrowing for Revolving Loans that are Base Rate Loans in an
aggregate Dollar Equivalent principal amount sufficient to reimburse such Unpaid
Drawing (and the Administrative Agent shall promptly give notice to the
Revolving Lenders of such deemed Notice of Borrowing), (y) the Revolving Lenders
shall, in accordance with and subject to Section 2.05(g)(iii) and unless they
are legally prohibited from doing so, make the Revolving Loans contemplated by
such deemed Notice of Borrowing (which Revolving Loans shall be considered made
under Section 2.02), and (z) the proceeds of such Revolving Loans shall be
disbursed directly to the applicable LC Issuer to the extent necessary to effect
such reimbursement and repayment of the Unpaid Drawing, with any excess proceeds
to be made available to the applicable Borrower in accordance with the
applicable provisions of this Agreement.

(ii) Obligations Absolute. Each LC Obligor’s obligation under this Section to
reimburse each LC Issuer with respect to Unpaid Drawings (including, in each
case, interest thereon) shall be absolute and unconditional under any and all
circumstances and irrespective of any setoff, counterclaim or defense to payment
that such LC Obligor may have or have had against such LC Issuer, the
Administrative Agent or any Revolving Lender, including, without limitation, any
defense based upon the failure of any drawing under a Letter of Credit to
conform to the terms of the Letter of Credit or any non-application or
misapplication by the beneficiary of the proceeds of such drawing; provided,
however, that no LC Obligor shall be obligated to reimburse an LC Issuer for any
wrongful payment made by such LC Issuer under a Letter of Credit as a result of
acts or omissions constituting willful misconduct or gross negligence on the
part of such LC Issuer.

 

  (g) LC Participations.

(i) Immediately upon each LC Issuance, the LC Issuer of such Letter of Credit
shall be deemed to have sold and transferred to each Revolving Lender with a
Revolving Commitment, and each such Revolving Lender shall be deemed irrevocably
and unconditionally to have purchased and received from such LC Issuer, without
recourse or warranty, an undivided interest and participation (an “LC
Participation”), to the extent of such Revolving Lender’s Revolving Facility
Percentage of the Stated Amount of such Letter of Credit in effect at such time
of

 

37



--------------------------------------------------------------------------------

issuance, in such Letter of Credit, each substitute letter of credit, each
drawing made thereunder, the obligations of any LC Obligor under this Agreement
with respect thereto (although LC Fees relating thereto shall be payable
directly to the Administrative Agent for the account of the Revolving Lenders as
provided in Section 2.11 and the Revolving Lenders shall have no right to
receive any portion of any fees of the nature contemplated by Section 2.11(c) or
Section 2.11(e)), the obligations of any LC Obligor under any LC Documents
pertaining thereto, and any security for, or guaranty pertaining to, any of the
foregoing.

(ii) In determining whether to pay under any Letter of Credit, an LC Issuer
shall not have any obligation relative to the Revolving Lenders other than to
determine that any documents required to be delivered under such Letter of
Credit have been delivered and that they appear to comply on their face with the
requirements of such Letter of Credit. Any action taken or omitted to be taken
by an LC Issuer under or in connection with any Letter of Credit, if taken or
omitted in the absence of gross negligence or willful misconduct, shall not
create for such LC Issuer any resulting liability relative to the Revolving
Lenders.

(iii) In the event that an LC Issuer makes any payment under any Letter of
Credit and the applicable LC Obligor shall not have reimbursed such amount in
full to such LC Issuer pursuant to Section 2.05(f), either from available cash
on hand or the proceeds of Revolving Loans, such LC Issuer shall promptly notify
the Administrative Agent, and the Administrative Agent shall promptly notify
each Revolving Lender of such failure, and each Revolving Lender shall promptly
and unconditionally pay to the Administrative Agent for the account of such LC
Issuer, the amount of such Revolving Lender’s Revolving Facility Percentage of
such payment in Dollars (in same-day funds) or in the applicable Designated
Foreign Currency in which such Letter of Credit is denominated (within 3
Business Days); provided, however, that no Revolving Lender shall be obligated
to pay to the Administrative Agent its Revolving Facility Percentage of such
unreimbursed amount for any wrongful payment made by such LC Issuer under a
Letter of Credit as a result of acts or omissions constituting willful
misconduct or gross negligence on the part of such LC Issuer. If the
Administrative Agent so notifies any Revolving Lender required to fund a payment
under a Letter of Credit prior to 11:00 A.M. (local time at its Notice Office)
on any Business Day, such Revolving Lender shall make available to the
Administrative Agent for the account of the relevant LC Issuer such Revolving
Lender’s Revolving Facility Percentage of the amount of such payment on such
Business Day in same-day funds. If and to the extent such Revolving Lender shall
not have so made its Revolving Facility Percentage of the amount of such payment
available to the Administrative Agent for the account of the relevant LC Issuer,
such Revolving Lender agrees to pay to the Administrative Agent for the account
of such LC Issuer, forthwith on demand, such amount, together with interest
thereon, for each day from such date until the date such amount is paid to the
Administrative Agent for the account of such LC Issuer at the Federal Funds
Effective Rate. The failure of any Revolving Lender to make available to the
Administrative Agent for the account of the relevant LC Issuer its Revolving
Facility Percentage of any payment under any Letter of Credit shall not relieve
any other Revolving Lender of its obligation hereunder to make available to the
Administrative Agent for the account of such LC Issuer its Revolving Facility
Percentage of any payment under any Letter of Credit on the date required, as
specified above, but no Revolving Lender shall be responsible for the failure of
any other Revolving Lender to make available to the Administrative Agent for the
account of such LC Issuer such other Revolving Lender’s Revolving Facility
Percentage of any such payment.

(iv) Whenever an LC Issuer receives a payment of a reimbursement obligation as
to which the Administrative Agent has received for the account of such LC Issuer
any payments from the Revolving Lenders pursuant to subpart (iii) above, such LC
Issuer shall pay to the

 

38



--------------------------------------------------------------------------------

Administrative Agent and the Administrative Agent shall promptly pay to each
Revolving Lender that has paid its Revolving Facility Percentage thereof, in
same-day funds, an amount equal to such Revolving Lender’s Revolving Facility
Percentage of the principal amount thereof and interest thereon accruing after
the purchase of the respective LC Participations, as and to the extent so
received.

(v) The obligations of the Revolving Lenders to make payments to the
Administrative Agent for the account of each LC Issuer with respect to Letters
of Credit shall be irrevocable and not subject to counterclaim, set-off or other
defense or any other qualification or exception whatsoever and shall be made in
accordance with the terms and conditions of this Agreement under all
circumstances, including, without limitation, any of the following
circumstances:

(A) any lack of validity or enforceability of this Agreement or any of the other
Loan Documents;

(B) the existence of any claim, set-off defense or other right that any LC
Obligor may have at any time against a beneficiary named in a Letter of Credit,
any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, any LC Issuer, any Lender,
or other Person, whether in connection with this Agreement, any Letter of
Credit, the transactions contemplated herein or any unrelated transactions
(including any underlying transaction between the applicable LC Obligor and the
beneficiary named in any such Letter of Credit), other than any claim that the
applicable LC Obligor may have against any applicable LC Issuer for gross
negligence or willful misconduct of such LC Issuer in making payment under any
applicable Letter of Credit;

(C) any draft, certificate or other document presented under the Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

(D) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents; or

(E) the occurrence of any Default or Event of Default.

(vi) To the extent any LC Issuer is not indemnified by the Borrowers or any LC
Obligor, the Revolving Lenders will reimburse and indemnify such LC Issuer, in
proportion to their respective Revolving Facility Percentages (determined at the
time such indemnity is sought), for and against any and all liabilities,
obligations, losses, damages, penalties, claims, actions, judgments, costs,
expenses or disbursements of whatsoever kind or nature that may be imposed on,
asserted against or incurred by such LC Issuer in performing its respective
duties in any way related to or arising out of LC Issuances by it; provided,
however, that no Revolving Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, costs, expenses or disbursements resulting from such LC Issuer’s
gross negligence or willful misconduct.

(h) Existing Letters of Credit. On and after the Closing Date, each Existing
Letter of Credit shall be deemed to have been issued by the LC Issuer pursuant
to the terms of this Agreement and shall constitute a Letter of Credit for all
purposes under this Agreement and the other Loan Documents. The

 

39



--------------------------------------------------------------------------------

Company agrees that it shall be liable with respect to any drawing made under
any of the Existing Letters of Credit in accordance with this Section 2.05 and
the other provisions of this Agreement. On and after the Closing Date, the fees
applicable to each Existing Letter of Credit shall be the fees applicable to
Letters of Credit as set forth in Section 2.11 hereof.

Section 2.06 Notice of Borrowing.

(a) Time of Notice. Each Borrowing of a Loan (other than a Continuation or
Conversion) shall be made upon notice in the form provided for below which shall
be provided by the requesting Borrower to the Administrative Agent at its Notice
Office not later than (i) in the case of each Borrowing of a Fixed Rate Loan,
1:00 P.M. (local time at its Notice Office) at least three Business Days (or in
the case of a Fixed Rate Loan designated in Japanese Yen, four Business Days)
prior to the date of such Borrowing, (ii) in the case of each Borrowing of a
Base Rate Loan, prior to 1:00 P.M. (local time at its Notice Office) on the
proposed date of such Borrowing, and (iii) in the case of any Borrowing under
the Swing Line Facility, prior to 1:00 P.M. (local time at its Notice Office) on
the proposed date of such Borrowing.

(b) Notice of Borrowing. Each request for a Borrowing (other than a Continuation
or Conversion) shall be made by an Authorized Officer of the applicable Borrower
(or any Person designated by an Authorized Officer of such Borrower in writing
to the Administrative Agent to make such a request) by delivering written notice
of such request substantially in the form of Exhibit B-1 hereto (each such
notice, a “Notice of Borrowing”) or by telephone (to be confirmed immediately in
writing by delivery by an Authorized Officer of such Borrower of a Notice of
Borrowing), and in any event each such request shall be irrevocable and shall
specify (i) the aggregate principal amount of the Loans to be made pursuant to
such Borrowing, (ii) the date of the Borrowing (which shall be a Business Day),
(iii) the Type of Loans such Borrowing will consist of, and (iv) if applicable,
the initial Interest Period, the Swing Loan Maturity Date (which shall be less
than 15 days) and Designated Foreign Currency applicable thereto. Without in any
way limiting the obligation of the applicable Borrower to confirm in writing any
telephonic notice permitted to be given hereunder, the Administrative Agent may
act prior to receipt of written confirmation without liability upon the basis of
such telephonic notice believed by the Administrative Agent in good faith to be
from an Authorized Officer of such Borrower entitled to give telephonic notices
under this Agreement on behalf of such Borrower. In each such case, the
Administrative Agent’s record of the terms of such telephonic notice shall be
conclusive absent manifest error.

(c) Minimum Borrowing Amount. The aggregate principal amount of each Borrowing
by each Borrower shall not be less than the Minimum Borrowing Amount.

(d) Maximum Borrowings. More than one Borrowing may be incurred by a Borrower on
any day; provided, however, that (i) if there are two or more Borrowings on a
single day (other than with respect to a Term Borrowing made on the Term Loan
Draw Date) by a Borrower that consist of Fixed Rate Loans, each such Borrowing
shall have a different initial Interest Period, and (ii) at no time shall there
be more than 20 Borrowings of Fixed Rate Loans outstanding hereunder.

Section 2.07 Funding Obligations; Disbursement of Funds.

(a) Several Nature of Funding Obligations. The Commitments of each Lender
hereunder and the obligation of each Lender to make Loans, acquire and fund
Swing Loan Participations, and LC Participations, as the case may be, are
several and not joint obligations. No Lender shall be responsible for any
default by any other Lender in its obligation to make Loans or fund any
participation hereunder and each Lender shall be obligated to make the Loans
provided to be made by it and fund its

 

40



--------------------------------------------------------------------------------

participations required to be funded by it hereunder, regardless of the failure
of any other Lender to fulfill any of its Commitments hereunder. Nothing herein
and no subsequent termination of the Commitments pursuant to Section 2.12 shall
be deemed to relieve any Lender from its obligation to fulfill its commitments
hereunder and in existence from time to time or to prejudice any rights that any
Borrower may have against any Lender as a result of any default by such Lender
hereunder.

(b) Borrowings Pro Rata. Except with respect to the making of Swing Loans by the
Swing Line Lender, all Loans hereunder shall be made as follows: (i) all
Revolving Loans made, and LC Participations acquired by each Revolving Lender
with a Revolving Commitment, shall be made or acquired, as the case may be, and
held on a pro rata basis based upon each such Revolving Lender’s Revolving
Facility Percentage of the amount of such Revolving Borrowing or Letter of
Credit in effect on the date the applicable Revolving Borrowing is to be made or
the Letter of Credit is to be issued; and (ii) all Term Loans shall be made by
the Term Lenders having Term Commitments pro rata on the basis of their
respective Term Commitments.

(c) Notice to Lenders. The Administrative Agent shall promptly give the
applicable Lenders written notice (or telephonic notice promptly confirmed in
writing) of each proposed Borrowing, or Conversion or Continuation thereof, and
LC Issuance, and of each such Lender’s respective proportionate share thereof or
participation therein and of the other matters covered by the Notice of
Borrowing, Notice of Continuation or Conversion, or LC Request, as the case may
be, relating thereto.

 

  (d) Funding of Loans.

(i) Loans Generally. No later than 2:00 P.M. (local time at the Payment Office)
on the date specified in each Notice of Borrowing (or, in the case of a Base
Rate Loan requested for that same day, 4:00 P.M.), each Lender will make
available its amount, if any, of each Borrowing requested to be made on such
date to the Administrative Agent at the Payment Office in Dollars or the
applicable Designated Foreign Currency and in immediately available funds and
the Administrative Agent promptly will make available to the applicable Borrower
by depositing to its account at the Payment Office (or such other account as
such Borrower shall specify) the aggregate of the amounts so made available in
the type of funds received.

(ii) Swing Loans. No later than 2:00 P.M. (local time at the Payment Office) on
the date specified in each Notice of Borrowing (or, in the case of a Swing Loan
requested for that same day, 4:00 P.M.), the Swing Line Lender will make
available to the applicable Borrower by depositing to its account at the Payment
Office (or such other account as such Borrower shall specify) the aggregate of
Swing Loans requested in such Notice of Borrowing.

(e) Advance Funding. Unless the Administrative Agent shall have been notified by
any Lender prior to the date of Borrowing that such Lender does not intend to
make available to the Administrative Agent its portion of the Borrowing or
Borrowings to be made on such date, the Administrative Agent may assume that
such Lender has made such amount available to the Administrative Agent on such
date of Borrowing, and the Administrative Agent, in reliance upon such
assumption, may (in its sole discretion and without any obligation to do so)
make available to the applicable Borrower a corresponding amount. If such
corresponding amount is not in fact made available to the Administrative Agent
by such Lender and the Administrative Agent has made the same available to such
Borrower, the Administrative Agent shall be entitled to recover such
corresponding amount from such Lender. If such Lender does not pay such
corresponding amount forthwith upon the Administrative Agent’s demand therefor,
the Administrative Agent shall promptly notify such Borrower, and such Borrower
shall immediately pay such corresponding amount to the Administrative Agent. The
Administrative Agent shall also be entitled to recover from such Lender or such
Borrower, as the case

 

41



--------------------------------------------------------------------------------

may be, interest on such corresponding amount in respect of each day from the
date such corresponding amount was made available by the Administrative Agent to
such Borrower to the date such corresponding amount is recovered by the
Administrative Agent at a rate per annum equal to (i) if paid by such Lender,
the overnight Federal Funds Effective Rate or (ii) if paid by such Borrower, the
then applicable rate of interest, calculated in accordance with Section 2.09,
for the respective Loans (but without any requirement to pay any amounts in
respect thereof pursuant to Section 3.02).

Section 2.08 Evidence of Obligations.

(a) Loan Accounts of Lenders. Each Lender shall maintain in accordance with its
usual practice an account or accounts evidencing the Obligations of each
Borrower to such Lender resulting from each Loan made by such Lender, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.

(b) Loan Accounts of Administrative Agent; Lender Register. The Administrative
Agent shall maintain accounts in which it shall record (i) the amount of each
Loan and Borrowing made hereunder, the Type thereof, the currency in which such
Loan is denominated, the Interest Period and applicable interest rate and, in
the case of a Swing Loan, the Swing Loan Maturity Date applicable thereto,
(ii) the amount and other details with respect to each Letter of Credit issued
hereunder, (iii) the amount of any principal due and payable or to become due
and payable from any Borrower to each Lender hereunder, (iv) the amount of any
sum received by the Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof, and (v) the other details relating to
the Loans, Letters of Credit and other Obligations. In addition, the
Administrative Agent shall maintain, on behalf of the Borrowers, a register (the
“Lender Register”) on or in which it will record the names and addresses of the
Lenders, and the Commitments from time to time of each of the Lenders. The
Administrative Agent will make the Lender Register available to any Lender or
the Borrowers upon their request.

(c) Effect of Loan Accounts, etc. The entries made in the accounts maintained
pursuant to Section 2.08(b) shall be rebuttably presumptive evidence of the
existence and amounts of the Obligations recorded therein; provided, that the
failure of the Administrative Agent to maintain such accounts or any error
(other than manifest error) therein shall not in any manner affect the
obligation of any Credit Party to repay or prepay the Loans or the other
Obligations in accordance with the terms of this Agreement.

(d) Notes. Upon request of any Lender or the Swing Line Lender, the applicable
Borrower will execute and deliver to such Lender or the Swing Line Lender, as
the case may be, (i) a Revolving Facility Note with blanks appropriately
completed in conformity herewith to evidence the obligation of such Borrower to
pay the principal of, and interest on, the Revolving Loans made to it by such
Revolving Lender, (ii) a Term Note with blanks appropriately completed in
conformity herewith to evidence its obligation to pay the principal of, and
interest on, the Term Loan made to it by such Term Lender, and (iii) a Swing
Line Note with blanks appropriately completed in conformity herewith to evidence
such Borrower’s obligation to pay the principal of, and interest on, the Swing
Loans made to it by the Swing Line Lender; provided, however, that the decision
of any Lender or the Swing Line Lender to not request a Note shall in no way
detract from the Borrowers’ respective obligations to repay the Loans and other
amounts owing by such Borrower to such Lender or the Swing Line Lender.

(e) Several Liability of the Foreign Borrower. Notwithstanding anything in this
Agreement or any other Loan Document to the contrary, the Obligations of the
Foreign Borrower hereunder shall be several (and not joint) and the Foreign
Borrower shall only be liable for any Loans and any other Obligations incurred
directly by it and shall not be liable for any of the Obligations of the Company
or any other Credit Party hereunder. The foregoing shall not in any way limit
the Guaranty Obligations of

 

42



--------------------------------------------------------------------------------

the Company pursuant to Article X hereof or the Guaranty Obligations of a
Subsidiary Guarantor under the Subsidiary Guaranty.

Section 2.09 Interest; Default Rate.

(a) Interest on Revolving Loans. The outstanding principal amount of each
Revolving Loan made by each Revolving Lender shall bear interest at a
fluctuating rate per annum that shall at all times be equal to (i) during such
periods as such Revolving Loan is a Base Rate Loan, the Base Rate plus the
Applicable Margin in effect from time to time, (ii) during such periods as such
Revolving Loan is a Eurodollar Loan, the relevant Adjusted Eurodollar Rate for
such Eurodollar Loan for the applicable Interest Period plus the Applicable
Margin in effect from time to time, and (iii) during such periods as a Revolving
Loan is a Foreign Currency Loan, the relevant Adjusted Foreign Currency Rate for
such Foreign Currency Loan for the applicable Interest Period plus the
Applicable Margin in effect from time to time.

(b) Interest on Term Loans. The outstanding principal amount of each Term Loan
made by each Term Lender shall bear interest at a fluctuating rate per annum
that shall at all times be equal to (i) during such periods as such Term Loan is
a Base Rate Loan, the Base Rate plus the Applicable Margin in effect from time
to time, and (ii) during such periods as such Term Loan is a Eurodollar Loan,
the relevant Adjusted Eurodollar Rate for such Eurodollar Loan for the
applicable Interest Period plus the Applicable Margin in effect from time to
time.

(c) Interest on Swing Loans. The outstanding principal amount of each Swing Loan
made to a Borrower shall bear interest from the date of the Borrowing at a rate
per annum that shall be equal to the Quoted Rate applicable thereto.

(d) Default Interest. Notwithstanding the above provisions, if an Event of
Default is in existence, upon written notice by the Administrative Agent (which
notice the Administrative Agent shall give at the direction of the Required
Lenders), (i) all outstanding amounts of principal and, to the extent permitted
by law, all overdue interest, in respect of each Loan shall bear interest,
payable on demand, at a rate per annum equal to the Default Rate, and (ii) the
LC Fees shall be increased by an additional 2% per annum in excess of the LC
Fees otherwise applicable thereto. In addition, if any amount (other than
amounts as to which the foregoing subparts (i) and (ii) are applicable) payable
by the Borrowers under the Loan Documents is not paid when due, upon written
notice by the Administrative Agent (which notice the Administrative Agent shall
give at the direction of the Required Lenders), such amount shall bear interest,
payable on demand, at a rate per annum equal to the Default Rate.

(e) Accrual and Payment of Interest. Interest shall accrue from and including
the date of any Borrowing to but excluding the date of any prepayment or
repayment thereof and shall be payable by the applicable Borrower: (i) in
respect of each Base Rate Loan, quarterly in arrears on the last Business Day of
each calendar quarter, (ii) in respect of each Fixed Rate Loan, on the last day
of each Interest Period applicable thereto and, in the case of an Interest
Period in excess of three months, on the dates that are successively three
months after the commencement of such Interest Period, (iii) in respect of any
Swing Loan, on the Swing Loan Maturity Date applicable thereto, and (iv) in
respect of all Loans, other than Revolving Loans accruing interest at a Base
Rate, on any repayment, prepayment or Conversion (on the amount repaid, prepaid
or Converted), at maturity (whether by acceleration or otherwise), and, after
such maturity or, in the case of any interest payable pursuant to
Section 2.09(d), on demand.

(f) Computations of Interest. All computations of interest on Fixed Rate Loans
and Swing Loans hereunder shall be made on the actual number of days elapsed
over a year of 360 days, except in the case such Loans are denominated in Pounds
Sterling, in which case such computations of interest

 

43



--------------------------------------------------------------------------------

shall be based on the actual number of days elapsed over a year of 365 days. All
computations of interest on Base Rate Loans and Unpaid Drawings hereunder shall
be made on the actual number of days elapsed over a year of 365 or 366 days, as
applicable.

(g) Information as to Interest Rates. The Administrative Agent, upon determining
the interest rate for any Borrowing, shall promptly notify the Borrowers and the
Lenders thereof. Any changes in the Applicable Margin shall be determined by the
Administrative Agent in accordance with the provisions set forth in the
definition of “Applicable Margin” and the Administrative Agent will promptly
provide notice of such determinations to the Borrowers and the Lenders. Any such
determination by the Administrative Agent shall be conclusive and binding absent
manifest error.

Section 2.10 Conversion and Continuation of Loans.

(a) Conversion and Continuation of Revolving Loans. Each Borrower shall have the
right, subject to the terms and conditions of this Agreement, to (i) Convert all
or a portion of the outstanding principal amount of Loans made to it of one Type
made to it into a Borrowing or Borrowings of another Type of Loans that can be
made to it pursuant to this Agreement and (ii) Continue a Borrowing of
Eurodollar Loans or Foreign Currency Loans made to it, as the case may be, at
the end of the applicable Interest Period as a new Borrowing of Eurodollar Loans
or Foreign Currency Loans (in the same Designated Foreign Currency as the
original Foreign Currency Loan) with a new Interest Period; provided, however,
that (A) no Foreign Currency Loan may be Converted into a Base Rate Loan,
Eurodollar Loan or a Foreign Currency Loan that is denominated in a different
Designated Foreign Currency, and (B) any Conversion of Eurodollar Loans into
Base Rate Loans shall be made on, and only on, the last day of an Interest
Period for such Eurodollar Loans.

(b) Notice of Continuation and Conversion. Each Continuation or Conversion of a
Loan shall be made upon notice in the form provided for below provided by the
applicable Borrower to the Administrative Agent at its Notice Office not later
than (i) in the case of each Continuation of or Conversion into a Fixed Rate
Loan, prior to 1:00 P.M. (local time at its Notice Office) at least two Business
Days’ prior to the date of such Continuation or Conversion, and (ii) in the case
of each Conversion to a Base Rate Loan, prior to 1:00 P.M. (local time at its
Notice Office) on the proposed date of such Conversion. Each such request shall
be made by an Authorized Officer of the applicable Borrower delivering written
notice of such request substantially in the form of Exhibit B-2 hereto (each
such notice, a “Notice of Continuation or Conversion”) or by telephone (to be
confirmed immediately in writing by delivery by an Authorized Officer of such
Borrower of a Notice of Continuation or Conversion), and in any event each such
request shall be irrevocable and shall specify (A) the Borrowings to be
Continued or Converted, (B) the date of the Continuation or Conversion (which
shall be a Business Day), and (C) the Interest Period or, in the case of a
Continuation, the new Interest Period. Without in any way limiting the
obligation of any Borrower to confirm in writing any telephonic notice permitted
to be given hereunder, the Administrative Agent may act prior to receipt of
written confirmation without liability upon the basis of such telephonic notice
believed by the Administrative Agent in good faith to be from an Authorized
Officer of such Borrower entitled to give telephonic notices under this
Agreement on behalf of such Borrower. In each such case, the Administrative
Agent’s record of the terms of such telephonic notice shall be conclusive absent
manifest error.

Section 2.11 Fees.

(a) Revolving Commitment Fees. The Company agrees to pay to the Administrative
Agent, for the ratable benefit of each Revolving Lender (other than any
Defaulting Lender) based upon each such Revolving Lender’s Revolving Facility
Percentage, as consideration for the Revolving Commitments of the Revolving
Lenders, commitment fees (the “Revolving Commitment Fees”) for the period from
the

 

44



--------------------------------------------------------------------------------

Closing Date to, but not including, the Revolving Facility Termination Date,
computed for each day at a rate per annum equal to (A) the Applicable Commitment
Fee Rate in effect on such day times (B) the Unused Total Revolving Commitment
on such day. Accrued Revolving Commitment Fees shall be due and payable in
arrears on the last Business Day of each March, June, September and December and
on the Revolving Facility Termination Date.

(b) LC Fees.

(i) Standby Letters of Credit. The applicable Borrower agrees to pay to the
Administrative Agent, for the ratable benefit of each Revolving Lender (other
than a Defaulting Lender) based upon each such Revolving Lender’s Revolving
Facility Percentage, a fee in respect of each Letter of Credit issued hereunder
for its account that is a Standby Letter of Credit for the period from the date
of issuance of such Letter of Credit until the expiration date thereof
(including any extensions of such expiration date that may be made at the
election of the account party or the beneficiary), computed for each day at a
rate per annum equal to (A) the Applicable Margin for Revolving Loans that are
Eurodollar Loans in effect on such day times (B) the Stated Amount of such
Letter of Credit on such day. The foregoing fees shall be payable quarterly in
arrears on the last Business Day of each March, June, September and December and
on the Revolving Facility Termination Date.

(ii) Commercial Letters of Credit. The applicable Borrower agrees to pay to the
Administrative Agent for the ratable benefit of each Revolving Lender based upon
each such Revolving Lender’s Revolving Facility Percentage, a fee in respect of
each Letter of Credit issued for its account hereunder that is a Commercial
Letter of Credit in an amount equal to (A) one half of the Applicable Margin for
Loans that are Eurodollar Loans in effect on the date of issuance times (B) the
Stated Amount of such Letter of Credit. The foregoing fees shall be payable on
the date of issuance of such Letter of Credit.

(c) Fronting Fees. The applicable Borrower agrees to pay directly to each LC
Issuer, for its own account, the fronting fees contained in any fee letter with
such LC Issuer (each such letter, an “LC Fee Letter”)

(d) Additional Charges of LC Issuer. The applicable Borrower agrees to pay
directly to each LC Issuer upon each LC Issuance, drawing under, or amendment,
extension, renewal or transfer of, a Letter of Credit issued by it such amount
as shall at the time of such LC Issuance, drawing under, amendment, extension,
renewal or transfer be the processing charge that such LC Issuer is customarily
charging for issuances of, drawings under or amendments, extensions, renewals or
transfers of, letters of credit issued by it.

(e) Administrative Agent Fees. The Company shall pay to the Administrative
Agent, on the Closing Date and thereafter, for its own account, the fees set
forth in the Administrative Agent Fee Letter.

(f) Computations and Determination of Fees. Any changes in the Applicable
Commitment Fee Rate shall be determined by the Administrative Agent in
accordance with the provisions set forth in the definition of “Applicable
Commitment Fee Rate” and the Administrative Agent will promptly provide notice
of such determinations to the Borrowers and the Lenders. Any such determination
by the Administrative Agent shall be conclusive and binding absent manifest
error. All computations of Revolving Commitment Fees, LC Fees and other Fees
hereunder shall be made on the actual number of days elapsed over a year of 360
days.

Section 2.12 Termination and Reduction of Revolving Commitments.

 

45



--------------------------------------------------------------------------------

(a) Mandatory Termination of Commitments. All of the Revolving Commitments shall
terminate on the Revolving Facility Termination Date. All of the Term
Commitments shall terminate on the Term Loan Commitment Termination Date.

(b) Voluntary Termination of the Total Revolving Commitment. Upon at least three
Business Days’ prior irrevocable written notice (or telephonic notice confirmed
in writing) to the Administrative Agent at its Notice Office (which notice the
Administrative Agent shall promptly transmit to each of the Revolving Lenders),
the Company shall have the right to terminate in whole the Total Revolving
Commitment, provided that (i) all outstanding Revolving Loans and Unpaid
Drawings are contemporaneously prepaid in accordance with Section 2.13 and
(ii) either there are no outstanding Letters of Credit or the Borrowers shall
contemporaneously either (x) cause all outstanding Letters of Credit to be
surrendered for cancellation (any such Letters of Credit to be replaced by
letters of credit issued by other financial institutions acceptable to each LC
Issuer and the Revolving Lenders) or (y) provide cash collateral therefor
pursuant to Section 2.13(c)(iii).

(c) Partial Reduction of Total Revolving Commitment. Upon at least three
Business Days’ prior irrevocable written notice (or telephonic notice confirmed
in writing) to the Administrative Agent at its Notice Office (which notice the
Administrative Agent shall promptly transmit to each of the Revolving Lenders),
the Company shall have the right to partially and permanently reduce the Unused
Total Revolving Commitment; provided, however, that (i) any such reduction shall
apply to proportionately (based on each Revolving Lender’s Revolving Facility
Percentage) and permanently reduce the Revolving Commitment of each Revolving
Lender, (ii) such reduction shall apply to proportionately and permanently
reduce the LC Commitment Amount, but only to the extent that the Unused Total
Revolving Commitment would be reduced below such limit, (iii) no such reduction
shall be permitted if the Borrowers would be required to make a mandatory
prepayment of Loans or cash collateralize Letters of Credit pursuant to
Section 2.13, unless such mandatory prepayment or cash collateralization
requirement is satisfied and (iv) any partial reduction shall be in the amount
of at least $10,000,000 (or, if greater, in integral multiples of $1,000,000).

Section 2.13 Payments and Prepayments of Loans.

(a) Voluntary Prepayments. The Borrowers shall have the right to prepay any of
the Loans owing by either such Borrower, in whole or in part, without premium or
penalty, from time to time. The applicable Borrower shall give the
Administrative Agent at the Notice Office written or telephonic notice (in the
case of telephonic notice, promptly confirmed in writing if so requested by the
Administrative Agent) of its intent to prepay the Loans, the amount of such
prepayment and (in the case of Fixed Rate Loans) the specific Borrowing(s)
pursuant to which the prepayment is to be made, which notice shall be received
by the Administrative Agent by (y) 1:00 P.M. (local time at the Notice Office)
two Business Days prior to the date of such prepayment, in the case of any
prepayment of Fixed Rate Loans, or (z) 1:00 P.M. (local time at the Notice
Office) one Business Day prior to the date of such prepayment, in the case of
any prepayment of Base Rate Loans, and which notice shall promptly be
transmitted by the Administrative Agent to each of the affected Lenders,
provided that:

(i) each partial prepayment shall be in an aggregate principal amount of at
least (A) in the case of any prepayment of a Fixed Rate Loan, $3,000,000 (or, if
less, the full amount of such Borrowing) or the Dollar Equivalent thereof, or an
integral multiple of $1,000,000 or the Dollar Equivalent thereof in excess
thereof, (B) in the case of any prepayment of a Base Rate Loan, $1,000,000 (or,
if less, the full amount of such Borrowing) or the Dollar Equivalent thereof, or
an integral multiple of $100,000 or the Dollar Equivalent thereof in excess
thereof, and (C) in the case of any prepayment of a Swing Loan, in the full
amount thereof; and

 

46



--------------------------------------------------------------------------------

(ii) in the case of any prepayment of Term Loans, such prepayment shall be
applied to prepay the Term Loans on a pro rata basis (in accordance with the
respective outstanding principal amounts thereof) to the Scheduled Repayments in
respect of the Term Loans in direct order of maturity.

(b) Scheduled Repayments of Term Loans. On each of the dates set forth below,
the Company shall repay the principal amount of the Term Loans in the amount set
forth opposite such date, except that the payment due on the Term Loan Maturity
Date shall in any event be in the amount of the entire remaining principal
amount of the outstanding Term Loans (each such repayment, a “Scheduled
Repayment”):

 

Date

   Amount of Payment  

April 30, 2011

   $ 3,125,000   

July 31, 2011

   $ 3,125,000   

October 31, 2011

   $ 3,125,000   

January 31, 2012

   $ 3,125,000   

April 30, 2012

   $ 3,125,000   

July 31, 2012

   $ 3,125,000   

October 31, 2012

   $ 3,125,000   

January 31, 2013

   $ 3,125,000   

April 30, 2013

   $ 3,125,000   

July 31, 2013

   $ 3,125,000   

October 31, 2013

   $ 3,125,000   

January 31, 2014

   $ 3,125,000   

April 30, 2014

   $ 6,250,000   

July 31, 2014

   $ 6,250,000   

October 31, 2014

   $ 6,250,000   

January 31, 2015

   $ 6,250,000   

April 30, 2015

   $ 6,250,000   

July 31, 2015

   $ 6,250,000   

October 31, 2015

   $ 6,250,000   

Term Loan Maturity Date

    
 
  Remaining
Outstanding Term
Loan Balance   
  
  

;provided, that each Scheduled Repayment set forth above will be reduced to the
extent of any voluntary prepayment made pursuant to Section 2.13(a) above and as
a result of any purchase and cancellation of Term Loans pursuant to
Section 2.13(e)

 

47



--------------------------------------------------------------------------------

(c) Mandatory Payments. The Loans shall be subject to mandatory repayment or
prepayment (in the case of any partial prepayment conforming to the requirements
as to the amounts of partial prepayments set forth in Section 2.13(a) above),
and the LC Outstandings shall be subject to cash collateralization requirements,
in accordance with the following provisions:

(i) Revolving Facility Termination Date. The entire principal amount of all
outstanding Revolving Loans shall be repaid in full on the Revolving Facility
Termination Date.

(ii) Loans Exceed the Commitments. If on any date (after giving effect to any
other payments on such date) (A) the Aggregate Credit Facility Exposure exceeds
the Total Credit Facility Amount, (B) the Revolving Facility Exposure of any
Revolving Lender exceeds such Lender’s Revolving Commitment, (C) the Aggregate
Revolving Facility Exposure plus the principal amount of Swing Loans exceeds the
Total Revolving Commitment, or (D) the aggregate principal amount of Swing Loans
outstanding exceeds the Swing Line Commitment, then, in the case of each of the
foregoing, each applicable Borrower shall, on such day, prepay on such date the
principal amount of Revolving Loans and, after Revolving Loans have been paid in
full, Unpaid Drawings, in an aggregate amount at least equal to such excess.

(iii) LC Outstandings Exceed LC Commitment If on any date the LC Outstandings
exceed the LC Commitment Amount, then the applicable LC Obligor or each
applicable Borrower shall, on such day, pay to the Administrative Agent an
amount in cash equal to such excess, and the Administrative Agent shall hold
such payment as security for the reimbursement obligations of the applicable LC
Obligors hereunder in respect of Letters of Credit pursuant to a cash collateral
agreement to be entered into in form and substance reasonably satisfactory to
the Administrative Agent, each LC Issuer and each applicable Borrower (which
shall permit certain investments in Cash Equivalents satisfactory to the
Administrative Agent, each LC Issuer and the Borrowers until the proceeds are
applied to any Unpaid Drawings or to any other Obligations in accordance with
any such cash collateral agreement).

(d) Particular Loans to be Prepaid. With respect to each repayment or prepayment
of Loans made or required by this Section, the applicable Borrower shall
designate the Types of Loans that are to be repaid or prepaid and the specific
Borrowing(s) pursuant to which such repayment or prepayment is to be made,
provided, however, that (i) the applicable Borrower shall first so designate all
Loans that are Base Rate Loans and Fixed Rate Loans with Interest Periods ending
on the date of repayment or prepayment prior to designating any other Fixed Rate
Loans for repayment or prepayment, and (ii) if the outstanding principal amount
of Fixed Rate Loans made pursuant to a Borrowing is reduced below the applicable
Minimum Borrowing Amount as a result of any such repayment or prepayment, then
all the Loans outstanding pursuant to such Borrowing shall, in the case of
Eurodollar Loans, be Converted into Base Rate Loans and, in the case of Foreign
Currency Loans, be repaid in full. In the absence of a designation by a Borrower
as described in the preceding sentence, the Administrative Agent shall, subject
to the above, make such designation in its sole discretion with a view, but no
obligation, to minimize breakage costs owing under Article III.

(e) Below-Par Purchases. Notwithstanding anything to the contrary contained in
this Section 2.13 or any other provision of this Agreement and without otherwise
limiting the rights in respect of prepayments of the Loans of the Company or the
rights of any Term Lender to receive prepayments of the Term Loans at par value
as set forth in this Agreement, so long as no Default or Event of Default has
occurred and is continuing, the Company may repurchase outstanding Term Loans
pursuant to this Section 2.13(e) on the following basis:

 

48



--------------------------------------------------------------------------------

(i) The Company may make one or more offers (each, an “Offer”) to repurchase all
or any portion of the Term Loans (such Term Loans, the “Offer Loans”),
including, if the Company chooses, on a non-pro rata basis, provided that,
solely if such Offer shall be on a pro rata basis, then (A) the Company shall
deliver notice of its intent to make such Offer to the Administrative Agent at
least five (5) Business Days in advance of the launch of any proposed Offer,
(B) upon the launch of such proposed Offer, the Company shall deliver a notice
of such Offer to the Administrative Agent (and upon receipt by the
Administrative Agent of such notice, the Administrative Agent shall promptly
notify each Term Lender thereof) indicating (1) the last date on which such
Offer may be accepted, (2) the maximum dollar amount of such Offer, and (3) the
repurchase price per dollar of principal amount of such Offer Loans at which the
Company is willing to repurchase such Offer Loans (which price may, but need not
be, below par), (C) the minimum dollar amount of each Offer shall be $1,000,000
or an integral multiple of $500,000 in excess thereof, (D) the Company shall
hold such Offer open for a minimum period of days to be reasonably determined by
the Administrative Agent and the Company prior to the making of any such Offer,
(E) any Term Lender which elects to participate in the Offer may choose to sell
all or part of such Term Lender’s Offer Loans; (F) such Offer shall be conducted
pursuant to such procedures the Administrative Agent may establish in
consultation with the Company (which shall be consistent with this
Section 2.13(e)) which procedures may include a requirement that that the
Company represent and warrant that no facts or circumstances with respect to any
Credit Party (or its Subsidiaries) exist which are not publicly known that could
be material to a Term Lender’s decision to participate in such Offer;

(ii) With respect to all repurchases made by the Company pursuant to this
Section 2.13(e), such repurchases shall not be deemed to be voluntary
prepayments pursuant to this Section 2.13, or Section 2.14;

(iii) Upon the purchase by the Company of any Term Loans pursuant to this
Section 2.13(e), (A) automatically and without the necessity for any notice or
any other action, all principal and accrued and unpaid interest on the Term
Loans so repurchased shall be deemed to have been paid for all purposes and
shall be cancelled and no longer outstanding for all purposes of this Agreement
and all other Loan Documents (and in connection with any Term Loan purchased
pursuant to this Section 2.13(e), the Administrative Agent is authorized to make
appropriate entries in the Lender Register to reflect such cancellation) and
(B) the Company will promptly advise the Administrative Agent of the total
amount of Offer Loans that were repurchased from each Term Lender who elected to
participate in the Offer;

(iv) Failure by the Company to make any payment to a Term Lender required by an
agreement permitted by this Section 2.13(e) shall not constitute an Event of
Default under Section 8.01(a); and

(v) No proceeds of any Revolving Loans may be used to purchase any Offer Loans;

(f) Breakage and Other Compensation. Any prepayment made pursuant to this
Section 2.13 shall be accompanied by any amounts payable in respect thereof
under Article III hereof.

Section 2.14 Method and Place of Payment.

(a) Generally. All payments made by the Borrowers hereunder (including any
payments made with respect to the Company Guaranteed Obligations under
Article X), under any Note or any other Loan Document, shall be made without
setoff, counterclaim or other defense.

 

49



--------------------------------------------------------------------------------

(b) Application of Payments. Except as specifically set forth elsewhere in this
Agreement and subject to Section 8.03, (i) all payments and prepayments of
Revolving Loans and Unpaid Drawings with respect to Letters of Credit shall be
applied by the Administrative Agent on a pro rata basis based upon each
Revolving Lender’s Revolving Facility Percentage of the amount of such
prepayment, (ii) all payments and prepayments of Term Loans (except pursuant to
the provisions of Section 2.13(e)) shall be applied by the Administrative Agent
to reduce the principal amount of the Term Loans made by each Term Lender with a
Term Commitment, pro rata on the basis of their respective Term Commitments, and
(iii) all payments or prepayments of Swing Loans shall be applied by the
Administrative Agent to pay or prepay such Swing Loans.

(c) Payment of Obligations. Except as specifically set forth elsewhere in this
Agreement, all payments under this Agreement with respect to any of the
Obligations shall be made to the Administrative Agent on the date when due and
shall be made at the Payment Office in immediately available funds and, except
as set forth in the next sentence, shall be made in Dollars. With respect to any
Foreign Currency Loan, all payments (including prepayments) to any Revolving
Lender of the principal of or interest on such Foreign Currency Loan shall be
made in the same Designated Foreign Currency as the original Loan and with
respect to any Letter of Credit issued in a Designated Foreign Currency, all
Unpaid Drawings with respect to each such Letter of Credit shall be made in the
same Designated Foreign Currency in which each such Letter of Credit was issued.

(d) Timing of Payments. Any payments under this Agreement that are made later
than 1:00 P.M. (local time at the Payment Office) shall be deemed to have been
made on the next succeeding Business Day. Whenever any payment to be made
hereunder shall be stated to be due on a day that is not a Business Day, the due
date thereof shall be extended to the next succeeding Business Day and, with
respect to payments of principal, interest shall be payable during such
extension at the applicable rate in effect immediately prior to such extension.

(e) Distribution to Lenders. Upon the Administrative Agent’s receipt of payments
hereunder, the Administrative Agent shall immediately distribute to each Lender
or the applicable LC Issuer, as the case may be, its ratable share, if any, of
the amount of principal, interest, and Fees received by it for the account of
such Lender. Payments received by the Administrative Agent in Dollars shall be
delivered to the Lenders or the applicable LC Issuer, as the case may be, in
Dollars in immediately available funds. Payments received by the Administrative
Agent in any Designated Foreign Currency shall be delivered to the Lenders or
the applicable LC Issuer, as the case may be, in such Designated Foreign
Currency in same-day funds; provided, however, that if at any time insufficient
funds are received by and available to the Administrative Agent to pay fully all
amounts of principal, Unpaid Drawings, interest and Fees then due hereunder
then, except as specifically set forth elsewhere in this Agreement and subject
to Section 8.03, such funds shall be applied, first, towards payment of interest
and Fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and Fees then due to such parties, and
second, towards payment of principal and Unpaid Drawings then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and Unpaid Drawings then due to such parties.

Section 2.15 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement or
any

 

50



--------------------------------------------------------------------------------

other Loan Document shall be restricted as set forth in the definition of
Required Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.03 shall be retained by the
Administrative Agent and applied at such time or times as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any LC Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize the LC Issuers’ Fronting Exposure with respect to
such Defaulting Lender; fourth, in the case of Defaulting Lender that is a
Revolving Lender, to the payment of the Revolving Loans of the other Lenders
(but not the Revolving Loans of such Defaulting Lender) as if such Defaulting
Lender had funded all defaulted Loans of such Defaulting Lender; fifth, if so
determined by the Administrative Agent and the Company, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) Cash Collateralize the LC Issuers’ future Fronting Exposure with respect
to such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement; sixth, to the payment of any amounts owing to the Lenders (other
than such Defaulting Lender), the LC Issuers or Swing Line Lenders (other than
such Defaulting Lender) as a result of any judgment of a court of competent
jurisdiction obtained by any Lender (other than such Defaulting Lender), the LC
Issuers or Swing Line Lenders (other than such Defaulting Lender) against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, to the payment of any amounts owing
to the Borrowers as a result of any judgment of a court of competent
jurisdiction obtained by the Borrowers against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if such payment is a payment of
the principal amount of any Loans or LC Outstandings in respect of which such
Defaulting Lender has not fully funded its appropriate share, such payment shall
be applied solely to pay the Loans of, and LC Outstandings owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LC Outstandings owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in LC Outstandings and
Swing Loans are held by the Lenders pro rata in accordance with the Commitments
without giving effect to Section 2.15(a)(iv). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees. (A) No Defaulting Lender shall be entitled to receive any
Revolving Commitment Fee for any period during which that Lender is a Defaulting
Lender (and no Borrower shall be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive LC Fees for any period
during which that Lender is a Defaulting Lender only to the extent

 

51



--------------------------------------------------------------------------------

allocable to such Defaulting Lender’s Revolving Facility Percentage of the
stated amount of Letters of Credit for which it has provided Cash Collateral.

(C) With respect to any Revolving Commitment Fee or LC Fee not required to be
paid to any Defaulting Lender pursuant to clause (A) or (B) above, the Company
shall, after giving effect to clause (a)(ii) hereof, (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in LC
Outstandings or Swing Loans that has been reallocated to such Non-Defaulting
Lender pursuant to clause (a)(iv) below, (y) pay to each LC Issuer and Swing
Line Lender, as applicable, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such LC Issuers’ or Swing Line
Lender’s Fronting Exposure with respect to such Defaulting Lender, and (z) not
be required to pay the remaining amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in LC Outstandings and Swing Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Revolving Facility Percentage (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that such reallocation
does not cause the aggregate Revolving Facility Exposure of any Non-Defaulting
Lender to exceed such Non-Defaulting Lender’s Revolving Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation. Notwithstanding anything in this subpart (iv) to the contrary,
such Defaulting Lender’s participation in LC Outstandings and Swing Loans shall
only be reallocated among the Non-Defaulting Lenders if the conditions precedent
under Section 4.02(b) are satisfied at the time of such reallocation.

(v) Cash Collateral, Repayment of Swing Loans. If the reallocation described in
clause (iv) above cannot, or can only partially, be effected, the applicable
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swing Loans in an amount equal to the
Swing Line Lenders’ Fronting Exposure and (y) second, Cash Collateralize the LC
Issuers’ Fronting Exposure.

(b) Defaulting Lender Cure. If the Company and the Administrative Agent agree in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), that Lender will, to
the extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Loans to be held pro rata by the
Lenders in accordance with the Commitments under the applicable Credit Facility
(without giving effect to Section 2.15(a)(iv), whereupon such Lender will cease
to be a Defaulting Lender); provided that no adjustments will be made
retroactively with respect to fees accrued or payments made on behalf of the
Borrowers while that Lender was a Defaulting Lender; and provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

52



--------------------------------------------------------------------------------

(c) New Swing Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swing Line Lender shall not be required to fund any Swing Loans
unless it is reasonably satisfied that the participations therein will be fully
allocated among Non-Defaulting Lenders in a manner consistent with clause
(a)(iv) above and the Defaulting Lender shall not participate therein and
(ii) no LC Issuer shall be required to issue, extend, renew or increase any
Letter of Credit unless it is reasonably satisfied that the participations in
the LC Outstandings related to any existing Letters of Credit as well as the
new, extended, renewed or increased Letter of Credit has been or will be fully
allocated among the Non-Defaulting Lenders in a manner consistent with clause
(a)(iv) above and such Defaulting Lender shall not participate therein except to
the extent such Defaulting Lender’s participation has been or will be fully Cash
Collateralized in accordance with clause (a)(iii) above.

(d) If any Borrower shall be required to provide an amount of Cash Collateral
hereunder, such amount (to the extent not applied as aforesaid) shall be
returned to such Borrower within three Business Days after such amount is no
longer required in order to comply with this Section 2.15.

ARTICLE III.

INCREASED COSTS, ILLEGALITY AND TAXES

Section 3.01 Increased Costs, Illegality, etc.

(a) In the event that (y) in the case of clause (i) below, the Administrative
Agent or (z) in the case of clauses (ii) and (iii) below, any Lender, shall have
determined on a reasonable basis that:

(i) on any date for determining the interest rate applicable to any Fixed Rate
Loan for any Interest Period that, by reason of any changes arising after the
Closing Date, adequate and fair means do not exist for ascertaining the
applicable interest rate on the basis provided for in this Agreement for such
Fixed Rate Loan; or

(ii) at any time, that such Lender shall incur increased costs or reductions in
the amounts received or receivable by it hereunder in an amount that such Lender
deems material with respect to any Fixed Rate Loans (other than any increased
cost or reduction in the amount received or receivable resulting from the
imposition of or a change in the rate of taxes or similar charges) because of
(x) any change since the Closing Date in any applicable law, governmental rule,
regulation, guideline, order or request (whether or not having the force of law,
but if not having the force of law, being of a type as to which such Lender
customarily complies), or in the interpretation or administration thereof and
including the introduction of any new law or governmental rule, regulation,
guideline, order or request (such as, for example, but not limited to, a change
in official reserve requirements, but, in all events, excluding reserves already
includable in the interest rate applicable to such Fixed Rate Loan pursuant to
this Agreement) or (y) other circumstances adversely affecting the London
interbank market or the position of such Lender in any such market; or

(iii) at any time, that the making or continuance of any Fixed Rate Loan has
become unlawful by compliance by such Lender in good faith with any change since
the Closing Date in any law, governmental rule, regulation, guideline or order,
or the interpretation or application thereof, or would conflict with any thereof
not having the force of law but with which such Lender customarily complies, or
has become impracticable as a result of a contingency occurring after the
Closing Date that materially adversely affects the London interbank market;

 

53



--------------------------------------------------------------------------------

then, and in each such event, such Lender (or the Administrative Agent in the
case of clause (i) above) shall (x) on or promptly following such date or time
and (y) within 10 Business Days of the date on which such event no longer exists
give notice (by telephone confirmed in writing) to the Borrowers and to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders). Thereafter (x) in
the case of clause (i) above, the affected Type of Fixed Rate Loans shall no
longer be available until such time as the Administrative Agent notifies the
Borrowers and the Lenders that the circumstances giving rise to such notice by
the Administrative Agent no longer exist, and any Notice of Borrowing or Notice
of Continuation or Conversion given by a Borrower with respect to such Type of
Fixed Rate Loans that have not yet been incurred, Converted or Continued shall
be deemed rescinded by such Borrower or, in the case of a Notice of Borrowing
other than a Borrowing of Foreign Currency Loans, shall, at the option of such
Borrower, be deemed converted into a Notice of Borrowing for Base Rate Loans to
be made on the date of Borrowing contained in such Notice of Borrowing, (y) in
the case of clause (ii) above, such Borrower shall pay to such Lender, upon
written demand therefor, such additional amounts (in the form of an increased
rate of, or a different method of calculating, interest or otherwise as such
Lender shall determine) as shall be required to compensate such Lender, for such
increased costs or reductions in amounts receivable hereunder (a written notice
as to the additional amounts owed to such Lender, showing the basis for the
calculation thereof, which basis must be reasonable, submitted to the Borrowers
by such Lender shall be rebuttably presumed to be correct) and (z) in the case
of clause (iii) above, such Borrower shall take one of the actions specified in
Section 3.01(b) as promptly as possible and, in any event, within the time
period required by law.

(b) At any time that any Fixed Rate Loan is affected by the circumstances
described in Section 3.01(a)(ii) or (iii), the applicable Borrower may (and in
the case of a Fixed Rate Loan affected pursuant to Section 3.01(a)(iii) such
Borrower shall) either (i) if the affected Fixed Rate Loan is then being made
pursuant to a Borrowing, by giving the Administrative Agent telephonic notice
(confirmed promptly in writing) thereof on the same date that such Borrower was
notified by a Lender pursuant to Section 3.01(a)(ii) or (iii), cancel such
Borrowing, or, in the case of any Borrowing other than a Borrowing of Foreign
Currency Loans, convert the related Notice of Borrowing into one requesting a
Borrowing of Base Rate Loans or require the affected Lender to make its
requested Loan as a Base Rate Loan, or (ii) if the affected Fixed Rate Loan is
then outstanding, upon at least one Business Day’s notice to the Administrative
Agent, require the affected Lender to Convert each such Fixed Rate Loan into a
Base Rate Loan or, in the case of a Foreign Currency Loan, prepay in full such
Foreign Currency Loan, provided, however, that if more than one Lender is
affected at any time, then all affected Lenders must be treated the same
pursuant to this Section 3.01(b).

(c) If any Lender shall have determined that after the Closing Date, the
adoption of any applicable law, rule or regulation regarding capital adequacy,
or any change therein, or any change in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
by law with the interpretation or administration thereof, or compliance by such
Lender or its parent corporation with any request or directive regarding capital
adequacy (whether or not having the force of law, but if not having the force of
law, being of a type as to which such Lender customarily complies) of any such
authority, central bank, or comparable agency, in each case made subsequent to
the Closing Date, has or would have the effect of reducing by an amount
reasonably deemed by such Lender to be material to the rate of return on such
Lender’s or its parent corporation’s capital or assets as a consequence of such
Lender’s commitments or obligations hereunder to a level below that which such
Lender or its parent corporation could have achieved but for such adoption,
effectiveness, change or compliance (taking into consideration such Lender’s or
its parent corporation’s policies with respect to capital adequacy), then from
time to time, within 15 days after demand by such Lender (with a copy to the
Administrative Agent), the applicable Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or its parent
corporation for such reduction; provided however,

 

54



--------------------------------------------------------------------------------

that notwithstanding anything herein to the contrary, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines or directives thereunder or issued in connection therewith shall be
deemed to have been enacted, adopted or issued after the date of this Agreement,
regardless of the date enacted, adopted or issued (even if enacted, adopted or
issued before the date hereof ). Each Lender, upon determining in good faith
that any additional amounts will be payable pursuant to this Section 3.01(c),
will give prompt written notice thereof to the Borrowers, which notice shall set
forth, in reasonable detail, the basis of the calculation of such additional
amounts, which basis must be reasonable, although the failure to give any such
notice shall not release or diminish any of the Borrowers’ obligations to pay
additional amounts pursuant to this Section 3.01(c) upon the subsequent receipt
of such notice. Notwithstanding anything in this Section to the contrary, (i) no
Lender shall demand compensation for any amounts referred to in this
Section 3.01(c) if it shall not at the time be the general policy or practice of
such Lender to demand such compensation, payment or reimbursement in similar
circumstances under comparable provisions of other credit agreements, and
(ii) the Borrowers shall not be required to pay any amounts pursuant to this
Section 3.01 for any period ending 180 days or more prior to the demand for
payment of such amount.

Section 3.02 Breakage Compensation. The applicable Borrower shall compensate
each Lender (including the Swing Line Lender), upon its written request (which
request shall set forth the detailed basis for requesting and the method of
calculating such compensation), for all reasonable losses and liabilities
(including, without limitation, any loss, cost, expense or liability incurred by
reason of the liquidation or reemployment of deposits or other funds required by
such Lender to fund its Fixed Rate Loans or Swing Loans and costs associated
with foreign currency hedging obligations incurred by such Lender in connection
with any Foreign Currency Loan but excluding any administrative and/or
processing fees) which such Lender may sustain in connection with any of the
following: (i) if for any reason (other than a default by such Lender or the
Administrative Agent) a Borrowing of Fixed Rate Loans or Swing Loans does not
occur on a date specified therefor in a Notice of Borrowing or a Notice of
Continuation or Conversion (whether or not withdrawn by a Borrower or deemed
withdrawn pursuant to Section 3.01(a)); (ii) if any repayment or prepayment
(whether voluntary or mandatory) or Conversion or Continuation of any Fixed Rate
Loans occurs on a date that is not the last day of an Interest Period applicable
thereto or any Swing Loan is paid prior to the Swing Loan Maturity Date
applicable thereto; (iii) if any prepayment of any of its Fixed Rate Loans is
not made on any date specified in a notice of prepayment given by a Borrower;
(iv) as a result of an assignment by a Lender of any Fixed Rate Loan other than
on the last day of the Interest Period applicable thereto pursuant to a request
by a Borrower pursuant to Section 3.05(b). The written request of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrowers within 30 Business
Days of the incurrence by such Lender of such loss or liability provided for in
this Section to be compensated by the Borrowers and shall be conclusive absent
manifest error. The applicable Borrower shall pay such Lender the amount shown
as due on any such request within 10 days after receipt thereof.

Section 3.03 Net Payments.

(a) Except as provided for in Section 3.03(b), all payments made by the
Borrowers hereunder, under any Note or any other Loan Document, including all
payments made by the Company pursuant to its Company Guaranty Obligations under
Article X, will be made free and clear of, and without deduction or withholding
for, any present or future taxes, levies, imposts, duties, fees, assessments or
other charges of whatever nature now or hereafter imposed by any jurisdiction or
by any political subdivision or taxing authority thereof or therein with respect
to such payments (but excluding (i) any tax imposed on or measured by the net
income or net profits of a recipient and franchise taxes or alternative minimum
taxes imposed on the recipient pursuant to the laws of the jurisdiction under
which such recipient is organized or the jurisdiction in which the principal
office or Applicable Lending Office of such recipient, as applicable, is located
or any subdivision thereof or therein, (ii) any branch profits tax

 

55



--------------------------------------------------------------------------------

imposed on any recipient by the United States or by the jurisdiction of the
recipient’s organization principal office or Applicable Lending Office,
(iii) any tax attributable to Lender’s failure to comply with Section 3.03(b),
if it is legally entitled to do so, (iv) in the case of a Lender that is not a
United States Person (as such term is defined in Section 7701(a)(30) of the
Code), any withholding tax that is in effect and would apply to amounts payable
to such Lender at the time it becomes a party to this Agreement (or designates a
new Applicable Lending Office), except to the extent such Lender (or assignor)
was entitled at the time of designation of a new Applicable Lending Office or
assignment to receive additional amounts from the Borrowers with respect to any
withholding tax pursuant to this Section 3.03) or (v) any withholding taxes
imposed pursuant to the FATCA and all interest, penalties or similar liabilities
with respect to such non-excluded taxes, levies imposts, duties, fees,
assessments or other charges (all such non-excluded taxes, levies, imposts,
duties, fees assessments or other charges being referred to collectively as
“Taxes”). Subject to Section 3.03(b), if any Taxes are so levied or imposed, the
applicable Borrower agree to pay such additional amounts (including additional
amounts to compensate for withholding on amounts paid pursuant to this
Section 3.03) as may be necessary so that every payment by it of all amounts due
hereunder, under any Note or under any other Loan Document, after withholding or
deduction for or on account of any Taxes will not be less than the amount such
Lender would have received had no deduction, withholding or payment been
required or made with respect to such Taxes. Subject to Section 3.03(b), the
applicable Borrower will indemnify and hold harmless the Administrative Agent
and each Lender, and reimburse the Administrative Agent or such Lender upon its
written request, for the amount of any Taxes imposed on and paid by such Lender.
The Borrowers will furnish to the Administrative Agent within 45 days after the
date the payment of any Taxes, or any withholding or deduction on account
thereof, is due pursuant to applicable law certified copies of tax receipts, or
other evidence satisfactory to the respective Lender, evidencing such payment by
the Borrowers.

(b) Each Lender that is not a United States Person (as such term is defined in
Section 7701(a)(30) of the Code) for Federal income tax purposes and that is
entitled to claim an exemption from or reduction in United States withholding
tax with respect to a payment by a Borrower agrees to provide to the Borrowers
and the Administrative Agent on or prior to the Closing Date, or in the case of
a Lender that is an assignee or transferee of an interest under this Agreement
pursuant to Section 11.06 (unless the respective Lender was already a Lender
hereunder immediately prior to such assignment or transfer and such Lender is in
compliance with the provisions of this Section), on the date of such assignment
or transfer to such Lender, and from time to time thereafter if required by the
Borrowers or the Administrative Agent: two accurate and complete original signed
copies of Internal Revenue Service Forms W-8BEN, W-8ECI, W-8EXP or W-8IMY (or
successor, substitute or other appropriate forms and, in the case of Form
W-8IMY, complete with accompanying Forms W-8BEN or other appropriate forms with
respect to beneficial owners of the payment) certifying to such Lender’s
entitlement to exemption from or a reduced rate of withholding of United States
withholding tax with respect to payments to be made under this Agreement, any
Note or any other Loan Document, along with any other appropriate documentation
establishing such exemption or reduction (such as statements certifying
qualification for exemption with respect to portfolio interest). In addition,
each Lender agrees that from time to time after the Closing Date, when a lapse
in time or change in circumstances renders the previous certification obsolete
or inaccurate in any material respect, it will deliver to the Borrowers and the
Administrative Agent two new accurate and complete original signed copies of the
applicable Internal Revenue Service Form establishing such exemption or
reduction and any related documentation (such as statements certifying
qualification for exemption with respect to portfolio interest) as may be
required in order to confirm or establish the entitlement of such Lender to a
continued exemption from or reduction in United States withholding tax if the
Lender continues to be so entitled. Each Lender that is a United States Person
(as such term is defined in Section 7701(a)(30) of the Code) for Federal income
tax purposes shall deliver to the Borrowers and the Administrative Agent, on or
prior to the Closing Date, or in the case of a Lender that is an assignee or
transferee of an interest under this Agreement pursuant to Section 11.06 (unless
the respective Lender was already a Lender hereunder immediately prior to such
assignment or

 

56



--------------------------------------------------------------------------------

transfer and such Lender is in compliance with the provisions of this Section)
two accurate and complete original signed copies of Internal Revenue Service
Form W-9 (or successor, substitute or other appropriate form prescribed by the
Internal Revenue Service). No Lender shall be required by this Section 3.03(b)
to deliver a form or certificate that it is not legally entitled to deliver. The
Borrowers shall not be obligated pursuant to Section 3.03(a) hereof to pay
additional amounts on account of or indemnify with respect to United States
withholding taxes or backup withholding taxes to the extent that such taxes
arise solely due to a Lender’s failure to deliver forms that it was legally
entitled to but failed to deliver under this Section 3.03(b). Except to the
extent otherwise provided in this Agreement, the applicable Borrower agrees to
pay additional amounts and indemnify each Lender in the manner and to the extent
set forth in Section 3.03(a) in respect of any Taxes deducted or withheld by it
as a result of any changes after the date in which such Lender becomes a party
to this Agreement in any applicable law, treaty, governmental rule, regulation,
guideline or order, or in the interpretation thereof, relating to the deducting
or withholding of Taxes.

(c) If any Lender becomes aware that it has finally and irrevocably received or
been granted a refund in respect of any Taxes as to which indemnification has
been paid by the Borrowers pursuant to this Section 3.03, it shall promptly
remit such refund (including any interest received in respect thereof) to the
relevant Borrower, net of all out-of-pocket costs and expenses to such Borrower;
provided, however, that such Borrower agrees to promptly return any such refund
(plus interest) to such Lender in the event such Lender is required to repay
such refund to the relevant taxing authority and, provided further, that nothing
in this Section 3.03(c) shall require any Lender to make available its tax
returns (or any other information relating to its taxes that it deems
confidential). Any such Lender shall use commercially reasonable efforts to
provide the Borrowers with a copy of any notice of assessment from the relevant
taxing authority (redacting any unrelated confidential information contained
therein) requiring repayment of such refund. Nothing contained herein shall
impose an obligation on any Lender to apply for any such refund.

(d) If a payment made to a Lender (or any other recipient) under this Agreement
may be subject to withholding tax under the FATCA, such Lender (or recipient)
shall deliver to the Borrowers and the Administrative Agent, at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent, such documentation prescribed by
applicable law and such additional documentation reasonably requested by the
Borrowers or the Administrative Agent to comply with its withholding
obligations, to determine that such Lender (or recipient) (including their
direct or indirect interest holders, as may be relevant) has complied with its
obligations under the FATCA such that no withholdings obligations exist and such
Lender (and its direct or indirect interest holders, if any) has entered into
the required agreement with the Secretary of the Treasury of the United States
of America or to determine the amount to deduct and withhold from such payment.

Section 3.04 Increased Costs to LC Issuers. If after the Closing Date, the
adoption of any applicable law, rule or regulation, or any change therein, or
any change in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any LC Issuer or any Lender with any
request or directive (whether or not having the force of law, but if not having
the force of law, being of a type as to which such Lender customarily complies)
by any such authority, central bank or comparable agency (in each case made
subsequent to the Closing Date) shall either (i) impose, modify or make
applicable any reserve, deposit, capital adequacy or similar requirement against
Letters of Credit issued by such LC Issuer or such Lender’s participation
therein, or (ii) shall impose on such LC Issuer or any Lender any other
conditions affecting this Agreement, any Letter of Credit or such Lender’s
participation therein; and the result of any of the foregoing is to increase the
cost to such LC Issuer or such Lender of issuing, maintaining or participating
in any Letter of Credit, or to reduce the amount of any sum received or
receivable by such LC Issuer or such Lender hereunder (other than any increased
cost or reduction in

 

57



--------------------------------------------------------------------------------

the amount received or receivable resulting from the imposition of or a change
in the rate of taxes or similar charges), then, upon demand to the applicable
Borrower by such LC Issuer or such Lender (a copy of which notice shall be sent
by such LC Issuer or such Lender to the Administrative Agent), such Borrower
shall pay to such LC Issuer or such Lender such additional amount or amounts as
will compensate any such LC Issuer or such Lender for such increased cost or
reduction. A certificate submitted to the Borrowers by any LC Issuer or any
Lender, as the case may be (a copy of which certificate shall be sent by such LC
Issuer or such Lender to the Administrative Agent), setting forth, in reasonable
detail, the basis for the determination of such additional amount or amounts
necessary to compensate any LC Issuer or such Lender as aforesaid shall be
rebuttably presumed to be correct, although the failure to deliver any such
certificate shall not release or diminish the Borrowers’ obligations to pay
additional amounts pursuant to this Section 3.04.

Section 3.05 Change of Lending Office; Replacement of Lenders.

(a) Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Sections 3.01(a)(ii) or (iii), 3.01(c), 3.03 or 3.04 requiring the
payment of additional amounts to (or indemnify) the Lender, such Lender will, if
requested by the Borrowers, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another Applicable Lending Office
for any Loans or Commitments affected by such event; provided, however, that
such designation is made on such terms that such Lender and its Applicable
Lending Office suffer no economic, legal or regulatory disadvantage deemed by
such Lender to be material, with the object of avoiding the consequence of the
event giving rise to the operation of any such Section.

(b) If (i) any Lender requests any compensation, reimbursement or other payment
under Sections 3.01(a)(ii) or (iii), 3.01(c) or 3.04 with respect to such
Lender, (ii) the Borrowers are required to pay any additional amount to any
Lender or Governmental Authority pursuant to Section 3.03, (iii) any Lender is a
Defaulting Lender at such time or (iv) in connection with any proposed
amendment, modification, termination, waiver or consent with respect to any of
the provisions hereof as contemplated by Section 11.12(a), the consent of
Required Lenders shall have been obtained but the consent of one or more of such
other Lenders whose consent is required shall not have been obtained; then, with
respect to each such Lender pursuant to clauses (i), (ii), (iii) and (iv), the
Company may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with the restrictions contained in Section 11.06(c), all
its interests, rights and obligations under this Agreement to an Eligible
Assignee that shall assume such obligations; provided, however, that such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder, from the assignee (to the extent of such outstanding principal
and accrued interest and fees, but subject, in the case of a Defaulting Lender,
to the provisions of Section 2.15(a)(ii) hereof) or the Borrowers (in the case
of all other amounts, including any breakage compensation under Section 3.02
hereof). A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrowers to require such assignment
and delegation cease to apply. Nothing in this Section 3.05 shall affect or
postpone any of the obligations of the Borrowers or the right of any Lender
provided in Sections 3.01, 3.03 or 3.04. In the event such Lender is being
replaced as a result of the condition set forth in clause (iii) above, each
replacement Lender shall consent, at the time of such assignment, to each matter
in respect of which such Lender being replaced was not consenting. Each Lender
agrees that if the Company exercises its option hereunder to cause an assignment
by such Lender under this Section 3.05(b), such Lender shall, promptly after
receipt of written notice of such election, execute and deliver all
documentation necessary to effectuate such assignment in accordance with
Section 11.06. In the event that a Lender does not comply with the requirements
of the immediately preceding sentence within one Business Day after receipt of
such notice, each Lender hereby authorizes and directs the Administrative Agent
to execute and deliver

 

58



--------------------------------------------------------------------------------

such documentation as may be required to give effect to an assignment in
accordance with Section 11.06 on behalf of such Lender and any such
documentation so executed by the Administrative Agent shall be effective for
purposes of documenting an assignment pursuant to Section 11.06.

ARTICLE IV.

CONDITIONS PRECEDENT

Section 4.01 Conditions Precedent at Closing Date. The obligation of the Lenders
to make Loans, and of any LC Issuer to issue Letters of Credit, is subject to
the satisfaction of each of the following conditions on or prior to the Closing
Date:

(i) Credit Agreement. This Agreement shall have been executed by the Borrowers,
the Administrative Agent, each LC Issuer and each of the Lenders.

(ii) Notes. Each applicable Borrower shall have executed and delivered to the
Administrative Agent the appropriate Note or Notes for the account of each
Lender that has requested the same at least five Business Days prior to the
Closing Date.

(iii) Subsidiary Guaranty. The Subsidiary Guarantors shall have duly executed
and delivered a Guaranty of Payment (the “Subsidiary Guaranty”), substantially
in the form attached hereto as Exhibit C.

(iv) Fees and Fee Letters. The Company shall have paid to the Administrative
Agent, for its own account, the fees required to be paid by it on the Closing
Date pursuant to the Administrative Agent Fee Letter, (B) paid to the
Administrative Agent, for distribution to the Lenders, as appropriate, the fees
required to be paid pursuant to the Administrative Agent Fee Letter and (C) paid
or caused to be paid all reasonable out-of-pocket fees and expenses of the
Administrative Agent and of special counsel to the Administrative Agent that
have been invoiced on or prior to the Closing Date in connection with the
preparation, execution and delivery of this Agreement and the other Loan
Documents and the consummation of the transactions contemplated hereby and
thereby as required by the Administrative Agent Fee Letter.

(v) Corporate Resolutions and Approvals. The Administrative Agent shall have
received certified (by the Secretary or the Assistant Secretary of the
applicable Credit Party) copies of the resolutions of the Board of Directors of
each Borrower and each Subsidiary Guarantor, approving the Loan Documents to
which the Borrowers or any such Subsidiary Guarantor, as the case may be, is or
may become a party, and of all documents evidencing other necessary corporate
action and governmental approvals, if any, with respect to the execution,
delivery and performance by the Borrowers or any such Subsidiary Guarantor of
the Loan Documents to which it is or may become a party.

(vi) Incumbency Certificates. The Administrative Agent shall have received a
certificate of the Secretary or an Assistant Secretary of each Borrower and of
each Subsidiary Guarantor, certifying the names and true signatures of the
officers of the Borrowers or such Subsidiary Guarantor, as the case may be,
authorized to sign the Loan Documents to which the Borrowers or such Subsidiary
Guarantor is a party and any other documents to which the Borrowers or any such
other Subsidiary Guarantor is a party that may be executed and delivered in
connection herewith.

 

59



--------------------------------------------------------------------------------

(vii) Opinions of Counsel. The Administrative Agent shall have received such
opinions of counsel from counsel to the Borrowers and the Subsidiary Guarantors
as the Administrative Agent shall reasonably request, each of which shall be
addressed to the Administrative Agent and each of the Lenders on the Closing
Date and dated the Closing Date and in form and substance reasonably
satisfactory to the Administrative Agent.

(viii) Evidence of Insurance. The Administrative Agent shall have received
certificates of insurance and other evidence, reasonably satisfactory to it, of
compliance with the insurance requirements of this Agreement.

(ix) Search Reports. The Administrative Agent shall have received the results of
UCC, federal and state tax and judgment lien, civil suit and other search
reports of the Borrowers and the Subsidiary Guarantors from one or more
commercial search firms acceptable to the Administrative Agent.

(x) Corporate Charter and Good Standing Certificates. The Administrative Agent
shall have received: (A) an original certified copy of the certificate or
articles of incorporation or equivalent formation document of each Credit Party
and any and all amendments and restatements thereof, certified as of a recent
date by the relevant Secretary of State (or in the case of the Foreign Borrower,
a certificate of registration certified by the Assistant Registrar of Limited
Partnerships); (B) a copy of the By-Laws, Code of Regulations or Limited
Partnership Agreement (or equivalent document) of each Credit Party certified by
an Authorized Officer of such Credit Party as being true and correct; (C) an
original good standing certificate from the Secretary of State of the state of
incorporation, dated as of a recent date, listing all charter documents
affecting such Credit Party and certifying as to the good standing of such
Credit Party (in each case, other than the Foreign Borrower); and (D) original
certificates of good standing from each other jurisdiction in which each Credit
Party (other than the Foreign Borrower) is authorized or qualified to do
business, except for jurisdictions for which the absence of good standing would
not have a Material Adverse Effect.

(xi) Closing Certificate. The Administrative Agent shall have received a
certificate substantially in the form of Exhibit E hereto, dated the Closing
Date, of an Authorized Officer of the Company to the effect that, at and as of
the Closing Date and both before and after giving effect to the initial
Borrowings hereunder and the application of the proceeds thereof: (A) no Default
or Event of Default has occurred or is continuing; and (B) all representations
and warranties of the Credit Parties contained herein and in the other Loan
Documents are true and correct in all material respects as of the Closing Date.

(xii) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate substantially in the form attached hereto as Exhibit F,
dated as of the Closing Date, and executed by the Chief Financial Officer of the
Company.

(xiii) Termination of Existing Credit Agreement. After giving effect to the
initial Loans to be made hereunder all Indebtedness under the Existing Credit
Agreement shall have been repaid or repurchased in full and all commitments
relating thereto shall have been terminated.

(xiv) No Litigation. There shall not exist any action, suit, investigation or
proceeding pending or threatened in any court or before any arbitrator or
Governmental Authority that purports to have a Material Adverse Effect on the
ability of either the Borrowers or any

 

60



--------------------------------------------------------------------------------

Subsidiary Guarantor to perform its respective obligations under the Loan
Documents to which it is a party.

Section 4.02 Conditions Precedent to All Credit Events. The obligations of the
Lenders, the Swing Line Lender and of each LC Issuer to make or participate in
each Credit Event, including the Term Borrowing on the Term Loan Draw Date, are
subject, at the time thereof, to the satisfaction, or waiver in accordance with
Section 11.12, of the following conditions:

(a) Notice. The Administrative Agent (and in the case of subpart (iii) below,
the applicable LC Issuer) shall have received, as applicable, (i) a Notice of
Borrowing meeting the requirements of Section 2.06(b), with respect to any
Borrowing (other than a Continuation or Conversion), (ii) a Notice of
Continuation or Conversion meeting the requirements of Section 2.10(b) with
respect to a Continuation or Conversion, or (iii) an LC Request meeting the
requirement of Section 2.05(b) with respect to each LC Issuance.

(b) No Default; Representations and Warranties. At the time of each Credit Event
and also after giving effect thereto, (i) no Default or Event of Default shall
be continuing and (ii) all representations and warranties of the Credit Parties
contained herein or in the other Loan Documents shall be true and correct in all
material respects with the same effect as though such representations and
warranties had been made on and as of the date of such Credit Event, except to
the extent that such representations and warranties expressly relate to an
earlier specified date, in which case such representations and warranties shall
have been true and correct in all material respects as of the date when made.

The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by the Borrowers to the Administrative Agent, the
Swing Line Lender, each LC Issuer and each of the Lenders that all of the
applicable conditions specified in Section 4.01 and Section 4.02 have been
satisfied as of the times referred to in such Sections.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

In order to induce the Administrative Agent, the Lenders and each LC Issuer to
enter into this Agreement and to make the Loans and to issue and to participate
in the Letters of Credit provided for herein, each Borrower makes (which, in the
case of the Foreign Borrower shall only be made severally as to itself) the
following representations and warranties to, and agreements with, the
Administrative Agent, the Lenders and each LC Issuer, all of which shall survive
the execution and delivery of this Agreement and each Credit Event:

Section 5.01 Corporate Status. Each Borrower and each of its Subsidiaries (i) is
a duly organized or formed and validly existing corporation, partnership or
limited liability company, as the case may be, in good standing or in full force
and effect under the laws of the jurisdiction of its formation and has the
corporate, partnership or limited liability company power and authority, as
applicable, to own its property and assets and to transact the business in which
it is engaged and presently proposes to engage, and (ii) has duly qualified and
is authorized to do business in all jurisdictions where it is required to be so
qualified or authorized except where the failure to be so qualified would not
have a Material Adverse Effect. Schedule 5.01 hereto lists, as of the Closing
Date, each Subsidiary of each Borrower (and the direct and indirect ownership
interest of such Borrower therein).

 

61



--------------------------------------------------------------------------------

Section 5.02 Corporate Power and Authority. Each Credit Party has the corporate
or other organizational power and authority to execute, deliver and carry out
the terms and provisions of the Loan Documents to which it is party and has
taken all necessary corporate or other organizational action to authorize the
execution, delivery and performance of the Loan Documents to which it is party.
Each Credit Party has duly executed and delivered each Loan Document to which it
is party and each Loan Document to which it is party constitutes the legal,
valid and binding agreement and obligation of such Credit Party enforceable in
accordance with its terms, except to the extent that the enforceability thereof
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws generally affecting creditors’ rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law).

Section 5.03 No Violation. Neither the execution, delivery and performance by
any Credit Party of the Loan Documents to which it is party nor compliance with
the terms and provisions thereof (i) will contravene any provision of any law,
statute, rule, regulation, order, writ, injunction or decree of any Governmental
Authority applicable to such Credit Party or its properties and assets, except
where such contravention would not have a Material Adverse Effect, (ii) will
conflict with or result in any breach of, any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien upon
any of the property or assets of such Credit Party pursuant to the terms of any
material promissory note, bond, debenture, indenture, mortgage, deed of trust,
credit or loan agreement, or any other material agreement or other instrument,
to which such Credit Party is a party or by which it or any of its property or
assets are bound or to which it may be subject, except to the extent such
conflict, breach or lien would not reasonably be expected to result in a
Material Adverse Effect, or (iii) will violate any provision of the
Organizational Documents of such Credit Party.

Section 5.04 Governmental Approvals. No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any Governmental Authority is required to authorize or is required
as a condition to (i) the execution, delivery and performance by any Credit
Party of any Loan Document to which it is a party or any of its obligations
thereunder, or (ii) the legality, validity, binding effect or enforceability of
any Loan Document to which any Credit Party is a party, except for any such
approvals or consents the failure of which to obtain would not reasonably be
expected to result in a Material Adverse Effect.

Section 5.05 Litigation. Other than as set forth on Schedule 5.05, there are no
actions, suits or proceedings pending or, to, the knowledge of any Borrower,
threatened with respect to such Borrower or any of its Subsidiaries (i) that
have had, or would reasonably be expected to have, a Material Adverse Effect, or
(ii) that question the validity or enforceability of any of the Loan Documents,
or of any action to be taken by such Borrower or any of the other Credit Parties
required by any of the Loan Documents.

Section 5.06 Use of Proceeds; Margin Regulations.

(a) The proceeds of all Loans and LC Issuances shall be used by the Borrowers
for working capital and general corporate purposes of the Borrowers and their
Subsidiaries, including to repay Indebtedness of the Borrowers and their
Subsidiaries, and for Permitted Acquisitions, in each case, not inconsistent
with the terms of this Agreement and not in violation of law.

(b) No part of the proceeds of any Credit Event will be used directly or
indirectly to purchase or carry Margin Stock, or to extend credit to others for
the purpose of purchasing or carrying any Margin Stock, in violation of any of
the provisions of Regulations T, U or X of the Board of Governors of the Federal
Reserve System. No Borrower is engaged in the business of extending credit for
the purpose of

 

62



--------------------------------------------------------------------------------

purchasing or carrying any Margin Stock. At no time would more than 25% of the
value of the assets of any Borrower or of any Borrower and its consolidated
Subsidiaries that are subject to any “arrangement” (as such term is used in
Section 221.2(g) of such Regulation U) hereunder be represented by Margin Stock.

Section 5.07 Financial Statements.

(a) The Company has furnished to the Administrative Agent and the Lenders
complete and correct copies of the Financial Statements. The Financial
Statements have been prepared in accordance with GAAP, consistently applied
(except as stated therein), and fairly present in all material respects the
financial position of the Company and its Subsidiaries as of the respective
dates indicated and the consolidated results of their respective operations and
cash flows for the respective periods indicated, subject in the case of any such
Financial Statements that are unaudited, to normal audit adjustments, none of
which could reasonably be expected to have a Material Adverse Effect. No
Borrower nor any its Subsidiaries will have, as of the date of the latest
Financial Statements referred to above, and will not have as of the Closing Date
after giving effect to the incurrence of Loans or LC Issuances hereunder, any
material or significant contingent liability or liability for taxes, long-term
leases or unusual forward or long-term commitments not reflected in the
foregoing financial statements (or any 10-K filed by a Borrower in connection
therewith )or the notes thereto in accordance with GAAP and that in any such
case is material in relation to the business, operations, properties, assets,
financial or other condition or prospects of the Borrowers and their
Subsidiaries.

(b) The financial projections of the Company and its Subsidiaries for the fiscal
years 2011 through 2015 prepared by the Company and delivered to the
Administrative Agent and the Lenders (the “Financial Projections”) were prepared
on behalf of the Company in good faith after taking into account historical
levels of business activity of the Company and its Subsidiaries, known trends,
including general economic trends, and all other information, assumptions and
estimates considered by management of the Company and its Subsidiaries to be
reasonably pertinent thereto; provided, however, that no representation or
warranty is made as to the impact of future general economic conditions or as to
whether the Company’s projected consolidated results as set forth in the
Financial Projections will actually be realized, it being recognized by the
Lenders that such projections as to future events are not to be viewed as facts
and that actual results for the periods covered by the Financial Projections may
differ materially from the Financial Projections. No facts not reflected in the
Financial Projections are known to the Company as of the Closing Date which, if
reflected in the Financial Projections, would result in a material adverse
change in the assets, liabilities, results of operations or cash flows reflected
therein.

Section 5.08 Solvency. The Borrowers have received consideration that is the
reasonable equivalent value of the obligations and liabilities that the
Borrowers have incurred to the Administrative Agent, each LC Issuer and the
Lenders under the Loan Documents. The Borrowers now have capital sufficient to
carry on its business and transactions and all business and transactions in
which it is about to engage and is now solvent and able to pay its debts as they
mature and the Borrowers, as of the Closing Date, own property having a value,
both at fair valuation and at present fair salable value, greater than the
amount required to pay the Borrowers’ debts; and the Borrowers are not entering
into the Loan Documents with the intent to hinder, delay or defraud its
creditors. For purposes of this Section, “debt” means any liability on a claim,
and “claim” means (x) right to payment whether or not such a right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured; or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured
or unsecured.

 

63



--------------------------------------------------------------------------------

Section 5.09 No Material Adverse Change. Since October 31, 2010, there has been
no change in the business, affairs, operations, financial or other condition of
the Company and its Subsidiaries taken as a whole, or their properties and
assets considered as an entirety, except for changes none of which, individually
or in the aggregate, has had or could reasonably be expected to have, a Material
Adverse Effect.

Section 5.10 Tax Returns and Payments. The Borrowers and each of their
Subsidiaries have filed all federal income tax returns and all other material
tax returns, domestic and foreign, required to be filed by it and has paid all
material taxes and assessments payable by it that have become due, other than
those not yet delinquent and except for those contested in good faith. The
Borrowers and each of their Subsidiaries have established on its books such
charges, accruals and reserves in respect of taxes, assessments, fees and other
governmental charges for all fiscal periods as are required by GAAP. Neither the
Borrowers nor any of their Subsidiaries know of any proposed assessment for
additional federal, foreign or state taxes for any period, or of any basis
therefor, which, individually or in the aggregate, taking into account such
charges, accruals and reserves in respect thereof as the Borrowers and their
Subsidiaries have made, would reasonably be expected to have a Material Adverse
Effect.

Section 5.11 Title to Properties, etc. Except as would not reasonably be
expected to result in a Material Adverse Effect, the Borrowers and each of their
Subsidiaries have good and marketable title, in the case of Real Property, and
good title (or valid Leaseholds, in the case of any leased property), in the
case of all other property, to all of its properties and assets free and clear
of Liens other than Permitted Liens. Except as would not reasonably be expected
to result in a Material Adverse Effect, the interests of the Borrowers and their
Subsidiaries in the properties reflected in their most recent balance sheets,
taken as a whole, are sufficient, in the judgment of the Borrowers, as of the
date of such balance sheet for purposes of the ownership and operation of the
businesses conducted by the Borrowers and their Subsidiaries.

Section 5.12 Lawful Operations, etc. The Borrowers and each of their
Subsidiaries: (i) hold all necessary foreign, federal, state, local and other
governmental licenses, registrations, certifications, permits and authorizations
necessary to conduct its business; and (ii) are in full compliance with all
requirements imposed by law, regulation or rule, whether foreign, federal, state
or local, that are applicable to it, its operations, or its properties and
assets, except for any failure to obtain and maintain in effect, or
noncompliance, that, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

Section 5.13 Environmental Matters.

(a) The Borrowers and each of their Subsidiaries (i) are in compliance with all
applicable Environmental Laws; (ii) have obtained all licenses, permits,
registrations or approvals required for the conduct of the business of the
Borrowers and their Subsidiaries under any Environmental Law or have submitted
an outstanding, timely application and are in compliance therewith; (iii) have
not received written notice, or otherwise knows, that it is in any respect in
noncompliance with, breach of or default under any applicable writ, order,
judgment, injunction, or decree to which such Borrower or such Subsidiary is a
party or that would materially affect the ability of such Borrower or such
Subsidiary to operate any Real Property; and (iv) are not subject to any pending
or, to the knowledge of any Borrower, threatened Environmental Claims; except
for any failure to comply or obtain, any written notices and any Environmental
Claims that, individually or in the aggregate, would not reasonably be expected
to have a Material Adverse Effect.

(b) No Borrower nor any of its Subsidiaries have at any time been (i) generated,
used, treated or stored Hazardous Materials on any Real Property of such
Borrower or any of its Subsidiaries or (ii)

 

64



--------------------------------------------------------------------------------

released Hazardous Materials on any such Real Property, except, in each case,
where such occurrence or event is not reasonably likely to have a Material
Adverse Effect.

Section 5.14 Compliance with ERISA. The Borrowers and each of their Subsidiaries
and each ERISA Affiliate (i) have fulfilled all material obligations under the
minimum funding standards of ERISA and the Code with respect to each Plan that
is not a Multiemployer Plan or a Multiple Employer Plan, (ii) have satisfied all
material contribution obligations in respect of each Multiemployer Plan and each
Multiple Employer Plan, (iii) is in compliance in all material respects with all
other applicable provisions of ERISA and the Code with respect to each Plan,
each Multiemployer Plan and each Multiple Employer Plan, and (iv) have not
incurred any unsatisfied material liability under Title IV of ERISA to the PBGC
(other than required premium payments to the PBGC) with respect to any Plan, any
Multiemployer Plan, any Multiple Employer Plan, or any trust established
thereunder that could reasonably be expected to result in a Material Adverse
Effect. No Plan or trust created thereunder has been terminated within the last
5 years, and there have been no Reportable Events, with respect to any Plan or
trust created thereunder or with respect to any Multiemployer Plan or Multiple
Employer Plan, which termination or Reportable Event will or could reasonably be
expected to result in a Material Adverse Effect with respect to the Borrowers or
any ERISA Affiliate in respect thereof. Neither Borrower nor any Subsidiary of
the Borrowers nor any ERISA Affiliate is at the date hereof, or has been at any
time within the five years preceding the date hereof, an employer required to
contribute to any Multiemployer Plan or Multiple Employer Plan, or a
“contributing sponsor” (as such term is defined in Section 4001 of ERISA) in any
Multiemployer Plan or Multiple Employer Plan. No Borrower nor any Subsidiary of
the Borrowers has any contingent liability with respect to any post-retirement
“welfare benefit plan” (as such term is defined in ERISA) except as has been
disclosed to the Administrative Agent and the Lenders in writing or as would not
have or be reasonably be expected to have a Material Adverse Effect.

Section 5.15 Intellectual Property, etc. The Borrowers and each of their
Subsidiaries have obtained or have the rights to all material patents,
trademarks, service marks, trade names, copyrights, licenses and other rights
with respect to the foregoing necessary for the present and planned future
conduct of its business, without any known conflict with the rights of others,
except in the case in which such conflict would not have or be reasonably
expected to cause a Material Adverse Effect.

Section 5.16 Investment Company Act, etc. No Borrower nor any of its
Subsidiaries is subject to regulation with respect to the creation or incurrence
of Indebtedness under the Investment Company Act of 1940, as amended, the
Interstate Commerce Act, as amended, the Federal Power Act, as amended, or any
applicable state public utility law.

Section 5.17 Insurance. The Borrowers and each of their Subsidiaries maintain
insurance coverage by such insurers and in such forms and amounts and against
such risks as are generally consistent with industry standards and in each case
in compliance with the terms of Section 6.03.

Section 5.18 True and Complete Disclosure. All factual information (taken as a
whole) heretofore or contemporaneously furnished by or on behalf of the
Borrowers or any of their Subsidiaries in writing to the Administrative Agent or
any Lender for purposes of or in connection with this Agreement or any
transaction contemplated herein, other than the Financial Projections (as to
which representations are made only as provided in Section 5.07(b)), is, and all
other such factual information (taken as a whole) hereafter furnished by or on
behalf of such Person in writing to the Administrative Agent or any Lender in
connection with this Agreement will be, true and accurate in all material
respects on the date as of which such information is dated or certified and not
incomplete by omitting to state any material fact necessary to make such
information (taken as a whole) not misleading in any material respect at such
time in light of the circumstances under which such information was provided,
except that

 

65



--------------------------------------------------------------------------------

any such future information consisting of financial projections prepared by the
Borrowers or any of their Subsidiaries is only represented herein as being based
on good faith estimates and assumptions believed by such persons to be
reasonable at the time made, it being recognized by the Lenders that such
projections as to future events are not to be viewed as facts and that actual
results during the period or periods covered by any such projections may differ
materially from the projected results.

Section 5.19 Defaults. No Default or Event of Default is continuing as of the
Closing Date, nor will any Default or Event of Default be continuing immediately
after the execution and delivery of this Agreement.

Section 5.20 Anti-Terrorism Law Compliance. No Borrower nor any of its
Subsidiaries is in violation of any law or regulation, or identified in any list
of any government agency (including, without limitation, the U.S. Office of
Foreign Asset Control list, Executive Order No. 13224 or the USA Patriot Act),
that prohibits or limits the conduct of business with or the receiving of funds,
goods or services to or for the benefit of certain Persons specified therein or
that prohibits or limits any Lender or LC Issuer from making any advance or
extension of credit to the Borrowers or from otherwise conducting business with
the Borrowers.

ARTICLE VI.

AFFIRMATIVE COVENANTS

Each Borrower hereby covenants and agrees (which, in the case of the Foreign
Borrower shall be a several obligation solely as to itself) that on the Closing
Date and thereafter so long as this Agreement is in effect and until such time
as the Commitments have been terminated, no Notes remain outstanding and the
Loans, together with interest, Fees and all other Obligations incurred hereunder
and under the other Loan Documents (other than amounts in respect of
indemnification, expense reimbursement, yield protection or tax gross-up and
contingent obligations, in each case that are owing and with respect to which
not claim has been made), have been paid in full:

Section 6.01 Reporting Requirements. The Company will furnish to the
Administrative Agent (who shall promptly provide a copy to each Lender in
accordance with Section 11.05(c) hereof):

(a) Annual Financial Statements. As soon as available and in any event within
100 days after the close of each fiscal year of the Company, the audited
consolidated balance sheets of the Company and its consolidated Subsidiaries as
at the end of such fiscal year and the related consolidated and consolidating
statements of income, of stockholders’ equity and of cash flows for such fiscal
year, and in the case of such consolidated financial statements, setting forth
comparative figures for the preceding fiscal year, all in reasonable detail and
accompanied by the opinion with respect to such consolidated financial
statements of independent public accountants of recognized national standing
selected by the Company and such consolidated statements shall (A) contain an
unqualified opinion and state that such accountants audited such consolidated
financial statements in accordance with generally accepted auditing standards,
that such accountants believe that such audit provides a reasonable basis for
their opinion, and that in their opinion such consolidated financial statements
present fairly, in all material respects, the consolidated financial position of
the Company and its consolidated subsidiaries as at the end of such fiscal year
and the consolidated results of their operations and cash flows for such fiscal
year in conformity with generally accepted accounting principles, and setting
forth comparative figures for the preceding fiscal year, or (B) contain such
statements as are customarily included in unqualified reports of independent
accountants in conformity with the recommendations and requirements of the
American Institute of Certified Public Accountants (or any successor
organization). Any financial statements required to be delivered pursuant to
this Section 6.01(a) shall be deemed to have been furnished to the

 

66



--------------------------------------------------------------------------------

Administrative Agent on the date that (i) such financial statement is posted on
the Securities and Exchange Commission’s website at www.sec.gov or the website
for the Company and (ii) the Administrative Agent has been provided written
notice of such posting.

(b) Quarterly Financial Statements. As soon as available and in any event within
55 days after the close of each of the quarterly accounting periods in each
fiscal year of the Company, the unaudited consolidated balance sheets and
statement of cash flows of the Company and its consolidated Subsidiaries as at
the end of such quarterly period and the related unaudited consolidated
statements of income for such quarterly period and/or for the fiscal year to
date, and setting forth, in the case of such unaudited consolidated statements
of income and of cash flows, comparative figures for the related periods in the
prior fiscal year, and which shall be certified on behalf of the Company by the
Chief Financial Officer of the Company, subject to changes resulting from normal
year-end audit adjustments. Any financial statements required to be delivered
pursuant to this Section 6.01(b) shall be deemed to have been furnished to the
Administrative Agent on the date that (i) such financial statement is posted on
the Securities and Exchange Commission’s website at www.sec.gov or the website
for the Company and (ii) the Administrative Agent has been provided written
notice of such posting.

(c) Officer’s Compliance Certificates. At the time of the delivery of the
financial statements provided for in subparts (a) and (b) above, a certificate
(a “Compliance Certificate”), substantially in the form of Exhibit D, and
setting forth the calculations required to establish compliance with the
provisions of Section 7.07, signed by the Chief Financial Officer of the Company
and including a certification that, (i) no Default or Event of Default exists
or, if any Default or Event of Default does exist, specifying the nature and
extent thereof and the actions the Company has taken or proposes to take with
respect thereto, and (ii) the representations and warranties of the Credit
Parties are true and correct in all material respects on and as of the date of
delivery of such Compliance Certificate, except to the extent that any relate to
an earlier specified date, in which case, such representations shall be true and
correct in all material respects as of the date made.

(d) Budgets. Within 90 days after the end of each fiscal year of the Company,
commencing with the fiscal year ending October 31, 2011, a consolidated budget
in reasonable detail for each of the four fiscal quarters of the then current
fiscal year, which budget shall be in form and detail reasonably satisfactory to
the Administrative Agent.

(e) Notices. Promptly, and in any event within three Business Days, after:

(i) any Authorized Officer obtaining knowledge of the occurrence of any event
that constitutes a Default or Event of Default, notice thereof, which notice
shall specify the nature thereof, the period of existence thereof and what
action the Company proposes to take with respect thereto; or

(ii) notice of the occurrence of any event or condition that has had or would
reasonably be expected to have a Material Adverse Effect.

(f) ERISA. Promptly, and in any event within 10 Business Days after an
Authorized Officer of a Borrower or any of its Subsidiaries obtaining knowledge
of the occurrence of any of the following, such Borrower will deliver to the
Administrative Agent and each of the Lenders a certificate on behalf of such
Borrower of an Authorized Officer of such Borrower setting forth the details as
to such occurrence and the action, if any, that such Borrower or such Subsidiary
of such Borrower or such ERISA Affiliate is required or proposes to take,
together with any notices required or proposed to be given by such Borrower or
such Subsidiary of such Borrower or the ERISA Affiliate to or filed with the
PBGC, a Plan participant or the Plan administrator with respect thereto:
(i) that a Reportable Event has occurred with respect to any

 

67



--------------------------------------------------------------------------------

Plan; (ii) the institution of any steps by such Borrower, any Subsidiary of such
Borrower, any ERISA Affiliate, the PBGC or any other Person to terminate any
Plan or the occurrence of any event or condition described in Section 4042 of
ERISA that constitutes grounds for the termination of, or the appointment of a
trustee to administer a Plan; (iii) the institution of any steps by such
Borrower, any Subsidiary of such Borrower or any ERISA Affiliate to withdraw
from any Multiemployer Plan or Multiple Employer Plan, if such withdrawal could
result in withdrawal liability (as described in Part 1 of Subtitle E of Title IV
of ERISA or in Section 4063 of ERISA) in excess of $5,000,000; (iv) a Prohibited
Transaction in connection with any Plan that could reasonably be expected to
result in a Material Adverse Effect with respect to such Borrower or any
Subsidiary of such Borrower; (v) that a Plan has Unfunded Benefit Liabilities
exceeding $5,000,000; (vi) the cessation of operations at a facility of such
Borrower, any Subsidiary of such Borrower or any ERISA Affiliate in the
circumstances described in Section 4062(e) of ERISA; (vii) the conditions for
imposition of a lien under Section 303(k) of ERISA shall have been met with
respect to a Plan; (viii) the adoption of an amendment to a Plan requiring the
provision of security to such Plan pursuant to Section 436(f) of the Code;
(ix) the insolvency of or commencement of reorganization proceedings with
respect to a Multiemployer Plan; or (x) the taking of any action by the Internal
Revenue Service, the Department of Labor or the PBGC with respect to any of the
foregoing.

(g) Environmental Matters. Promptly upon, and in any event within 10 Business
Days after, an Authorized Officer of a Borrower or any of its Subsidiaries
obtaining knowledge thereof, notice of one or more of the following
environmental matters: (i) any pending or, to the knowledge of any such
Authorized Officer, threatened, material Environmental Claim against such
Borrower or any of its Subsidiaries or any Real Property owned or operated by
such Borrower or any of its Subsidiaries; (ii) any condition or occurrence on or
arising from any Real Property owned or operated by such Borrower or any of its
Subsidiaries that (A) results in material noncompliance by such Borrower or any
of its Subsidiaries with any applicable Environmental Law and (B) could
reasonably be expected to form the basis of a material Environmental Claim
against such Borrower or any of its Subsidiaries or any such Real Property; and
(iii) the taking of any removal or remedial action by such Borrower or any of
its Subsidiaries in response to the actual or alleged release of any Hazardous
Material on any Real Property owned, leased or operated by such Borrower or any
of its Subsidiaries as required by any Environmental Law or any Governmental
Authority, excluding any Environmental Claim, condition or occurrence, or
removal or remedial action that is not reasonably expected to exceed $1,000,000.
All such notices shall describe in reasonable detail the nature of the
Environmental Claim, such Borrower’s or such Subsidiary’s actual or reasonably
anticipated response thereto and, if and to the extent reasonably estimable, a
good faith estimate of the actual or reasonably anticipated exposure in dollars
of such Borrower and its Subsidiaries with respect thereto.

(h) SEC Reports and Registration Statements. Promptly after the same become
publicly available, copies of all registration statements (other than the
exhibits thereto and any registration statement on Form S-8 or its equivalent)
and all annual, quarterly or current reports that the Company or any of its
Subsidiaries files with the SEC on Form 10-K, 10-Q or 8-K (or any successor
forms). Any statements or reports required to be delivered pursuant to this
Section 6.01(h) shall be deemed to have been furnished to the Administrative
Agent on the date that (i) such financial statement or report (as applicable) is
posted on the Securities and Exchange Commission’s website at www.sec.gov or the
website for the Company and (ii) the Administrative Agent has been provided
written notice of such posting.

(i) Annual, Quarterly and Other Reports. Without duplication of Section 6.01(h)
above, promptly and in any event within 5 days after transmission thereof to its
stockholders, copies of all annual, quarterly and other reports and all proxy
statements that the Company furnishes to its stockholders generally. Any
statements or reports required to be delivered pursuant to this Section 6.01(h)
shall be deemed to have been furnished to the Administrative Agent on the date
that (i) such

 

68



--------------------------------------------------------------------------------

financial statement or report (as applicable) is posted on the Securities and
Exchange Commission’s website at www.sec.gov or the website for the Company and
(ii) the Administrative Agent has been provided written notice of such posting.

(j) Auditors’ Internal Control Comment Letters, etc. Within 90 days after the
delivery of the annual financial statements provided for in subpart (a) above, a
copy of each letter or memorandum commenting on internal accounting controls
and/or accounting or financial reporting policies followed by the Company and/or
any of its Subsidiaries, which is submitted to the Company by its independent
accountants in connection with any annual audit made by such independent
accountants.

(k) Other Information. Within 15 days after a request therefor, such other
information or documents (financial or otherwise) relating to the Borrowers or
any of their Subsidiaries as the Administrative Agent or any Lender (through the
Administrative Agent) may reasonably request from time to time; provided that
the Borrowers shall not be required to deliver confidential information
consisting of trade secrets or other proprietary or competitively sensitive
information relating to the Borrowers or any of their Subsidiaries and their
respective businesses and not constituting financial information.

Section 6.02 Books, Records and Inspections. Each Borrower will, and will cause
each of its Subsidiaries to, (i) keep proper books of record and account, in
which full and correct entries shall be made of all financial transactions and
the assets and business of such Borrower or such Subsidiary, as the case may be,
in accordance with GAAP (except as to Foreign Subsidiaries, until they are
required to do so); and (ii) permit, upon at least two Business Days’ notice
from the Administrative Agent to such Borrower, officers and designated
representatives of the Administrative Agent or any of the Lenders to visit and
inspect any of the properties or assets of such Borrower and its Subsidiaries in
whomsoever’s possession (but only to the extent such Borrower or such Subsidiary
has the right to do so to the extent in the possession of another Person), to
examine the books of account of such Borrower and any of its Subsidiaries, and
make copies thereof and take extracts therefrom, and to discuss the affairs,
finances and accounts of such Borrower and of its Subsidiaries with, and be
advised as to the same by, its and their officers and independent accountants
and independent actuaries, if any, all at such reasonable times and intervals
and to such reasonable extent as the Administrative Agent or any of the Lenders
(through the Administrative Agent) may request; provided that (i) any such visit
or inspection by any Lender shall be coordinated through the Administrative
Agent and shall be subject to the prior approval of the Administrative Agent,
(ii) unless an Event of Default shall have occurred and be continuing, such
visits and inspections shall be limited to once during each fiscal year and
shall be at the sole cost and expense of the Administrative Agent or the
applicable Lenders (except that the Administrative Agent may make one such visit
during each fiscal year and the reasonable cost and expense thereof shall be
borne by the Company) and (iii) in respect of any such discussions with any
independent accountants, the Borrowers or such Subsidiary, as the case may be,
shall have received reasonable advance notice thereof and a reasonable
opportunity to participate therein and the Administrative Agent shall have
executed any non-reliance letter requested by such independent accountants.

Section 6.03 Insurance. Each Borrower will, and will cause each of its
Subsidiaries to, (i) maintain insurance coverage by such insurers and in such
forms and amounts and against such risks as are generally consistent with the
insurance coverage maintained by such Borrower and its Subsidiaries as of the
Closing Date, and (ii) forthwith upon the Administrative Agent’s written
request, furnish to the Administrative Agent such information about such
insurance as the Administrative Agent may from time to time reasonably request,
which information shall be prepared in form and detail reasonably satisfactory
to the Administrative Agent and certified by an Authorized Officer of such
Borrower.

 

69



--------------------------------------------------------------------------------

Section 6.04 Payment of Taxes and Claims. Each Borrower will pay and discharge,
and will cause each of its Subsidiaries to pay and discharge, all material
taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits, or upon any properties belonging to it, prior to the date
on which penalties attach thereto, and all lawful claims that, if unpaid, might
become a Lien or charge upon any properties of such Borrower or any of its
Subsidiaries; provided, however, that neither such Borrower nor any of its
Subsidiaries shall be required to pay any such tax, assessment, charge, levy or
claim that is being contested in good faith and by proper proceedings if it has
maintained adequate reserves with respect thereto in accordance with GAAP.
Without limiting the generality of the foregoing, the Company will, and will
cause each of its Domestic Subsidiaries to, pay in full all of its wage
obligations to its employees in accordance with the Fair Labor Standards Act (29
U.S.C. Sections 206-207) and any comparable provisions of applicable law, except
to the extent that the failure to do so would not have a Material Adverse
Effect.

Section 6.05 Corporate Franchises. Each Borrower will do, and will cause each of
its Subsidiaries to do, or cause to be done, all things necessary to preserve
and keep in full force and effect its corporate existence, rights and authority
except to the extent that the failure to do so would not reasonably be expected
to have a Material Adverse Effect; provided, however, that nothing in this
Section shall be deemed to prohibit any transaction permitted by Section 7.02.

Section 6.06 Good Repair. Each Borrower will, and will cause each of its
Subsidiaries to, ensure that its material properties and equipment used in the
ordinary course of its business in whomsoever’s possession they may be, are kept
in good repair, working order and condition, normal wear and tear excepted, and
that from time to time there are made in such properties and equipment all
needful and proper repairs, renewals, replacements, extensions, additions,
betterments and improvements thereto, to the extent and in the manner customary
for companies in similar businesses, except to the extent the failure to make
any such repairs, renewals, replacements, extensions, additions, betterments and
improvements would not reasonably be expected to result in a Material Adverse
Effect.

Section 6.07 Compliance with Statutes, etc. Each Borrower will, and will cause
each of its Subsidiaries to, comply with all applicable statutes, regulations
and orders of, and all applicable restrictions imposed by, all Governmental
Authorities in respect of the conduct of its business and the ownership of its
property, other than those that the noncompliance with which would not
reasonably be expected to have a Material Adverse Effect.

Section 6.08 Compliance with Environmental Laws. Without limitation of the
covenants contained in Section 6.07:

(a) Each Borrower will, and will cause each of its Subsidiaries to, comply in
all material respects with all Environmental Laws applicable to the ownership,
lease or use of all Real Property now or hereafter owned, leased or operated by
such Borrower or any of its Subsidiaries, except to the extent that any failure
to comply with Environmental Laws could not reasonably be expected to have a
Material Adverse Effect.

(b) No Borrower nor any of its Subsidiaries will generate, use, treat, store,
release or dispose of, or permit the generation, use, treatment, storage,
release or disposal of, Hazardous Materials on any Real Property now or
hereafter owned, leased or operated by a Borrower or any of its Subsidiaries or
transport or permit the transportation of Hazardous Materials to or from any
such Real Property other than in material compliance with applicable
Environmental Laws, in the ordinary course of business and in a manner that
could not reasonably be expected to have a Material Adverse Effect.

 

70



--------------------------------------------------------------------------------

(c) To the extent required to do so under any applicable order of any
Governmental Authority, each Borrower will undertake, and cause each of its
Subsidiaries to undertake, any clean up, removal, remedial or other action
necessary to remove and clean up any Hazardous Materials from any Real Property
owned, leased or operated by such Borrower or any of its Subsidiaries in
accordance with, in all material respects, the requirements of all applicable
Environmental Laws and in accordance with, in all material respects, such orders
of all Governmental Authorities, except for any failure to undertake that could
not reasonably be expected to have a Material Adverse Effect.

Section 6.09 Certain Domestic Subsidiaries to Join in Subsidiary Guaranty. In
the event that at any time after the Closing Date, the Company acquires, creates
or has any Domestic Subsidiary that is not already a party to the Subsidiary
Guaranty, the Company will promptly, but in any event within 10 Business Days
(or such longer period to which the Administrative Agent may agree in its sole
discretion), cause such Domestic Subsidiary to deliver to the Administrative
Agent, in sufficient quantities for the Lenders, (a) a Guaranty Supplement (as
defined in the Subsidiary Guaranty), duly executed by such Subsidiary, pursuant
to which such Domestic Subsidiary joins in the Subsidiary Guaranty as a
guarantor thereunder, and (b) resolutions of the Board of Directors or
equivalent governing body of such Domestic Subsidiary, certified by the
Secretary or an Assistant Secretary of such Domestic Subsidiary, as duly adopted
and in full force and effect, authorizing the execution and delivery of such
joinder supplement and the other Loan Documents to which such Domestic
Subsidiary is, or will be a party, together with such other corporate
documentation and an opinion of counsel as the Administrative Agent shall
reasonably request, in each case, in form and substance satisfactory to the
Administrative Agent; provided, however, that, notwithstanding the foregoing,
(i) a Domestic Subsidiary shall not be required to become a party to the
Subsidiary Guaranty so long as (A) such Domestic Subsidiary is a Non-Material
Subsidiary, and (B) the aggregate of the total assets of all such Domestic
Subsidiaries that are Non-Material Subsidiaries and that are not Credit Parties
shall not exceed 5% of Consolidated Total Assets as determined based upon the
financial statements of the Company for the most recently completed fiscal
quarter, (ii) Cooper Captive, Inc. shall not be required to become a party to
the Subsidiary Guaranty, and (iii) any special purpose entity created or
acquired in connection with any Permitted Securitization Transaction to purchase
receivables and related assets shall not be required to become a party to the
Subsidiary Guaranty.

Section 6.10 Senior Indebtedness. The Obligations shall, and the Borrowers shall
take all necessary action to ensure that the Obligations shall, at all times
rank at least pari passu in right of payment (to the fullest extent permitted by
law) with all other senior Indebtedness of the Borrowers and each Subsidiary
Guarantor.

ARTICLE VII.

NEGATIVE COVENANTS

Each Borrower hereby covenants and agrees (which, in the case of the Foreign
Borrower, shall be a several obligation solely as to itself) that on the Closing
Date and thereafter for so long as this Agreement is in effect and until such
time as the Commitments have been terminated, no Notes remain outstanding and
the Loans, together with interest, Fees and all other Obligations incurred
hereunder and under the other Loan Documents (other than amounts in respect of
indemnification, expense reimbursement, yield protection or tax gross-up and
contingent obligations, in each case that are owing and with respect to which
not claim has been made), have been paid in full:

Section 7.01 Changes in Business. No Borrower nor any of its Subsidiaries will
engage in any business if, as a result, the general nature of the business,
taken on a consolidated basis, which would

 

71



--------------------------------------------------------------------------------

then be engaged in by such Borrower and its Subsidiaries, would be substantially
changed from the general nature of the business engaged in by such Borrower and
its Subsidiaries on the Closing Date.

Section 7.02 Consolidation, Merger, Acquisitions, Asset Sales, etc. No Borrower
will, nor will permit any Subsidiary to, (i) wind up, liquidate or dissolve its
affairs, (ii) enter into any transaction of merger or consolidation, (iii) make
or otherwise effect any Acquisition, (iv) make or otherwise effect any Asset
Sale, or (v) agree in writing to do any of the foregoing at any future time,
except that, if no Default or Event of Default shall have occurred and be
continuing or would result therefrom each of the following shall be permitted:

(a) the merger, consolidation or amalgamation of (i) any Subsidiary of the
Company with or into the Company, provided the Company is the surviving or
continuing or resulting corporation; (ii) any Subsidiary of the Company with or
into any Subsidiary Guarantor, provided that the surviving or continuing or
resulting corporation is a Subsidiary Guarantor; or (iii) any Foreign Subsidiary
(other than the Foreign Borrower) of the Company with or into any other Foreign
Subsidiary of the Company;

(b) the merger of any Domestic Subsidiary that is not required to be a
Subsidiary Guarantor hereunder into another Domestic Subsidiary that is not
required to be a Subsidiary Guarantor;

(c) the voluntary dissolution or liquidation of any Subsidiary that is an
inactive or dormant Non-Material Subsidiary;

(d) any Asset Sale by (i) the Company to any Subsidiary Guarantor, (ii) any
Subsidiary of the Company to any Credit Party (other than the Foreign Borrower);
(iii) any Domestic Subsidiary that is not required to be a Subsidiary Guarantor
to another Domestic Subsidiary that is not required to be a Subsidiary
Guarantor, or (iv) any Foreign Subsidiary (other than the Foreign Borrower) of
the Company to any other Foreign Subsidiary of the Company;

(e) the Company or any Subsidiary may make any Permitted Acquisition, provided
that all of the conditions contained in such definition are satisfied;

(f) any Permitted Sale Leaseback Asset Sale;

(g) the transfer or sale of receivables and related assets in connection with
any Permitted Securitization Transaction; and

(h) in addition to any Asset Sale permitted above, such Borrower or any of its
Subsidiaries may consummate any Asset Sale, provided that (i) in the case of any
Asset Sale involving consideration in excess of $50,000,000, at least five
Business Days prior to the date of completion of such Asset Sale, such Borrower
shall have delivered to the Administrative Agent an officer’s certificate of an
Authorized Officer, which certificate shall contain (A) a description of the
proposed transaction, the date such transaction is scheduled to be consummated,
the estimated sale price or other consideration for such transaction, and (B) a
certification that no Default or Event of Default has occurred and is
continuing, or would result from the consummation of such transaction; and
(ii) the aggregate amount of all Asset Sales made pursuant to this subpart
during any fiscal year of the Company shall not exceed $100,000,000.

Section 7.03 Liens. No Borrower will, nor will permit any of its Subsidiaries
to, create, incur, assume or suffer to exist any Lien upon or with respect to
any property or assets of any kind of such Borrower or any such Subsidiary
whether now owned or hereafter acquired, except that the foregoing shall not
apply to:

 

72



--------------------------------------------------------------------------------

(a) any Standard Permitted Lien;

(b) Liens in existence on the Closing Date that are listed in Schedule 7.03
hereto and extensions or renewals of such Liens, so long as such Liens being
extended or renewed do not extend to any other property or assets other than
proceeds and replacements and the aggregate principal amount of Indebtedness
secured by such Liens is not increased;

(c) Liens (i) that are placed upon fixed or capital assets, acquired,
constructed or improved by such Borrower or any Subsidiary, provided that
(A) such Liens only secure Indebtedness permitted by Section 7.04(c), (B) such
Liens and the Indebtedness secured thereby are incurred prior to or within 120
days after such acquisition or the completion of such construction or
improvement, and (C) such Liens shall not apply to any other property or assets
of such Borrower or any Subsidiary; or (ii) arising out of the refinancing,
extension, renewal or refunding of any Indebtedness secured by any such Liens,
provided that the principal amount of such Indebtedness is not increased and
such Indebtedness is not secured by any additional assets other than proceeds
and replacements;

(d) Liens securing Indebtedness permitted pursuant to Sections 7.04(e) and
7.04(f), provided that (i) such Liens shall not apply to any other property or
assets of such Borrower or any Subsidiary, and (ii) solely with respect to
Section 7.04(e), in the case of the Company or any Domestic Subsidiary, such
Liens are only placed on fixed or capital assets or other assets that are not
current assets;

(e) vendor Liens granted in the ordinary course of business in connection with
the customary terms for purchase of materials, supplies and equipment in
European countries;

(f) Liens on the assets of the Foreign Borrower securing the Indebtedness owing
to CooperVision, Inc. pursuant to (a) the promissory note dated January 12, 2005
in the original principal amount of $75,000,000 and (b) the promissory note
dated January 12, 2005 in the original principal amount of $325,000,000 (each as
amended, collectively, the “CVIHC Note”), in each case, made by the Foreign
Borrower in favor of CooperVision, Inc.;

(g) any Lien granted to the Administrative Agent or any Lender securing any of
the Obligations or any obligations under any Designated Hedge Agreement;

(h) Liens on any property or assets of such Borrower or any of its Subsidiaries
securing Indebtedness permitted pursuant to subpart (ii) of the definition of
“Permitted Indebtedness”;

(i) Liens (i) on fixed or capital assets and other assets that are not current
assets in connection with Indebtedness assumed pursuant to Section 7.04(c); or
(ii) arising out of the refinancing, extension, renewal or refunding of any
Indebtedness secured by any such Liens, provided that, in the case of both
(i) and (ii) above, the principal amount of such Indebtedness is not increased
and such Indebtedness is not secured by any additional assets of such Borrower
or any of its Subsidiaries other than proceeds and replacements;

(j) in addition to any Lien permitted pursuant to any of the foregoing subparts,
Liens securing obligations not in excess of the aggregate amount of $30,000,000,
not incurred in connection with the borrowing of money;

(k) Liens with respect to any accounts and related rights and assets subject to
purchase pursuant to any Permitted Securitization Transaction.

 

73



--------------------------------------------------------------------------------

Section 7.04 Indebtedness. No Borrower will, nor will it permit any of its
Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness of such Borrower or any of its Subsidiaries, except:

(a) Indebtedness incurred under this Agreement and the other Loan Documents;

(b) the Indebtedness set forth on Schedule 7.04 hereto, and any refinancing,
extension, renewal or refunding of any such Indebtedness not involving an
increase in the principal amount thereof;

(c) Indebtedness assumed in connection with a Permitted Acquisition, provided
that (i) such Indebtedness was not incurred in contemplation of such Permitted
Acquisition, (ii) no Default or Event of Default shall then exist or at the time
such Indebtedness is assumed by such Borrower will exist, and (iii) such
Borrower and its Subsidiaries shall be in compliance with the financial
covenants set forth in Section 7.07 both immediately before and after giving pro
forma effect to the incurrence of such Indebtedness;

(d) Indebtedness issued by such Borrower or any Subsidiary to the seller or
sellers of an entity being acquired in connection with a Permitted Acquisition,
provided that (i) no Default or Event of Default shall then exist or at the time
of incurrence of such Indebtedness will exist, (ii) such Borrower and its
Subsidiaries shall be in compliance with the financial covenants set forth in
Section 7.07 both immediately before and after giving pro forma effect to the
incurrence of such Indebtedness, and (iii) the aggregate principal amount of all
such Indebtedness outstanding at any time shall not exceed $60,000,000;

(e) Indebtedness constituting Permitted Foreign Subsidiary Loans and
Investments;

(f) any intercompany loans and Capital Leases (i) made by the Company or any
Subsidiary to any Credit Party (other than the Foreign Borrower); (ii) made by
any Foreign Subsidiary to any other Foreign Subsidiary; or (iii) made by the
Foreign Borrower to the Company or any Subsidiary;

(g) Indebtedness of such Borrower and its Subsidiaries under or in support of
Hedge Agreements, provided such Hedge Agreements have been entered into in the
ordinary course of business and not for speculative purposes;

(h) Indebtedness constituting Guaranty Obligations permitted by Section 7.05;

(i) Indebtedness of Foreign Subsidiaries owing to any Person that is not an
Affiliate of the Company or any of its Subsidiaries in an aggregate principal
amount not to exceed $250,000,000 outstanding at any time; and

(j) other Indebtedness of the Company or any Subsidiary to the extent not
permitted by any of the foregoing clauses so long as such Indebtedness
constitutes Permitted Indebtedness.

Section 7.05 Investments and Guaranty Obligations. No Borrower will, nor will
permit any of its Subsidiaries to, directly or indirectly, (i) make or commit to
make any Investment or (ii) be or become obligated under any Guaranty
Obligations, except:

(a) Investments by such Borrower or any of its Subsidiaries in cash and Cash
Equivalents;

(b) any endorsement of a check or other medium of payment for deposit or
collection, or any similar transaction in the normal course of business;

 

74



--------------------------------------------------------------------------------

(c) the creation and holding by such Borrower and its Subsidiaries of
receivables and similar items owing to them in the ordinary course of business
and payable or dischargeable in accordance with customary trade terms;

(d) any Permitted Creditor Investment;

(e) loans and advances to employees for business-related travel expenses, moving
expenses, costs of replacement homes, business machines or supplies, automobiles
and other similar expenses, in each case incurred in the ordinary course of
business, provided the aggregate outstanding amount of all such loans and
advances shall not exceed $2,500,000 at any time;

(f) to the extent not permitted by any of the other subparts in this Section,
Investments existing as of the Closing Date and described on Schedule 7.05
hereto;

(g) any Guaranty Obligations of the Company or any Subsidiary in favor of the
Administrative Agent, each LC Issuer and the Lenders and any other Benefited
Creditor in respect of any Designated Hedge Agreement pursuant to the Loan
Documents;

(h) Investments of such Borrower and its Subsidiaries in Hedge Agreements
permitted to be to entered into pursuant to this Agreement;

(i) Investments (i) of the Company or any of its Subsidiaries in any Subsidiary
existing as of the Closing Date, (ii) of the Company in any Credit Party (other
than the Foreign Borrower) made after the Closing Date, (ii) of any Credit Party
(other than the Foreign Borrower) in any other Credit Party (other than the
Company) made after the Closing Date, or (iii) constituting Permitted Foreign
Subsidiary Loans and Investments;

(j) Investments of any Foreign Subsidiary in any other Subsidiary of the
Company;

(k) intercompany loans and advances permitted by Section 7.04(e);

(l) the Acquisitions permitted by Section 7.02;

(m) any Guaranty Obligation incurred (i) by any Credit Party with respect to
Indebtedness of another Credit Party (other than the Foreign Borrower), or
(ii) by the Foreign Borrower or the Company of any Indebtedness of the Company
or any other Subsidiary, in each case which Indebtedness is permitted by
Section 7.04; and

(n) other Investments by the Company or any Subsidiary of the Company in any
other Person (other than the Company or any of its then existing Subsidiaries)
made after the Closing Date and not permitted pursuant to the foregoing
subparts, provided that (i) at the time of making any such Investment no Default
or Event of Default shall have occurred and be continuing, or would result
therefrom, and (ii) the maximum cumulative amount of all such Investments that
are so made pursuant to this subpart and outstanding at any time shall not
exceed an aggregate of (i) $160,000,000 less (ii) the aggregate amount of
Investments identified on Section A of Schedule 7.05 hereto taking into account
the repayment of any loans or advances comprising such Investments.

Section 7.06 Restricted Payments. No Borrower will, nor will it permit any of
its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except:

 

75



--------------------------------------------------------------------------------

(a) the Company or any of its Subsidiaries may declare and pay or make Capital
Distributions that are payable solely in additional shares of its common stock
(or warrants, options or other rights to acquire additional shares of its common
stock);

(b)(i) any Subsidiary of the Company may declare and pay or make Capital
Distributions to any Credit Party, and (ii) any Foreign Subsidiary (other than
the Foreign Borrower) of such Borrower may declare and pay or make Capital
Distributions to any other Foreign Subsidiary or any Credit Party;

(c) the Company may make (i) regularly scheduled payments of interest in respect
of any Subordinated Indebtedness and other payments with respect to Subordinated
Indebtedness in accordance with the terms of, and subject to any subordination
provisions contained in, any indenture or other agreement pursuant to which such
Subordinated Indebtedness was issued, and (ii) redeem, refinance, renew or
replace Subordinated Indebtedness pursuant to the terms of clause (iii) of the
definition of “Permitted Indebtedness”;

(d) such Borrower may make regularly scheduled payments of interest with respect
to any Indebtedness incurred pursuant to Section 7.04(i) of the type described
in subpart (iv) of the definition of “Permitted Indebtedness”; and

(e) the Company may declare and pay or make Capital Distributions, provided that
(i) no Default or Event of Default shall have occurred and be continuing or
would result therefrom, (ii) the Company will be in compliance with the
financial covenants set forth in Section 7.07 after giving pro forma effect to
each such Capital Distribution, and (iii) the aggregate amount of all Capital
Distributions made by the Company during any fiscal year shall not exceed
$200,000,000.

Section 7.07 Financial Covenants.

(a) Total Leverage Ratio. The Company will not permit the Total Leverage Ratio
as of the last day of any Testing Period of the Company, beginning with the
fiscal quarter ending January 31, 2011, to be greater than 3.75 to 1.00;
provided that the Company may permit the Total Leverage Ratio as of the last day
of any Testing Period (each such Testing Period, a “Total Leverage Ratio
Increase Period”) to be greater than 3.75 to 1.00 but less than or equal to 4.00
to 1.00 if:

(i) the Company has consummated a Permitted Acquisition during the last fiscal
quarter of the first such Testing Period during the Total Leverage Ratio
Increase Period and such increase in the Total Leverage Ratio is a direct result
of such Permitted Acquisition;

(ii) the Company has requested from the Administrative Agent, in writing, prior
to or concurrently with the submission of its financial statements pursuant to
Section 6.01 for the first Testing Period ending after the consummation of such
Permitted Acquisition, that a Total Leverage Ratio Increase Period shall have
become effective, such request to be accompanied by the most recent two fiscal
years’ audited financial statements of the target company the subject of such
Permitted Acquisition and any other financial information reasonably requested
by the Administrative Agent and consolidated and consolidating financial
forecasts (inclusive of the target company the subject of such Permitted
Acquisition) from the date of acquisition through the Revolving Facility
Termination Date; and

(iii) as of the end of the fourth Testing Period ending after the consummation
of the Permitted Acquisition, the Company’s Total Leverage Ratio is less than or
equal to 3.75 to 1.00.

 

76



--------------------------------------------------------------------------------

(b) Interest Coverage Ratio. The Company will not permit the Interest Coverage
Ratio as of the last day of any Testing Period of the Company, beginning with
the fiscal quarter ending January 31, 2011, to be less than 3.00 to 1.00

Section 7.08 Limitation on Certain Restrictive Agreements. No Borrower will, nor
will permit any of its Subsidiaries to, directly or indirectly, enter into,
incur or permit to exist or become effective, any consensual “negative pledge”
covenant, or other consensual agreement, restriction or arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of such
Borrower or any Subsidiary Guarantor to create, incur or suffer to exist any
Lien upon any of its property or assets as security for the Obligations, or
(b) the ability of any such Subsidiary to make Capital Distributions or any
other interest or participation in its profits owned by such Borrower or any
Subsidiary of such Borrower, or pay any Indebtedness owed to such Borrower or a
Subsidiary of such Borrower, or to make loans or advances to such Borrower or
any of such Borrower’s other Subsidiaries, or transfer any of its property or
assets to such Borrower or any of such Borrower’s other Subsidiaries, except for
such restrictions existing under or by reason of (i) applicable law, (ii) this
Agreement and the other Loan Documents, (iii) customary provisions restricting
subletting or assignment of any lease governing a leasehold interest,
(iv) customary provisions restricting assignment of any licensing agreement
entered into in the ordinary course of business, (v) customary provisions
restricting the transfer or further encumbering of assets subject to Liens
permitted under Sections 7.03(b), (c), (d), (f), (h), (i) and (k),
(vi) customary restrictions affecting only a Subsidiary of such Borrower under
any agreement or instrument governing any of the Indebtedness of a Subsidiary
permitted pursuant to Section 7.04, (vii) restrictions affecting any Foreign
Subsidiary of the Company under any agreement or instrument governing any
Indebtedness of such Foreign Subsidiary permitted pursuant to Section 7.04, and
customary restrictions contained in “comfort” letters and guarantees of any such
Indebtedness, (viii) any document relating to Indebtedness secured by a Lien
permitted by Section 7.03, (ix) any Operating Lease or Capital Lease, insofar as
the provisions thereof limit grants of a security interest in, or other
assignments of, the related leasehold interest to any other Person and
(x) restrictions imposed by any agreement relating to Subordinated Indebtedness
entered into in accordance with Section 7.04 if an Authorized Officer of the
Company certifies to the Administrative Agent that such restrictions are not
materially more restrictive taken as a whole than those available to the Company
or any of its Subsidiaries on market terms and (xi) the Senior Notes Documents.

Section 7.09 Transactions with Affiliates. No Borrower will, nor will it permit
any Subsidiary to, enter into any transaction or series of transactions with any
Affiliate (other than, in the case of such Borrower, any Subsidiary, and in the
case of a Subsidiary, such Borrower or another Subsidiary) other than in the
ordinary course of business of and pursuant to the reasonable requirements of
such Borrower’s or such Subsidiary’s business and upon fair and reasonable terms
no less favorable to such Borrower or such Subsidiary than would be obtained in
a comparable arm’s-length transaction with a Person other than an Affiliate,
except (i) sales of goods to an Affiliate for use or distribution outside the
United States that in the good faith judgment of such Borrower comply with any
applicable legal requirements of the Code, or (ii) agreements and transactions
with and payments to officers, directors and shareholders that are either
(A) entered into in the ordinary course of business and not prohibited by any of
the provisions of this Agreement, or (B) entered into outside the ordinary
course of business, approved by the directors or shareholders of such Borrower,
and not prohibited by any of the provisions of this Agreement or in violation of
any law, rule or regulation.

Section 7.10 Plan Terminations, Minimum Funding, etc. No Borrower will, nor will
it permit any Subsidiary of such Borrower or ERISA Affiliate to, (i) terminate
any Plan or Plans so as to result in liability of such Borrower or any
Subsidiary of such Borrower to the PBGC in excess of, in the aggregate, the
amount that is equal to 5% of such Borrower’s Consolidated Net Worth as of the
date of the then most recent financial statements furnished to the Lenders
pursuant to the provisions of this

 

77



--------------------------------------------------------------------------------

Agreement, (ii) permit to exist one or more events or conditions that present a
material risk of the termination by the PBGC of any Plan or Plans with respect
to which such Borrower or any Subsidiary of such Borrower or ERISA Affiliate
would, in the event of such termination, incur liability to the PBGC in excess
of, in the aggregate, the amount that is equal to 5% of such Borrower’s
Consolidated Net Worth as of the date of the then most recent financial
statements furnished to the Lenders pursuant to the provisions of this
Agreement, (iii) fail to comply with the minimum funding standards of ERISA and
the Code with respect to any Plan in a manner that could reasonably be expected
to have a Material Adverse Effect, or (iv) fail to satisfy all material
contribution obligations in respect of any Multiemployer Plan or Multiple
Employer Plan that could reasonably be expected to have a Material Adverse
Effect.

Section 7.11 Anti-Terrorism Laws. No Borrower nor any of its Subsidiaries shall
be in violation of any law or regulation, or identified in any list of any
government agency (including, without limitation, the U.S. Office of Foreign
Asset Control list, Executive Order No. 13224 or the USA Patriot Act), that
prohibits or limits the conduct of business with or the receiving of funds,
goods or services to or for the benefit of certain Persons specified therein or
that prohibits or limits any Lender or LC Issuer from making any advance or
extension of credit to such Borrower or from otherwise conducting business with
such Borrower.

Section 7.12 Modifications to Certain Agreements. No Borrower shall, nor shall
it permit any Subsidiary to, amend, restate, supplement or otherwise modify, in
any material respect, or enter into any material consent or waiver with respect
to the Senior Notes Documents, in each case without the prior written consent of
the Administrative Agent and the Required Lenders, which consent shall not be
unreasonably withheld or delayed.

ARTICLE VIII.

EVENTS OF DEFAULT

Section 8.01 Events of Default. Any of the following specified events shall
constitute an Event of Default (each an “Event of Default”):

(a) Payments: any Borrower shall (i) default in the payment when due (whether at
maturity, on a date fixed for a scheduled repayment, on a date on which a
required prepayment is to be made, upon acceleration or otherwise) of any
principal of the Loans or any reimbursement obligation in respect of any Unpaid
Drawing; or (ii) default, and such default shall continue for five or more
Business Days, in the payment when due of any interest on the Loans, or any Fees
or any other Obligations; or

(b) Representations, etc.: any representation, warranty or statement made by any
Borrower or any other Credit Party herein or in any other Loan Document or in
any statement, agreement, instrument or certificate delivered or required to be
delivered pursuant hereto or thereto shall prove to be untrue in any material
respect on the date as of which made or deemed made; or

(c) Certain Covenants: any Borrower shall default in the due performance or
observance by it of any term, covenant or agreement contained in Sections 6.01,
6.09, 6.10 or Article VII of this Agreement; or

(d) Other Covenants: any Borrower shall default in the due performance or
observance by it of any term, covenant or agreement contained in this Agreement
or any other Loan Document, other than those referred to in Section 8.01(a) or
(b) or (c) above, and such default is not remedied within 30 days after the
earlier of (i) an Authorized Officer of any Credit Party obtaining knowledge of
such default or

 

78



--------------------------------------------------------------------------------

(ii) such Borrower receiving written notice of such default from the
Administrative Agent (which notice the Administrative Agent shall give upon the
direction of the Required Lenders); or

(e) Cross Default Under Other Agreements: any Borrower or any of its
Subsidiaries shall (i) default in any payment with respect to any Material
Indebtedness (other than the Obligations), and such default shall continue after
the applicable grace period, if any, specified in the agreement or instrument
relating to such Material Indebtedness, or (ii) default in the observance or
performance of any agreement or condition relating to any such Material
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto (and all grace periods applicable to such observance,
performance or condition shall have expired), or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Material Indebtedness (or a
trustee or agent on behalf of such holder or holders) to cause any such Material
Indebtedness to become due prior to its stated maturity; or any such Material
Indebtedness of any Borrower or any of its Subsidiaries shall be declared to be
due and payable, or shall be required to be prepaid (other than by a regularly
scheduled required prepayment or redemption, prior to the stated maturity
thereof or by a mandatory prepayment required as a result of the issuance of
additional debt or equity); or (iii) without limitation of the foregoing
clauses, default in any payment obligation under a Designated Hedge Agreement,
and such default shall continue after the applicable grace period, if any,
specified in such Designated Hedge Agreement or any other agreement or
instrument relating thereto; or

(f) Invalidity of Loan Documents: (i) any material provision, in the opinion of
the Required Lenders, of any Loan Document, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or under
such Loan Document or satisfaction in full of all the Obligations (other than
amounts in respect of indemnification, expense reimbursement, yield protection
or tax gross-up and contingent obligations, in each case that are owing and with
respect to which not claim has been made), ceases to be in full force and
effect; (ii) any Credit Party contests in any manner the validity or
enforceability of any provision of any Loan Document to which it is a party and
which has not been terminated in accordance with its terms or (iii) any Credit
Party denies that it has any or further liability or obligation under any Loan
Document to which it is a party and which has not been terminated in accordance
with its terms, or purports to revoke, terminate or (other than in accordance
with its terms) rescind any Loan Document; or

(g) Judgments: one or more judgments, orders or decrees shall be entered against
any Borrower and/or any of its Subsidiaries involving a liability (other than a
liability covered by insurance, as to which the carrier has adequate claims
paying ability and has not effectively reserved its rights) of $50,000,000 or
more in the aggregate for all such unvacated, undischarged, unstayed or unbonded
(as set forth below) judgments, orders and decrees for such Borrower and its
Subsidiaries, and any such judgments or orders or decrees shall not have been
vacated, discharged or stayed or bonded pending appeal within 30 days (or such
longer period, not in excess of 60 days, during which enforcement thereof, and
the filing of any judgment lien, is effectively stayed or prohibited) from the
entry thereof; provided, however, that with respect to any such judgment or
similar process that is subject to the terms of one or more settlement
agreements that provide for the obligations thereunder to be paid or performed
over time, such judgment or similar process shall not be determined hereunder to
be undischarged, unvacated, unbonded or unstayed unless and until such Borrower
and it Subsidiaries shall have failed to pay any amounts due and owing
thereunder (payment of which shall not have been stayed) for a period of 60 days
after the respective final due dates for the payment of such amount; or

(h) Insolvency Event: any Insolvency Event shall occur with respect to any
Borrower or any Subsidiary of such Borrower having assets of more than
$30,000,000; or

 

79



--------------------------------------------------------------------------------

(i) ERISA: (i) any of the events described in clauses (i) through (x) of
Section 6.01(f) shall have occurred; and (ii) there shall result from any such
event or events the imposition of a Lien or a liability or a material risk of
incurring a liability that, in the case of any such liability or material risk
of incurring a liability, the Required Lenders reasonably determine could
reasonably be expected to have a Material Adverse Effect; or

(j) Change of Control: there occurs a Change of Control.

Section 8.02 Remedies. Upon the occurrence of any Event of Default, and at any
time thereafter, if any Event of Default shall then be continuing, the
Administrative Agent shall, upon the written request of the Required Lenders, by
written notice to the Company, take any or all of the following actions:

(a) declare the Commitments terminated, whereupon the Commitment of each Lender
shall forthwith terminate immediately without any other notice of any kind;

(b) declare the principal of and any accrued interest in respect of all Loans,
all Unpaid Drawings and all other Obligations (other than any Obligations under
any Designated Hedge Agreements) owing hereunder and thereunder to be, whereupon
the same shall become, forthwith due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrowers; or

(c) exercise any other right or remedy available under any of the Loan Documents
or applicable law;

provided that, if an Event of Default specified in Section 8.01(h) shall occur,
the result that would occur upon the giving of written notice by the
Administrative Agent as specified in clauses (a) and/or (b) above shall occur
automatically without the giving of any such notice.

Section 8.03 Application of Certain Payments and Proceeds. All payments and
other amounts received by the Administrative Agent or any Lender through the
exercise of remedies hereunder or under the other Loan Documents shall, unless
otherwise required by the terms of the other Loan Documents or by applicable
law, be applied as follows

(i) first, to the payment of that portion of the Obligations constituting fees,
indemnities and expenses and other amounts (including attorneys’ fees and
amounts due under Article III) payable to the Administrative Agent in its
capacity as such;

(ii) second, to the payment of that portion of the Obligations constituting
fees, indemnities and expenses (including attorneys’ fees and amounts due under
Article III) payable to each Lender or each LC Issuer, ratably among them in
proportion to the aggregate of all such amounts;

(iii) third, to the payment of that portion of the Obligations constituting
accrued and unpaid interest on the Loans and Unpaid Drawings with respect to
Letters of Credit, ratably among the Lenders in proportion to the aggregate of
all such amounts;

(iv) fourth, pro rata to the payment of (A) that portion of the Obligations
constituting unpaid principal of the Loans and Unpaid Drawings, ratably among
the Lenders and each LC Issuer in proportion to the aggregate of all such
amounts, and (B) the amounts due to Designated Hedge Creditors under Designated
Hedge Agreements subject to confirmation by the

 

80



--------------------------------------------------------------------------------

Administrative Agent that any calculations of termination or other payment
obligations are being made in accordance with normal industry practice;

(v) fifth, to the Administrative Agent for the benefit of each LC Issuer to cash
collateralize the Stated Amount of outstanding Letters of Credit;

(vi) sixth, to the payment of all other Obligations of the Credit Parties owing
under or in respect of the Loan Documents that are then due and payable to the
Administrative Agent, each LC Issuer, the Swing Line Lender, the Lenders and the
Designated Hedge Creditors, ratably based upon the respective aggregate amounts
of all such Obligations owing to them on such date; and

(vii) finally, any remaining surplus after all of the Obligations (other than
amounts in respect of indemnification, expense reimbursement, yield protection
or tax gross-up and contingent obligations, in each case that are owing and with
respect to which not claim has been made) have been paid in full, to the
Borrowers or to whomsoever shall be lawfully entitled thereto.

ARTICLE IX.

THE ADMINISTRATIVE AGENT AND OTHER AGENTS

Section 9.01 Appointment. Each Lender hereby irrevocably designates and appoints
KeyBank to act as specified herein and in the other Loan Documents, and each
such Lender hereby irrevocably authorizes KeyBank as the Administrative Agent
for such Lender, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to, the Administrative Agent by the terms
of this Agreement and the other Loan Documents, together with such other powers
as are reasonably incidental thereto. The Administrative Agent agrees to act as
such upon the express conditions contained in this Article. Notwithstanding any
provision to the contrary elsewhere in this Agreement, the Administrative Agent
shall not have any duties or responsibilities, except those expressly set forth
herein or in the other Loan Documents, nor any fiduciary relationship with any
Lender or LC Issuer, and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or
otherwise exist against the Administrative Agent. Except for Section 9.11, the
provisions of this Article IX are solely for the benefit of the Administrative
Agent and the Lenders, and no Credit Party shall have any rights as a third
party beneficiary of any of the provisions hereof. In performing its functions
and duties under this Agreement, the Administrative Agent shall act solely as
agent of the Lenders and does not assume and shall not be deemed to have assumed
any obligation or relationship of agency or trust with or for the Borrowers or
any of their Subsidiaries.

Section 9.02 Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document by or through agents,
sub-agents or attorneys-in-fact, and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.

Section 9.03 Exculpatory Provisions. Neither the Administrative Agent nor any of
its Related Parties shall be (a) liable for any action lawfully taken or omitted
to be taken by it or such Person under or in connection with this Agreement or
any other Loan Document (except for its or such Related Parties’ own gross
negligence or willful misconduct) or (b) responsible in any manner to any of the
Lenders for any recitals, statements, representations or warranties made by the
Borrowers or any of their Subsidiaries or any of their respective officers
contained in this Agreement, any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the

 

81



--------------------------------------------------------------------------------

Administrative Agent under or in connection with, this Agreement or any other
Loan Document or for any failure of the Borrowers or any Subsidiary of the
Borrowers or any of their respective officers to perform its obligations
hereunder or thereunder. The Administrative Agent shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of the Borrowers or any Subsidiary of the Borrowers. The Administrative
Agent shall not be responsible to any Lender for the effectiveness, genuineness,
validity, enforceability, collectibility or sufficiency of this Agreement or any
Loan Document or for any representations, warranties, recitals or statements
made herein or therein or made in any written or oral statement or in any
financial or other statements, instruments, reports, certificates or any other
documents in connection herewith or therewith furnished or made by the
Administrative Agent to the Lenders or by or on behalf of the Borrowers or any
of their Subsidiaries to the Administrative Agent or any Lender or be required
to ascertain or inquire as to the performance or observance of any of the terms,
conditions, provisions, covenants or agreements contained herein or therein or
as to the use of the proceeds of the Loans or of the existence or possible
existence of any Default or Event of Default.

Section 9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any note,
writing, resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, e-mail or other electronic transmission, facsimile transmission, telex
or teletype message, statement, order or other document or conversation believed
by it, in good faith, to be genuine and correct and to have been signed, sent or
made by the proper Person or Persons and upon advice and statements of legal
counsel (including, without limitation, counsel to the Borrowers or any of their
Subsidiaries), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or all of the Lenders, as
applicable, as to any matter that, pursuant to Section 11.12, can only be
effectuated with the consent of all Lenders, or all Lenders, as the case may
be), and such request and any action taken or failure to act pursuant thereto
shall be binding upon all the Lenders.

Section 9.05 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or a
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give prompt notice thereof to the Lenders. The Administrative Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders; provided, however, that unless and
until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders.

Section 9.06 Non-Reliance. Each Lender expressly acknowledges that neither the
Administrative Agent nor any of its Related Parties have made any
representations or warranties to it and that no act by the Administrative Agent
hereinafter taken, including, without limitation, any review of the affairs of
the Borrowers or any of their Subsidiaries, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent, or any other Lender,

 

82



--------------------------------------------------------------------------------

and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, assets, operations,
property, financial and other conditions, prospects and creditworthiness of the
Borrowers and their Subsidiaries and made its own decision to make its Loans
hereunder and enter into this Agreement. Each Lender also represents that it
will, independently and without reliance upon the Administrative Agent, or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement, and to make
such investigation as it deems necessary to inform itself as to the business,
assets, operations, property, financial and other conditions, prospects and
creditworthiness of the Borrowers and their Subsidiaries. The Administrative
Agent shall not have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, operations, assets,
property, financial and other conditions, prospects or creditworthiness of the
Borrowers or any of their Subsidiaries that may come into the possession of the
Administrative Agent or any of its Related Parties other than as specifically
required by this Agreement.

Section 9.07 No Reliance on Administrative Agent’s Customer Identification
Program. Each Lender acknowledges and agrees that neither such Lender, nor any
of its Affiliates, participants or assignees, may rely on the Administrative
Agent to carry out such Lender’s, Affiliate’s, participant’s or assignee’s
customer identification program, or other obligations required or imposed under
or pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”) or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with the
Credit Parties or their respective Subsidiaries, any of their respective
Affiliates or agents, the Loan Documents or the transactions hereunder: (a) any
identity verification procedures, (b) any record keeping, (c) any comparisons
with government lists, (d) any customer notices or (e) any other procedures
required under the CIP Regulations or such other laws.

Section 9.08 USA Patriot Act. Each Lender or assignee or participant of a Lender
that is not organized under the laws of the United States of America or a state
thereof (and is not excepted from the certification requirement contained in
Section 313 of the USA Patriot Act and the applicable regulations because it is
both (a) an affiliate of a depository institution or foreign bank that maintains
a physical presence in the United States or foreign country, and (b) subject to
supervision by a banking authority regulating such affiliated depository
institution or foreign bank) shall deliver to the Administrative Agent the
certification, or, if applicable, recertification, certifying that such Lender
is not a “shell” and certifying to other matters as required by Section 313 of
the USA Patriot Act and the applicable regulations: (i) within 10 days after the
Closing Date, and (ii) at such other times as are required under the USA Patriot
Act.

Section 9.09 Indemnification. The Lenders agree to indemnify the Administrative
Agent and its Related Parties, ratably according to their pro rata share of the
Aggregate Credit Facility Exposure (excluding Swing Loans) (determined at the
time such indemnification is sought), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
reasonable expenses or disbursements of any kind whatsoever that may at any time
(including, without limitation, at any time following the payment of the
Obligations) be imposed on, incurred by or asserted against the Administrative
Agent (in its capacity as Administrative Agent) or such Related Parties in any
way relating to or arising out of this Agreement or any other Loan Document, or
any documents contemplated by or referred to herein or the transactions
contemplated hereby or any action taken or omitted to be taken by the
Administrative Agent or such Related Parties under or in connection with any of
the foregoing, but only to the extent that any of the foregoing is not paid by
the Borrowers; provided, however, that no Lender shall be liable to the
Administrative Agent or any of its Related Parties for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements to the extent resulting
solely from the Administrative Agent’s or such Related

 

83



--------------------------------------------------------------------------------

Parties’ gross negligence or willful misconduct. If any indemnity furnished to
the Administrative Agent or any such Related Parties for any purpose shall, in
the opinion of the Administrative Agent, be insufficient or become impaired, the
Administrative Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished. The agreements in this Section shall survive the payment of all
Obligations.

Section 9.10 The Administrative Agent in its Individual Capacity. The
Administrative Agent and its Affiliates may make loans to, accept deposits from
and generally engage in any kind of business with the Borrowers, their
Subsidiaries and their Affiliates as though not acting as Administrative Agent
hereunder. With respect to the Loans made by it and all Obligations owing to it,
the Administrative Agent shall have the same rights and powers under this
Agreement as any Lender and may exercise the same as though it were not the
Administrative Agent, and the terms “Lender” and “Lenders” shall include the
Administrative Agent in its individual capacity.

Section 9.11 Successor Administrative Agent. The Administrative Agent may resign
at any time upon not less than 30 days notice to the Lenders, each LC Issuer and
the Borrowers. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Borrowers, to appoint a
successor, which shall be a bank or a trust company or other financial
institution which maintains an office in the United States, or a commercial bank
organized under the laws of the United States of America or of any State
thereof, or any affiliate of such bank or trust company or other financial
institution which is engaged in the banking business, having a combined capital
and surplus of at least $500,000,000. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and each LC Issuer, appoint a successor Administrative Agent meeting the
requirements set forth in the preceding sentence; provided, however, that if the
Administrative Agent shall notify the Borrowers and the Lenders that no such
successor is willing to accept such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and LC Issuer
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this paragraph. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
the Borrowers to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrowers and
such successor. After the retiring Administrative Agent’s resignation hereunder
and under the other Loan Documents, the provisions of this Article and
Section 11.02 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

Section 9.12 Other Agents. Except as expressly set forth elsewhere in this
Agreement, any Lender identified herein as a Syndication Agent, Co-Documentation
Agent, Co-Lead Arranger or Co-Bookrunner or any other corresponding title, other
than “Administrative Agent,” shall have no right, power, obligation, liability,
responsibility or duty under this Agreement or any other Loan Document except
those applicable to all Lenders as such. Each Lender acknowledges that it has
not relied, and will not rely, on any Lender so identified in deciding to enter
into this Agreement or in taking or not taking any action hereunder.

 

84



--------------------------------------------------------------------------------

ARTICLE X.

GUARANTY

Section 10.01 Guaranty by the Company. The Company hereby unconditionally
guarantees, for the benefit of the Benefited Creditors, all of the following
(collectively, the “Company Guaranteed Obligations”): (a) all Loans and all
other Obligations owing at any time by the Foreign Borrower, (b) all
reimbursement obligations and Unpaid Drawings with respect to Letters of Credit
issued for the benefit of any LC Obligor (other than the Company) under this
Agreement, and (c) all amounts, indemnities and reimbursement obligations,
direct or indirect, contingent or absolute, of every type or description, and at
any time existing owing by the Foreign Borrower or any Subsidiary of the Company
under any Designated Hedge Agreement or any other document or agreement executed
and delivered in connection therewith to any Designated Hedge Creditor, in all
cases under subparts (a), (b) or (c) above, whether now existing, or hereafter
incurred or arising, including any such interest or other amounts incurred or
arising during the pendency of any bankruptcy, insolvency, reorganization,
receivership or similar proceeding, regardless of whether allowed or allowable
in such proceeding or subject to an automatic stay under Section 362(a) of the
Bankruptcy Code). Upon failure by any Credit Party to pay punctually any of the
Company Guaranteed Obligations, the Company shall forthwith on demand by the
Administrative Agent pay the amount not so paid at the place and in the currency
and otherwise in the manner specified in this Agreement or any other applicable
agreement or instrument.

Section 10.02 Additional Undertaking. As a separate, additional and continuing
obligation, the Company unconditionally and irrevocably undertakes and agrees,
for the benefit of the Benefited Creditors that, should any Company Guaranteed
Obligations not be recoverable from the Company under Section 10.01 for any
reason whatsoever (including, without limitation, by reason of any provision of
any Loan Document or any other agreement or instrument executed in connection
therewith being or becoming void, unenforceable, or otherwise invalid under any
applicable law) then, notwithstanding any notice or knowledge thereof by any
Lender, the Administrative Agent, any of their respective Affiliates, or any
other person, at any time, the Company, as sole, original and independent
obligor, upon demand by the Administrative Agent, will make payment to the
Administrative Agent, for the account of the Benefited Creditors, of all such
obligations not so recoverable by way of full indemnity, in such currency and
otherwise in such manner as is provided in the Loan Documents or any other
applicable agreement or instrument.

Section 10.03 Guaranty Unconditional. The obligations of the Company under this
Article X shall be irrevocable, unconditional and absolute and, without limiting
the generality of the foregoing shall not be released, discharged or otherwise
affected by the occurrence, one or more times, of any of the following:

(a) any extension, renewal, settlement, compromise, waiver or release in respect
to the Company Guaranteed Obligations under any agreement or instrument, by
operation of law or otherwise;

(b) any modification or amendment of or supplement to this Agreement, any Note,
any other Loan Document, or any agreement or instrument evidencing or relating
to the Company Guaranteed Obligations;

(c) any release, non-perfection or invalidity of any direct or indirect security
for the Company Guaranteed Obligations under any agreement or instrument
evidencing or relating to any of the Company Guaranteed Obligations;

 

85



--------------------------------------------------------------------------------

(d) any change in the corporate existence, structure or ownership of any Credit
Party or other Subsidiary or any insolvency, bankruptcy, reorganization or other
similar proceeding affecting any Credit Party or other Subsidiary or its assets
or any resulting release or discharge of any obligation of any Credit Party or
other Subsidiary contained in any agreement or instrument evidencing or relating
to any of the Company Guaranteed Obligations;

(e) the existence of any claim, set-off or other rights which the Company may
have at any time against any other Credit Party, the Administrative Agent, any
Lender, any Affiliate of any Lender or any other Person, whether in connection
herewith or any unrelated transactions;

(f) any invalidity or unenforceability relating to or against any other Credit
Party for any reason of any agreement or instrument evidencing or relating to
any of the Company Guaranteed Obligations, or any provision of applicable law or
regulation purporting to prohibit the payment by any Credit Party of any of the
Company Guaranteed Obligations, or any decree or order prohibiting any Credit
Party from paying, or releasing or discharging the obligation of any Credit
Party to pay, any of the Company Guaranteed Obligations; or

(g) any other act or omission of any kind by any other Credit Party, the
Administrative Agent, any Lender or any other Person or any other circumstance
whatsoever which might, but for the provisions of this Article, constitute a
legal or equitable discharge of any Borrowers’ obligations under this Section,
all of which the Company hereby unconditionally waives to the fullest extent
permitted by law, other than the irrevocable payment in full of all Company
Guaranteed Obligations (other than amounts in respect of indemnification,
expense reimbursement, yield protection or tax gross-up and contingent
obligations, in each case that are owing and with respect to which not claim has
been made).

Section 10.04 Waivers. The Company unconditionally waives, to the maximum extent
permitted under any applicable law now or hereafter in effect, insofar as its
obligations under this Article are concerned, (a) notice of any of the matters
referred to in Section 10.03, (b) all notices required by statute, rule of law
or otherwise to preserve any rights against the Company hereunder, including,
without limitation, any demand, presentment, proof or notice of dishonor or
non-payment of any of the Company Guaranteed Obligations, notice of acceptance
of the provisions of this Article X, notice of the incurrence of any of the
Company Guaranteed Obligations, notice of any failure on the part of any Credit
Party, any of their Subsidiaries or Affiliates, or any other Person, to perform
or comply with any term or provision of the Credit Agreement, any other Loan
Document or any other agreement or instrument to which the such Credit Party or
any other Person is a party, or notice of the commencement of any proceeding
against any other Person or its any of its property or assets, (c) any right to
the enforcement, assertion or exercise against any Credit Party or against any
other Person or any collateral of any right, power or remedy under or in respect
of the Credit Agreement, any other Loan Document or any other agreement or
instrument, and (d) any requirement that any such Credit Party be joined as a
party to any proceedings against the Company or any other Person for the
enforcement of any term or provision of the Credit Agreement, the other Loan
Documents, the provisions of this Article X or any other agreement or
instrument.

Section 10.05 Company Obligations to Remain in Effect; Restoration. The
Company’s obligations under this Article shall remain in full force and effect
until the Commitments shall have terminated, and the principal of and interest
on the Notes and other Company Guaranteed Obligations, and all other amounts
payable by the Borrowers, any other Credit Party or other Subsidiary, under the
Loan Documents or any other agreement or instrument evidencing or relating to
any of the Company Guaranteed Obligations (other than amounts in respect of
indemnification, expense reimbursement, yield protection or tax gross-up and
contingent obligations, in each case that are owing and with respect to which
not claim has been made), shall have been indefeasably paid in full. If at any
time any payment of

 

86



--------------------------------------------------------------------------------

any of the Company Guaranteed Obligations is rescinded or must be otherwise
restored or returned upon the insolvency, bankruptcy or reorganization of such
Credit Party, the Company’s obligations under this Article X with respect to
such payment shall be reinstated at such time as though such payment had been
due but not made at such time.

Section 10.06 Waiver of Acceptance, etc. The Company irrevocably waives
acceptance hereof, presentment, demand, protest and any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
Person against any other Credit Party or any other Person, or against any
collateral or guaranty of any other Person.

Section 10.07 Subrogation. Until the indefeasible payment in full of all of the
Obligations (other than amounts in respect of indemnification, expense
reimbursement, yield protection or tax gross-up and contingent obligations, in
each case that are owing and with respect to which not claim has been made) and
the termination of the Commitments hereunder, the Company shall have no rights,
by operation of law or otherwise, upon making any payment under this section to
be subrogated to the rights of the payee against any other Credit Party with
respect to such payment or otherwise to be reimbursed, indemnified or exonerated
by any such Credit Party in respect thereof.

Section 10.08 Effect of Stay. In the event that acceleration of the time for
payment of any amount payable by any Credit Party under any of the Company
Guaranteed Obligations is stayed upon insolvency, bankruptcy or reorganization
of such Credit Party, all such amounts otherwise subject to acceleration under
the terms of any applicable agreement or instrument evidencing or relating to
any of the Company Guaranteed Obligations shall nonetheless be payable by the
Company under this Article forthwith on demand by the Administrative Agent.

ARTICLE XI.

MISCELLANEOUS

Section 11.01 Payment of Expenses, etc. The Company agrees to pay all of the
following: (i) whether or not the transactions contemplated hereby are
consummated, all reasonable and documented out-of-pocket costs and expenses of
the Administrative Agent in connection with the negotiation, preparation,
syndication, administration and execution and delivery of the Loan Documents and
the documents and instruments referred to therein and the syndication of the
Commitments (but limited to the reasonable and documented out-of-pocket expenses
of a single counsel to the Administrative Agent, the Co-Lead Arrangers and the
Lenders, taken as a whole; (ii) all reasonable out-of-pocket costs and expenses
of the Administrative Agent in connection with any amendment, waiver or consent
relating to any of the Loan Documents; (iii) all reasonable out-of-pocket costs
and expenses of the Administrative Agent, the Co-Lead Arrangers and the Lenders
and any of their Affiliates that are owed any Obligations in connection with the
enforcement of any of the Loan Documents, including, without limitation, the
reasonable fees and disbursements of any individual counsel to the
Administrative Agent and the Co-Lead Arrangers and a single counsel for the
Lenders; (iv) any and all present and future stamp and other similar taxes with
respect to the foregoing matters and save the Administrative Agent and each of
the Lenders harmless from and against any and all liabilities with respect to or
resulting from any delay or omission (other than to the extent attributable to
any such indemnified Person) to pay such taxes.

Section 11.02 Indemnification. Each Borrower agrees (severally and not jointly
in the case of the Foreign Borrower) to indemnify the Administrative Agent, each
Lender and each Agent and their respective Related Parties (collectively, the
“Indemnitees”) from and hold each of them harmless against any and all losses,
liabilities, claims, damages or expenses reasonably incurred by any of them as a
result of, or arising out of, or in any way related to, or by reason of (i) any
investigation, litigation or other

 

87



--------------------------------------------------------------------------------

proceeding (whether or not any such Indemnitee is a party thereto) related to
the entering into and/or performance of any Loan Document or the use of the
proceeds of any Loans hereunder or the consummation of any transactions
contemplated in any Loan Document, or (ii) (A) the presence of Hazardous
Materials in the air, surface water or groundwater or on the surface or
subsurface of any Real Property owned, leased or operated by a Borrower or any
of their Subsidiaries, (B) the release, generation, storage, transportation,
handling or disposal of Hazardous Materials at any location, whether or not
owned or operated by such Borrower or any of its Subsidiaries, if such Borrower
or any such Subsidiary could have or is alleged to have any responsibility in
respect thereof pursuant to Environmental Laws, (C) the non-compliance by such
Borrower or any of its Subsidiaries with Environmental Laws (including
applicable permits thereunder), or (D) any Environmental Claim asserted against
such Borrower or any of its Subsidiaries, in respect of any Real Property owned,
leased or operated by the Borrowers or any of their Subsidiaries, including, in
the case of each of (i) and (ii) above, without limitation, the reasonable
documented fees and disbursements of counsel incurred in connection with any
such investigation, litigation or other proceeding (but excluding any such
losses, liabilities, claims, damages or expenses to the extent incurred by
reason of the gross negligence or willful misconduct of the Person to be
indemnified or of any other Indemnitee who is such Person or an Affiliate of
such Person). To the extent that the undertaking to indemnify, pay or hold
harmless any Person set forth in the preceding sentence may be unenforceable
because it is violative of any law or public policy, the Borrowers shall make
the maximum contribution to the payment and satisfaction of each of the
indemnified liabilities that is permissible under applicable law.

Section 11.03 Right of Setoff. In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence and during the continuance of an Event of
Default, each Lender (other than a Defaulting Lender) and each LC Issuer is
hereby authorized, except to the extent prohibited by law, at any time or from
time to time, without presentment, demand, protest or other notice of any kind
to the Borrowers or to any other Person, any such notice being hereby expressly
waived, to set off and to appropriate and apply any and all deposits (general or
special) and any other Indebtedness at any time held or owing by such Lender or
such LC Issuer (including, without limitation, by branches, agencies and
Affiliates of such Lender or LC Issuer wherever located) to or for the credit or
the account of a Borrower against and on account of the Obligations and
liabilities of such Borrower to such Lender or LC Issuer under this Agreement or
under any of the other Loan Documents, irrespective of whether or not such
Lender or LC Issuer shall have made any demand hereunder and although said
Obligations, liabilities or claims, or any of them, shall be contingent or
unmatured. Each Lender and LC Issuer agrees to promptly notify the Borrowers
after any such set off and application, provided, however, that the failure to
give such notice shall not affect the validity of such set off and application.

Section 11.04 Equalization.

(a) Equalization. If at any time any Lender receives any amount hereunder
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Loan Documents, or otherwise) that is
applicable to the payment of the principal of, or interest on, the Loans (other
than Swing Loans and other than pursuant to Section 2.13(e)), LC Participations,
Swing Loan Participations or Fees (other than Fees that are intended to be paid
solely to the Administrative Agent or an LC Issuer and amounts payable to a
Lender under Article III), of a sum that with respect to the related sum or sums
received by other Lenders is in a greater proportion than the total of such
Obligation then owed and due to such Lender bears to the total of such
Obligation then owed and due to all of the Lenders immediately prior to such
receipt, then such Lender receiving such excess payment shall purchase for cash
without recourse or warranty from the other Lenders an interest in the
Obligations to such Lenders in such amount as shall result in a proportional
participation by all of the Lenders in such amount.

 

88



--------------------------------------------------------------------------------

(b) Recovery of Amounts. If any amount paid to any Lender pursuant to subpart
(a) above is recovered in whole or in part from such Lender, such original
purchase shall be rescinded, and the purchase price restored ratably to the
extent of the recovery.

(c) Consent of Borrower. Each Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
in the amount of such participation.

Section 11.05 Notices.

(a) Generally. Except in the case of notices and other communications expressly
permitted hereunder to be given by telephone (and except as provided in subpart
(c) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows:

(i) if to a Borrower, to it (in the case of the Foreign Borrower, c/o the
Company) at 6140 Stoneridge Mall Road, Suite 590, Pleasanton, California 94588,
Attention: Carol R. Kaufman, Senior Vice President of Legal Affairs, Secretary
and Chief Administrative Officer (Telecopier No. (925) 460-3662);

(ii) if to any other Credit Party, to it c/o the Company, 6140 Stoneridge Mall
Road, Suite 590, Pleasanton, California 94588, Attention: Carol R. Kaufman,
Senior Vice President of Legal Affairs, Secretary and Chief Administrative
Officer (Telecopier No. (925) 460-3662);

(iii) if to the Administrative Agent, to it at the Notice Office; and

(iv) if to a Lender, to it at its address (or telecopier number) set forth next
to its name on the signature pages hereto or, in the case of any Lender that
becomes a party to this Agreement by way of assignment under Section 11.06 of
this Agreement, to it at the address set forth in the Assignment Agreement to
which it is a party;

(b) Receipt of Notices. Notices and communications sent by hand or overnight
courier service, or mailed by certified or registered mail, shall be deemed to
have been given when received; notices sent by telecopier shall be deemed to
have been given when sent and receipt has been confirmed by telephone. Notices
delivered through electronic communications to the extent provided in subpart
(c) below, shall be effective as provided in such subpart (c).

(c) Electronic Communications.

(i) Notices and other communications to the Administrative Agent, an LC Issuer
or any Lender hereunder and required to be delivered pursuant to Sections
6.01(a), (b), (c), (d), (h), (i), (j) or (k) may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet web sites)
pursuant to procedures approved by the Administrative Agent. The Administrative
Agent, any LC Issuer or the Borrowers may, in their discretion, agree in a
separate writing to accept notices and other communications to them hereunder by
electronic communications pursuant to procedures approved by them, provided that
approval of such procedures may be limited to particular notices or
communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient

 

89



--------------------------------------------------------------------------------

(such as by the “return receipt requested” function, as available, return e-mail
or other written acknowledgement), provided that if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice or communication shall be deemed to have been sent at the opening of
business on the next Business Day for the recipient, and (ii) notices or
communications posted to an Internet or intranet web site shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the web site address therefor.

(ii) The Borrowers agree that the Administrative may make any information
delivered by the Borrowers to the Administrative Agent pursuant to Section 6.01
available to the Lenders by posting such notices on a secured website (such as
Intralinks) or another secured electronic medium acceptable to the Borrowers.
The Borrowers acknowledge that (A) the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution, (B) such secured website and
other electronic medium are provided “as is” and “as available” and (C) neither
the Administrative Agent nor any of its Affiliates warrants the accuracy,
adequacy or completeness of any such secured website or other electronic medium
and each expressly disclaims liability for errors or omissions in any material
or other information distributed via any such secured website or other
electronic medium. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by the Administrative Agent or any of its
Affiliates in connection with any such secured website or other electronic
medium.

(iii) Each Lender agrees that notice to such Lender (as provided in the next
sentence) specifying that any information provided by the Borrowers to the
Administrative Agent pursuant to Section 6.01 has been posted on any secured
website or other electronic medium in accordance with Section 11.05(c)(ii) above
shall constitute effective delivery of such information to such Lender for
purposes of this Agreement; provided that if requested by any Lender the
Administrative Agent shall deliver a copy of such information to such Lender by
email or telecopier. Each Lender agrees (A) to notify the Administrative Agent
in writing of such Lender’s e-mail address to which such notice may be sent by
electronic transmission (including by electronic communication) on or before the
date such Lender becomes a party to this Agreement (and from time to time
thereafter to ensure that the Administrative Agent has on record an effective
e-mail address for such Lender) and (B) that any notice may be sent to such
e-mail address.

(d) Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
each of the other parties hereto in accordance with Section 11.05(a).

Section 11.06 Successors and Assigns.

(a) Successors and Assigns Generally. This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto and their
respective successors and assigns; provided, however, that the Borrowers may not
assign or transfer any of its rights or obligations hereunder without the prior
written consent of all the Lenders, provided, further, that any assignment or
participation by a Lender of any of its rights and obligations hereunder shall
be effected in accordance with this Section 11.06.

 

90



--------------------------------------------------------------------------------

(b) Participations. Each Lender may at any time without prior notice or consent
grant participations in any of its rights hereunder or under any of the Notes to
any Person (other than an individual), provided that in the case of any such
participation,

(i) the participant shall not have any rights under this Agreement or any of the
other Loan Documents, including rights of consent, approval or waiver (the
participant’s rights against such Lender in respect of such participation to be
those set forth in the agreement executed by such Lender in favor of the
participant relating thereto),

(ii) such Lender’s obligations under this Agreement (including, without
limitation, its Commitments hereunder) shall remain unchanged,

(iii) such Lender shall remain solely responsible to the other parties hereto
for the performance of such obligations,

(iv) such Lender shall remain the holder of the Obligations owing to it and of
any Note issued to it for all purposes of this Agreement,

(v) the Borrowers, the Administrative Agent, and the other Lenders shall
continue to deal solely and directly with the selling Lender in connection with
such Lender’s rights and obligations under this Agreement, and all amounts
payable by the Borrowers hereunder shall be determined as if such Lender had not
sold such participation, except only that the participant shall be entitled to
the benefits of Article III, and only to the extent that such Lender would be
entitled to such benefits in the same amount and to the same degree if the
participation had not been entered into or sold; provided, that in the case of
Section 3.03, that the participant shall have complied with Section 3.03(b) as
if it were a Lender, and

(vi) each Lender that sells a participating interest in any of its rights
hereunder or under any of the Notes shall, as agent of the Borrowers solely for
the purpose of this Section 11.06(b), record in book entries maintained by such
Lender the name of each participant and the amount of the participating interest
of the participant; provided, however, that the Lender shall have no obligation
to show such book entries to any Credit Party.

and, provided further, that no Lender shall transfer, grant or sell any
participation under which the participant shall have rights to approve any
amendment to or waiver of this Agreement or any other Loan Document except to
the extent such amendment or waiver would (x) extend the final scheduled
maturity or the date of any Scheduled Repayment of any of the Loans in which
such participant is participating, or reduce the rate or extend the time of
payment of interest or Fees thereon (except in connection with a waiver of the
applicability of any post-default increase in interest rates), or reduce the
principal amount thereof, or increase such participant’s participating interest
in any Commitment over the amount thereof then in effect (it being understood
that a waiver of any Default or Event of Default shall not constitute a change
in the terms of any such Commitment), (y) release any Subsidiary Guarantor from
its guaranty of any of the Obligations, except strictly in accordance with the
terms of the Loan Documents, or (z) consent to the assignment or transfer by the
Borrowers of any of their rights and obligations under this Agreement.

(c) Assignments by Lenders.

(i) Any Lender may assign all, or if less than all, any portion of its Loans, LC
Participations, Swing Loan Participations and/or Commitments and its rights and
obligations

 

91



--------------------------------------------------------------------------------

hereunder to one or more Eligible Assignees, each of which shall become a party
to this Agreement as a Lender by execution of an Assignment Agreement; provided,
however, that

(A) except in the case (x) of an assignment of the entire remaining amount of
the assigning Lender’s Loans and/or Commitments or (y) an assignment to another
Lender, an Affiliate of such Lender or an Approved Fund of any Lender, the
aggregate amount of the Commitment so assigned (which for this purpose includes
the Loans outstanding thereunder) shall not be less than $5,000,000;

(B) in the case of any assignment to an Eligible Assignee at the effective time
of any such assignment, as determined by the Administrative Agent in accordance
with subsection (iv) below, the Lender Register shall be deemed modified to
reflect the Commitments of such new Lender and of the existing Lenders;

(C) upon surrender of the old Notes, if any, upon request of the new Lender, new
Notes will be issued, at the applicable Borrower’s expense, to such new Lender
and to the assigning Lender, to the extent needed to reflect the revised
Commitments; and

(D) unless waived by the Administrative Agent, the Administrative Agent shall
receive at the time of each such assignment, from the assigning or assignee
Lender, the payment of a non-refundable assignment fee of $3,500 (treating
multiple contemporaneous assignments to or from Approved Funds of a single
Lender as one assignment for purposes of such requirement).

(ii) To the extent of any assignment pursuant to this subpart (c), the assigning
Lender shall be relieved of its obligations hereunder with respect to its
assigned Commitments.

(iii) At the time of each assignment pursuant to this subpart (c) to a Person
that is not already a Lender hereunder, the respective assignee Lender shall
provide to the Borrowers and the Administrative Agent the applicable Internal
Revenue Service Forms (and any necessary additional documentation) described in
Section 3.03(b).

(iv) With respect to any Lender, the transfer of any Commitment of such Lender
and the rights to the principal of, and interest on, any Loan made pursuant to
such Commitment (whether or not evidenced by a Note) shall not be effective
until such transfer is recorded on the Lender Register maintained by the
Administrative Agent with respect to ownership of such Commitment and Loans and
prior to such recordation all amounts owing to the transferor with respect to
such Commitment and Loans shall remain owing to the transferor. The registration
of assignment or transfer of all or part of any Commitments and Loans shall be
recorded by the Administrative Agent on the Lender Register only upon the
acceptance by the Administrative Agent of a properly executed and delivered
Assignment Agreement pursuant to this subpart (c).

(v) Nothing in this Section shall prevent or prohibit (A) any Lender that is a
bank, trust company or other financial institution from pledging its Notes or
Loans to a Federal Reserve Bank in support of borrowings made by such Lender
from such Federal Reserve Bank, or (B) any Lender that is a trust, limited
liability company, partnership, fund or other investment company from pledging
its Notes or Loans to a trustee or agent for the benefit of holders of
certificates or debt securities issued by it. No such pledge, or any assignment
pursuant to or in lieu of an enforcement of such a pledge, shall relieve the
transferor Lender from its obligations hereunder.

 

92



--------------------------------------------------------------------------------

(d) No SEC Registration or Blue Sky Compliance. Notwithstanding any other
provisions of this Section, no transfer or assignment of the interests or
obligations of any Lender hereunder or any grant of participation therein shall
be permitted if such transfer, assignment or grant would require the Borrowers
to file a registration statement with the SEC or to qualify the Loans under the
“Blue Sky” laws of any State.

(e) Representations of Lenders. Each Lender initially party to this Agreement
hereby represents, and each Person that becomes a Lender pursuant to an
assignment permitted by this Section will, upon its becoming party to this
Agreement, represents that it is a commercial lender, other financial
institution or other “accredited” investor (as defined in SEC Regulation D) that
makes or acquires loans in the ordinary course of its business and that it will
make or acquire Loans for its own account in the ordinary course of such
business; provided, however, that subject to the preceding Sections 11.06(b) and
(c), the disposition of any promissory notes or other evidences of or interests
in Indebtedness held by such Lender shall at all times be within its exclusive
control.

Section 11.07 No Waiver; Remedies Cumulative. No failure or delay on the part of
the Administrative Agent or any Lender in exercising any right, power or
privilege hereunder or under any other Loan Document and no course of dealing
between the Borrowers and the Administrative Agent or any Lender shall operate
as a waiver thereof; nor shall any single or partial exercise of any right,
power or privilege hereunder or under any other Loan Document preclude any other
or further exercise thereof or the exercise of any other right, power or
privilege hereunder or thereunder. No notice to or demand on the Borrowers in
any case shall entitle the Borrowers to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the
Administrative Agent or the Lenders to any other or further action in any
circumstances without notice or demand. Without limiting the generality of the
foregoing, the making of a Loan or any LC Issuance shall not be construed as a
waiver of any Default or Event of Default, regardless of whether the
Administrative Agent, any Lender or any LC Issuer may have had notice or
knowledge of such Default or Event of Default at the time. The rights and
remedies herein expressly provided are cumulative and not exclusive of any
rights or remedies that the Administrative Agent or any Lender would otherwise
have.

Section 11.08 Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury
Trial.

(a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH
AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS (OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW). TO THE FULLEST EXTENT PERMITTED BY LAW, EACH BORROWER
HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW
OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK GOVERNS THIS AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS. Any legal action or proceeding with respect to
this Agreement or any other Loan Document may be brought in the Supreme Court of
the State of New York sitting in New York County or in the United States
District Court of the Southern District of New York, and, by execution and
delivery of this Agreement, each Borrower hereby irrevocably accepts for itself
and in respect of its property, generally and unconditionally, the jurisdiction
of the aforesaid courts. Each Borrower hereby further irrevocably consents to
the service of process out of any of the aforementioned courts in any such
action or proceeding by the mailing of copies thereof by registered or certified
mail, postage prepaid, to such Borrower at its address for notices pursuant to
Section 11.05, such service to become effective 30 days after such mailing or at
such earlier time as may be provided under applicable law. Without prejudice to
any other mode of service allowed under any relevant law, the Foreign Borrower
irrevocably appoints the Company as its agent for service of process in relation
to any

 

93



--------------------------------------------------------------------------------

proceedings before any court in connection with any Loan Document and agrees
that failure by an agent for service of process to notify the Foreign Borrower
of the process will not invalidate the proceedings concerned. Nothing herein
shall affect the right of the Administrative Agent or any Lender to serve
process in any other manner permitted by law or to commence legal proceedings or
otherwise proceed against such Borrower in any other jurisdiction.

(b) Each Borrower hereby irrevocably waives any objection that it may now or
hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Agreement or any other
Loan Document brought in the courts referred to in Section 11.08(a) above and
hereby further irrevocably waives and agrees not to plead or claim in any such
court that any such action or proceeding brought in any such court has been
brought in an inconvenient forum.

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS (INCLUDING,
WITHOUT LIMITATION, ANY AMENDMENTS, WAIVERS OR OTHER MODIFICATIONS RELATING TO
ANY OF THE FOREGOING), OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH
PARTY HERETO HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS PARAGRAPH.

Section 11.09 Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same agreement. A set of counterparts
executed by all the parties hereto shall be lodged with the Borrowers and the
Administrative Agent.

Section 11.10 Integration. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and thereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof or
thereof ; provided, however, that, notwithstanding the foregoing, any term or
provision set forth in that certain Commitment Letter, dated as of December 2,
2010, among, inter alia, the Company and KeyBank and the Administrative Agent
Fee Letter, between the Company and KeyBank that, pursuant to the express terms
of either such letter, survives beyond the Closing Date, shall continue to
remain in effect in accordance with the terms of such letters.

Section 11.11 Headings Descriptive. The headings of the several Sections and
other portions of this Agreement are inserted for convenience only and shall not
in any way affect the meaning or construction of any provision of this
Agreement.

Section 11.12 Amendment or Waiver.

(a) Neither this Agreement nor any other Loan Document, nor any terms hereof or
thereof, may be amended, changed, waived or otherwise modified unless such
amendment, change, waiver or other modification is in writing and signed by the
Borrowers, the Administrative Agent and the Required Lenders or by the
Administrative Agent acting at the written direction of the Required Lenders;
provided, however, that

 

94



--------------------------------------------------------------------------------

(i) no change, waiver or other modification shall

(A) increase the amount of any Commitment of any Lender hereunder (other than as
provided in Section 2.02(b)), without the written consent of such Lender;

(B) extend or postpone the Revolving Facility Termination Date, the Term Loan
Maturity Date or the maturity date provided for herein that is applicable to any
Loan of any Lender, extend or postpone the expiration date of any Letter of
Credit in which such Lender has an LC Participation beyond the latest expiration
date for a Letter of Credit provided for herein, or extend or postpone any
scheduled expiration or termination date provided for herein that is applicable
to a Commitment of any Lender, without the written consent of such Lender;

(C) reduce the principal amount of any Loan made by any Lender, or reduce the
rate or extend the time of payment of, or excuse the payment of, interest
thereon (other than as a result of (x) waiving the applicability of any
post-default increase in interest rates or (y) any amendment to defined terms
used in financial covenants), without the written consent of such Lender;

(D) reduce the amount of any Unpaid Drawing, or reduce the rate or extend the
time of payment of, or excuse the payment of, interest thereon (other than as a
result of waiving the applicability of any post-default increase in interest
rates), without the written consent of each Revolving Lender;

(E) reduce the rate or extend the time of payment of, or excuse the payment of,
any Fees to which any Lender is entitled hereunder, without the written consent
of such Lender; or

(F) amend, modify or waive (which shall include the waiver of any existing
Default or Event of Default) any condition precedent to any extension of credit
under the Credit Facility set forth in Section 4.2 without the written consent
of the Required Lenders;

(ii) no change in, or waiver or other modification otherwise affecting, the
amount or time of payment of any scheduled or mandatory reduction in the Total
Revolving Commitment provided for in Section 2.12 to which a Revolving Lender
shall be entitled shall be made without the written consent of each Revolving
Lender;

(iii) no change, waiver or other modification or termination shall, without the
written consent of each Lender directly affected thereby,

(A) release a Borrower from any of its obligations hereunder or any Loan
Document;

(B) release the Company from its Guaranty Obligations under Article X or release
any Credit Party from the Subsidiary Guaranty, except, in the case of a
Subsidiary Guarantor, in accordance with a transaction permitted under this
Agreement;

(C) amend, modify or waive any provision of this Section 11.12, Section 2.14(c)
or (e), Section 8.03, or any other provision of any of the Loan Documents

 

95



--------------------------------------------------------------------------------

pursuant to which the consent or approval of all Lenders, or a number or
specified percentage or other required grouping of Lenders or Lenders having
Commitments, is by the terms of such provision explicitly required;

(D) reduce the percentage specified in, or otherwise modify, the definition of
Required Lenders; or

(E) consent to the assignment or transfer by a Borrower of any of its rights and
obligations under this Agreement.

(iv)(x) no change, waiver or other modification or termination shall increase or
extend the Commitment or Loan of any Defaulting Lender, nor may the principal of
any Loan of a Defaulting Lender be reduced, in each case without the consent of
such Lender and (y) in the case of any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms,
affects any Defaulting Lender more adversely than other affected Lenders, such
wavier, amendment or modification shall require the consent of each such
Defaulting Lender; or

(v) the Administrative Agent, without the direction or separate authorization of
the Required Lenders, may approve any change, waiver or other modification that
is of a routine, administrative, ministerial or non-controversial nature, as
reasonably determined by the Administrative Agent, and any such change, waiver
or modification approved by the Administrative Agent shall be binding on the
Lenders.

Any waiver or consent with respect to this Agreement given or made in accordance
with this Section shall be effective only in the specific instance and for the
specific purpose for which it was given or made.

(b) No provision of Section 2.05 or any other provision in this Agreement
specifically relating to Letters of Credit may be amended without the consent of
any LC Issuer adversely affected thereby.

(c) No provision of Article IX may be amended without the consent of the
Administrative Agent and no provision of Section 2.04 may be amended without the
consent of the Swing Line Lender.

Section 11.13 Survival of Indemnities. All indemnities set forth herein
including, without limitation, in Article III (subject to the limitations set
forth Section 3.01(c)), Section 9.09 or Section 11.02 shall survive the
execution and delivery of this Agreement and the making and repayment of the
Obligations and any assignment made pursuant to Section 11.06(c).

Section 11.14 Domicile of Loans. Each Lender may fund, transfer and carry its
Loans out of, at, to or for the account of any branch office, subsidiary or
affiliate of such Lender; provided, however, that the Borrowers shall not be
responsible for costs arising under Section 3.01 resulting from any such
transfer (other than a transfer pursuant to Section 3.05) to the extent not
otherwise applicable to such Lender with respect to its Loans prior to such
transfer.

Section 11.15 Confidentiality.

(a) Each of the Administrative Agent, each LC Issuer and the Lenders agrees to
maintain the confidentiality of all Confidential Information, except that
Confidential Information may be disclosed (i) to its and its Affiliates’
directors, officers, trustees, employees and agents, including accountants,
legal counsel and other advisors in connection with the performance of their
duties relating to the Credit Parties

 

96



--------------------------------------------------------------------------------

and the Loan Documents (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Confidential Information and instructed to keep such Confidential Information
confidential), (ii) to any direct contractual counterparty in any Hedge
Agreement (or to any such contractual counterparty’s professional advisor, so
long as such contractual counterparty (or such professional advisor) agrees to
be bound by the provisions of this Section 11.15, (iii) to the extent requested
by any regulatory authority, (iv) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (v) to any other party
to this Agreement, (vi) in connection with the exercise of any remedies
hereunder or under any of the other Loan Documents, or any suit, action or
proceeding relating to this Agreement or any of the other Loan Documents or the
enforcement of rights hereunder or thereunder, (vii) subject to an agreement
containing provisions substantially the same as those of this Section 11.15, to
any assignee of or participant in, or any prospective assignee of or participant
in, any of its rights or obligations under this Agreement, or (viii) with the
consent of the Borrowers.

(b) As used in this Section, “Confidential Information” means all information
received from a Borrower relating to such Borrower or its business, other than
any such information that is available to the Administrative Agent, any LC
Issuer or any Lender on a non-confidential basis prior to disclosure by such
Borrower.

(c) Any Person required to maintain the confidentiality of Confidential
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Confidential Information as would
be exercised by a prudent person, acting reasonably and responsibly. The
Borrowers hereby agree that the failure of the Administrative Agent, any LC
Issuer or any Lender to comply with the provisions of this Section shall not
relieve the Borrowers, or any other Credit Party, of any of their obligations
under this Agreement or any of the other Loan Documents.

Section 11.16 Limitations on Liability of the LC Issuers. Each applicable
Borrower assumes all risks of the acts or omissions of any beneficiary or
transferee of any Letter of Credit with respect to its use of such Letters of
Credit. Neither any LC Issuer nor any of its officers or directors shall be
liable or responsible for: (a) the use that may be made of any Letter of Credit
or any acts or omissions of any beneficiary or transferee in connection
therewith; (b) the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged; (c) payment by an LC
Issuer against presentation of documents that do not comply with the terms of a
Letter of Credit, including failure of any documents to bear any reference or
adequate reference to such Letter of Credit; or (d) any other circumstances
whatsoever in making or failing to make payment under any Letter of Credit,
except that the LC Obligor shall have a claim against an LC Issuer, and an LC
Issuer shall be liable to such LC Obligor, to the extent of any direct, but not
consequential, damages suffered by such LC Obligor that such LC Obligor proves
were caused by (i) such LC Issuer’s willful misconduct or gross negligence or
failure to follow the standards of care specified in the UCC or (ii) such LC
Issuer’s willful failure to make lawful payment under any Letter of Credit after
the presentation to it of documentation strictly complying with the terms and
conditions of such Letter of Credit. In furtherance and not in limitation of the
foregoing, an LC Issuer may accept documents that appear on their face to be in
order, without responsibility for further investigation.

Section 11.17 General Limitation of Liability. No claim may be made by any
Credit Party, any Lender, the Administrative Agent, any LC Issuer or any other
Person against the Administrative Agent, any LC Issuer, or any other Lender or
the Affiliates, directors, officers, employees, attorneys or agents of any of
them for any damages other than actual compensatory damages in respect of any
claim for breach of contract or any other theory of liability arising out of or
related to the transactions

 

97



--------------------------------------------------------------------------------

contemplated by this Agreement or any of the other Loan Documents, or any act,
omission or event occurring in connection therewith; and each Borrower hereby,
to the fullest extent permitted under applicable law, waives, releases and
agrees not to sue or counterclaim upon any such claim for any special,
consequential or punitive damages, whether or not accrued and whether or not
known or suspected to exist in its favor.

Section 11.18 Lenders and Agent Not Fiduciary to Borrowers, etc. The
relationship among the Borrowers and their Subsidiaries, on the one hand, and
the Administrative Agent, each LC Issuer and the Lenders, on the other hand, is
solely that of debtor and creditor, and the Administrative Agent, each LC Issuer
and the Lenders have no fiduciary or other special relationship with the
Borrowers and their Subsidiaries, and no term or provision of any Loan Document,
no course of dealing, no written or oral communication, or other action, shall
be construed so as to deem such relationship to be other than that of debtor and
creditor.

Section 11.19 Survival of Representations and Warranties. All representations
and warranties herein shall survive the making of Loans and all LC Issuances
hereunder, the execution and delivery of this Agreement, the Notes and the other
documents the forms of which are attached as Exhibits hereto, the issue and
delivery of the Notes, any disposition thereof by any holder thereof, and any
investigation made by the Administrative Agent or any Lender or any other holder
of any of the Notes or on its behalf.

Section 11.20 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 11.21 Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action, event, condition or
circumstance is not permitted by any of such covenants, the fact that it would
be permitted by an exception to, or would otherwise be within the limitations or
restrictions of, another covenant, shall not avoid the occurrence of a Default
or an Event of Default if such action is taken or event, condition or
circumstance exists.

Section 11.22 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively, the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Base Rate to the date of repayment, shall have been
received by such Lender.

Section 11.23 Judgment Currency. If the Administrative Agent, on behalf of the
Lenders, obtains a judgment or judgments against a Borrower in a Designated
Foreign Currency, any Dollar denominated obligations of such Borrower in respect
of any sum adjudged to be due to the Administrative Agent or the Lenders
hereunder or under the Notes (the “Judgment Amount”) shall be discharged only to
the extent that, on the Business Day following receipt by the Administrative
Agent of the Judgment Amount in the Designated Foreign Currency, the
Administrative Agent, in accordance with normal

 

98



--------------------------------------------------------------------------------

banking procedures, may purchase Dollars with the Judgment Amount in such
Designated Foreign Currency. If the amount of Dollars so purchased is less than
the amount of Dollars that could have been purchased with the Judgment Amount on
the date or dates the Judgment Amount (excluding the portion of the Judgment
Amount which has accrued as a result of the failure of such Borrower to pay the
sum originally due hereunder or under the Notes when it was originally due
hereunder or under the Notes) was originally due and owing (the “Original Due
Date”) to the Administrative Agent or the Lenders hereunder or under the Notes
(the “Loss”), each applicable Borrower agrees as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against the Loss, and if the amount of Dollars so
purchased exceeds the amount of Dollars that could have been purchased with the
Judgment Amount on the Original Due Date, the Administrative Agent or such
Lender agrees to remit such excess to the Borrowers.

Section 11.24 USA Patriot Act. Each Lender subject to the USA Patriot Act hereby
notifies the Borrowers that pursuant to the requirements of the USA Patriot Act,
it is required to obtain, verify and record information that identifies the
Borrowers, which information includes the name and address of the Borrowers and
other information that will allow such Lender to identify the Borrowers in
accordance with the USA Patriot Act.

[Remainder of page intentionally left blank.]

 

99



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

THE COOPER COMPANIES, INC.,

as a Borrower

By:  

    /s/ Carol R. Kaufman

      Name:   Carol R. Kaufman       Title:   Senior Vice President of Legal
Affairs, Secretary & Chief Administrative Officer

COOPERVISION INTERNATIONAL HOLDING COMPANY, LP,

as a Borrower

By:  

    /s/ Carol R. Kaufman

      Name:   Carol R. Kaufman       Title:   Vice President & Secretary



--------------------------------------------------------------------------------

Address:   

127 Public Square

Cleveland, OH 44114

Attention: Kathy Koenig

Fax: (216) 370-6113

   

KEYBANK NATIONAL ASSOCIATION,
as the Administrative Agent, Co-Lead Arranger,
the Swing Line Lender, a Lender and an LC Issuer

 

      By:  

    /s/ Marianne T. Meil

      Name:   Marianne T. Meil       Title:   Senior Vice President

[Signature pages of other Lenders follow.]



--------------------------------------------------------------------------------

Signature Page to the

Credit Agreement

dated as of January 12, 2011

among

The Cooper Companies, Inc. and

CooperVision International Holding Company LP,

as a Borrower

and

KeyBank National Association, as the Administrative Agent,

and the Lenders party thereto

 

Address:   

560 Mission Street, 19th Floor

San Francisco, CA 94105

Attention: Alex Rogin

  JPMorgan Chase Bank, N.A.      By:  

 

    /s/ Alex Rogin

           Name: Alex Rogin            Title: Vice President



--------------------------------------------------------------------------------

Signature Page to the

Credit Agreement

dated as of January 12, 2011

among

The Cooper Companies, Inc. and

CooperVision International Holding Company LP,

as a Borrower

and

KeyBank National Association, as the Administrative Agent,

and the Lenders party thereto

 

Address:  

Henry H. Schwake

Managing Director

GCB Consumer & Healthcare Group

633 W. 5th Street – Ste. 6300

Los Angeles CA 90071

Attention:

  CITICORP NORTH AMERICA, INC.     By:  

 

    /s/ Henry Schwake

          Name: Henry Schwake           Title: Managing Director                
 



--------------------------------------------------------------------------------

Signature Page to the

Credit Agreement

dated as of January 12, 2011

among

The Cooper Companies, Inc. and

CooperVision International Holding Company LP,

as a Borrower

and

KeyBank National Association, as the Administrative Agent,

and the Lenders party thereto

 

Address:  

530 Lytton Avenue

Suite 101

Palo Alto CA 94301

Attention: John C. Pleque

  Bank of America, N.A.    

 

By:

      /s/ John C. Pleque           Name: John C. Pleque           Title: Senior
Vice President



--------------------------------------------------------------------------------

Signature Page to the

Credit Agreement

dated as of January 12, 2011

among

The Cooper Companies, Inc. and

CooperVision International Holding Company LP,

as a Borrower

and

KeyBank National Association, as the Administrative Agent,

and the Lenders party thereto

 

Address:  

One Front Street, 21st FI

San Francisco, CA 94111

Attention: Nathan Hamsik

  Well Fargo Bank, N.A.    

 

By:

      /s/ Nathan Hamsik           Name: Nathan Hamsik           Title: Vice
President



--------------------------------------------------------------------------------

Signature Page to the

Credit Agreement

dated as of January 12, 2011

among

The Cooper Companies, Inc. and

CooperVision International Holding Company LP,

as a Borrower

and

KeyBank National Association, as the Administrative Agent,

and the Lenders party thereto

 

Address:  

200 Park Avenue, 31st Floor

New York, NY 10166

Attention: Kristie Li

  DnB NOR Bank, ASA, New York Branch    

 

By:

      /s/ Kristie Li           Name: Kristie Li           Title: Vice President
    By:       /s/ Kristin Riise           Name: Kristin Riise           Title:
First Vice President



--------------------------------------------------------------------------------

Signature Page to the

Credit Agreement

dated as of January 12, 2011

among

The Cooper Companies, Inc. and

CooperVision International Holding Company LP,

as a Borrower

and

KeyBank National Association, as the Administrative Agent,

and the Lenders party thereto

 

Address:  

601 Montgomey Street

10th Floor, Suite 1000

San Francisco, CA 94105

Attention: David Hants

 

HSBC Bank USA, N.A.

601 MONTGOMERY STREET

SAN FRANCISCO, CA 94111

    By:  

 

    /s/ David Hants

          Name: David Hants           Title: Senior Vice President



--------------------------------------------------------------------------------

Signature Page to the

Credit Agreement

dated as of January 12, 2011

among

The Cooper Companies, Inc. and

CooperVision International Holding Company LP,

as a Borrower

and

KeyBank National Association, as the Administrative Agent,

and the Lenders party thereto

 

Address:  

2nd Floor, HSBC House

Mitchell Way

Southampton International Airport

Southampton

Hampshire

SO21 2EU

United Kingdom

Attention: Ian Johnson

 

HSBC Bank Plc

    

    By:       /s/ Ian Johnson           Name: Ian Johnson           Title:
Global Relationship Banking Manager                        



--------------------------------------------------------------------------------

Signature Page to the

Credit Agreement

dated as of January 12, 2011

among

The Cooper Companies, Inc. and

CooperVision International Holding Company LP,

as a Borrower

and

KeyBank National Association, as the Administrative Agent,

and the Lenders party thereto

 

Address:  

1251 Avenue of the Americas

New York, NY 10020

Attention: Vadim Mulod

 

MIZUHO COPORATE BANK, LTD.

    

    By:       /s/ Bertram H. Tang           Name: Bertram H. Tang      
    Title: Authorized Signatory



--------------------------------------------------------------------------------

Signature Page to the

Credit Agreement

dated as of January 12, 2011

among

The Cooper Companies, Inc. and

CooperVision International Holding Company LP,

as a Borrower

and

KeyBank National Association, as the Administrative Agent,

and the Lenders party thereto

 

Address:  

PNC Bank, National Association

249 Fifth Avenue

Pittsburgh, PA 15222-2707

Attention: Philip K. Liebscher

P3-P3PP-04-4

 

PNC Bank, National Association

    By:       /s/ Philip K. Liebscher      

    Name: Philip K. Liebscher

    Title: Senior Vice President

     



--------------------------------------------------------------------------------

Signature Page to the

Credit Agreement

dated as of January 12, 2011

among

The Cooper Companies, Inc. and

CooperVision International Holding Company LP,

as a Borrower

and

KeyBank National Association, as the Administrative Agent,

and the Lenders party thereto

 

Address:  

200 Pringle Avenue, Suite 500

Walnut Creek, CA 94596

Attention: Buddy Montgomery

  Union Bank, N.A.    

 

By:

      /s/ Henry G. Montgomery           Name: Henry G. Montgomery      
    Title: Vice President



--------------------------------------------------------------------------------

Signature Page to the

Credit Agreement

dated as of January 12, 2011

among

The Cooper Companies, Inc. and

CooperVision International Holding Company LP,

as a Borrower

and

KeyBank National Association, as the Administrative Agent,

and the Lenders party thereto

 

Address:  

Compass Bank

c/o BBVA Compass

4180 La Jolla Village Drive

La Jolla, CA 92037

Attention: Erik Velastegui

  COMPASS BANK    

 

By:

      /s/ Erik Velastegui           Name: Erik Velastegui           Title:
Senior Vice President



--------------------------------------------------------------------------------

Signature Page to the

Credit Agreement

dated as of January 12, 2011

among

The Cooper Companies, Inc. and

CooperVision International Holding Company LP,

as a Borrower

and

KeyBank National Association, as the Administrative Agent,

and the Lenders party thereto

 

Address:  

601 S. Figueroa St.

Suite 1800

Los Angeles, CA 90017

Attention: Gail Motonaga

  Sumitomo Mitsui Banking Corporation    

 

By:

      /s/ Yasuhiko Imai           Name: Yasuhiko Imai           Title: Group
Head



--------------------------------------------------------------------------------

Signature Page to the

Credit Agreement

dated as of January 12, 2011

among

The Cooper Companies, Inc. and

CooperVision International Holding Company LP,

as a Borrower

and

KeyBank National Association, as the Administrative Agent,

and the Lenders party thereto

 

Address:  

303 Peachtree Street NE, 23rd Fl.

Atlanta, GA, 30308

 

Attention: John Cappellari

  SunTrust Bank    

 

By:

      /s/ John Cappellari           Name: John Cappellari           Title: Vice
President



--------------------------------------------------------------------------------

Signature Page to the

Credit Agreement

dated as of January 12, 2011

among

The Cooper Companies, Inc. and

CooperVision International Holding Company LP,

as a Borrower

and

KeyBank National Association, as the Administrative Agent,

and the Lenders party thereto

 

Address:  

U.S. Bank Healthcare Division

150 Fourth Avenue Nort, 3rd Floor

Nashville, TN 32719

 

Attention: David Mruk

  U.S. Bank National Association    

 

By:

      /s/ David C. Mruk           Name: David C. Mruk           Title: Vice
President



--------------------------------------------------------------------------------

Signature Page to the

Credit Agreement

dated as of January 12, 2011

among

The Cooper Companies, Inc. and

CooperVision International Holding Company LP,

as a Borrower

and

KeyBank National Association, as the Administrative Agent,

and the Lenders party thereto

 

Address:  

2527 Camino Ramon

NC-BO7-3D-G

San Ramon, CA 94583

Attention: Phitsanu J. Kochaphum

  BANK OF THE WEST    

 

By:

      /s/ Phitsanu J. Kochaphum           Name: Phitsanu J. Kochaphum      
    Title: Regional Vice President



--------------------------------------------------------------------------------

Signature Page to the

Credit Agreement

dated as of January 12, 2011

among

The Cooper Companies, Inc. and

CooperVision International Holding Company LP,

as a Borrower

and

KeyBank National Association, as the Administrative Agent,

and the Lenders party thereto

 

Address:  

611 Anton Blvd

Suite 400

Costa Mesa CA 92626

Attention: Bill Sive

  Comerica Bank    

 

By:

      /s/ Steve Clear           Name: Steve Clear           Title: Vice
President



--------------------------------------------------------------------------------

Signature Page to the

Credit Agreement

dated as of January 12, 2011

among

The Cooper Companies, Inc. and

CooperVision International Holding Company LP,

as a Borrower

and

KeyBank National Association, as the Administrative Agent,

and the Lenders party thereto

 

Address:  

222 South Riverside Plaza

GRBVR0B

Chicago, IL 60606

Attention: Mitchell Grusen

  Fifth Third Bank    

 

By:

      /s/ Sanjeev Narayan           Name: Sanjeev Narayan           Title: Vice
President



--------------------------------------------------------------------------------

Signature Page to the

Credit Agreement

dated as of January 12, 2011

among

The Cooper Companies, Inc. and

CooperVision International Holding Company LP,

as a Borrower

and

KeyBank National Association, as the Administrative Agent,

and the Lenders party thereto

 

Address:  

677 Washington Blvd.

Stamford, CT 06901

 

Attention: Mark Crameri

  UBS Loan Finance LLC    

 

By:

      /s/ Irja R. Otsa           Name: Irja R. Otsa           Title: Associate
Director     By:       /s/ Mary E. Evans           Name: Mary E. Evans      
    Title: Associate Director



--------------------------------------------------------------------------------

Signature Page to the

Credit Agreement

dated as of January 12, 2011

among

The Cooper Companies, Inc. and

CooperVision International Holding Company LP,

as a Borrower

and

KeyBank National Association, as the Administrative Agent,

and the Lenders party thereto

 

Address:  

200 West Street

New York, NY 10282

 

Attention: Lauren Day

  GOLDMAN SACHS BANK USA    

 

By:

      /s/ Mark Walton           Name: Mark Walton           Title: Authorized
Signatory



--------------------------------------------------------------------------------

Signature Page to the

Credit Agreement

dated as of January 12, 2011

among

The Cooper Companies, Inc. and

CooperVision International Holding Company LP,

as a Borrower

and

KeyBank National Association, as the Administrative Agent,

and the Lenders party thereto

 

Address:  

333 South Grand Avenue, Suite #600

Los angeles, CA 90071 U.S.A.

 

Attention: Thomas Lui

 

CHANG HWA COMMERCIAL BANK, LTD.

LOS ANGELES BRANCH

   

 

By:

      /s/ Beverley Chen           Name: BEVERLY CHEN           Title: VP &
GENERAL MANAGER



--------------------------------------------------------------------------------

EXHIBIT A-1

REVOLVING FACILITY NOTE

 

$            

                 , 20             Cleveland, Ohio   

FOR VALUE RECEIVED, the undersigned [THE COOPER COMPANIES, INC., a Delaware
corporation] [COOPERVISION INTERNATIONAL HOLDING COMPANY, LP, an entity
organized under the laws of England and registered in Barbados as an External
Company under the laws of Barbados] (the “Borrower”) hereby promises to pay to
the order of [                    ] (the “Revolving Lender”) the principal sum
of                      ($        ) or, if less, the then unpaid principal
amount of all Revolving Loans (such term and each other capitalized term used
herein without definition shall have the meanings ascribed thereto in the Credit
Agreement referred to below) made by the Revolving Lender to the Borrower
pursuant to the Credit Agreement, in Dollars or in the applicable Designated
Foreign Currency and in immediately available funds, at the Payment Office on
the Revolving Facility Termination Date.

The Borrower also promises to pay interest in like currency and funds at the
Payment Office on the unpaid principal amount of each Revolving Loan made by the
Revolving Lender from the date of such Revolving Loan until paid at the rates
and at the times provided in Section 2.09 of the Credit Agreement.

This Revolving Facility Note is one of the Notes referred to in the Credit
Agreement, dated as of January 12, 2011 (as the same may be amended, restated,
replaced, refinanced or otherwise modified from time to time, the “Credit
Agreement”), among, inter alia, the Borrower, [The Cooper Companies, Inc.]
[CooperVision International Holding Company, LP], the lenders from time to time
party thereto (including the Revolving Lender), KEYBANK NATIONAL ASSOCIATION
(“KeyBank”), J.P. MORGAN SECURITIES LLC (“JPMS”), CITICORP NORTH AMERICA, INC.
(“Citi”), BANK OF AMERICA, N.A. (“BofA”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, (“WFNA”, and together with KeyBank, JPMS, Citi and BofA,
collectively, in such capacity, the “Co-Lead Arrangers” and, individually, each
a “Co-Lead Arranger”), each as a lead arranger; KeyBank, JPMS and Citi, each as
a co-bookrunner (in such capacity, a “Co-Bookrunner”); JPMS and Citi, each as a
co-syndication agent (in such capacity, a “Syndication Agent”); BofA and WFNA,
each as a co-documentation agent (in such capacity, a “Co-Documentation Agent”);
and KeyBank, as administrative agent (in such capacity, the “Administrative
Agent), the Swing Line Lender and an LC Issuer, and is entitled to the benefits
thereof and of the other Loan Documents. As and to the extent provided in the
Credit Agreement, this Revolving Facility Note is subject to mandatory repayment
prior to the Revolving Facility Termination Date, in whole or in part.

In case an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Revolving Facility Note may be declared to be due and
payable in the manner and with the effect provided in the Credit Agreement.

The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Revolving Facility Note, except as expressly set forth in
the Credit Agreement. No failure to exercise, or delay in exercising, any rights
hereunder on the part of the holder hereof shall operate as a waiver of any such
rights.

THIS REVOLVING FACILITY NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAW OF THE STATE OF NEW YORK, WITHOUT



--------------------------------------------------------------------------------

REGARD TO PRINCIPLES OF CONFLICTS OF LAWS (OTHER THAN SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW).

THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS REVOLVING
FACILITY NOTE, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY.

 

[THE COOPER COMPANIES, INC.]

 

[COOPERVISION INTERNATIONAL

HOLDING COMPANY, LP]

By:  

 

      Name:       Title:



--------------------------------------------------------------------------------

EXHIBIT A-2

SWING LINE NOTE

 

$30,000,000

     January 12, 2011         Cleveland, Ohio   

FOR VALUE RECEIVED, the undersigned [THE COOPER COMPANIES, INC., a Delaware
corporation] [COOPERVISION INTERNATIONAL HOLDING COMPANY, LP, an entity
organized under the laws of England and registered in Barbados as an External
Company under the laws of Barbados] (the “Borrower”) hereby promises to pay to
the order of KEYBANK NATIONAL ASSOCIATION (the “Swing Line Lender”) the
principal sum of THIRTY MILLION AND NO/100 DOLLARS ($30,000,000) or, if less,
the then unpaid principal amount of all Swing Loans (such term and each other
capitalized term used herein without definition shall have the meanings ascribed
thereto in the Credit Agreement referred to below) made by the Swing Line Lender
to the Borrower pursuant to the Credit Agreement, in Dollars and in immediately
available funds, at the Payment Office, on the Swing Loan Maturity Date
applicable to each such Swing Loan.

The Borrower promises also to pay interest in like currency and funds at the
Payment Office on the unpaid principal amount of each Swing Loan made by the
Swing Line Lender from the date of such Swing Loan until paid at the rates and
at the times provided in Section 2.09 of the Credit Agreement.

This Swing Line Note is one of the Notes referred to in the Credit Agreement,
dated as of January 12, 2011 (as the same may be amended, restated, replaced,
refinanced or otherwise modified from time to time, the “Credit Agreement”),
among, inter alia, the Borrower, [The Cooper Companies, Inc.] [CooperVision
International Holding Company LP], the lenders from time to time party thereto
(including the Swing Line Lender), KEYBANK NATIONAL ASSOCIATION (“KeyBank”),
J.P. MORGAN SECURITIES LLC (“JPMS”), CITICORP NORTH AMERICA, INC. (“Citi”), BANK
OF AMERICA, N.A. (“BofA”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, (“WFNA”,
and together with KeyBank, JPMS, Citi and BofA, collectively, in such capacity,
the “Co-Lead Arrangers” and, individually, each a “Co-Lead Arranger”), each as a
lead arranger; KeyBank, JPMS and Citi, each as a co-bookrunner (in such
capacity, a “Co-Bookrunner”); JPMS and Citi, each as a co-syndication agent (in
such capacity, a “Syndication Agent”); BofA and WFNA, each as a co-documentation
agent (in such capacity, a “Co-Documentation Agent”); and KeyBank, as
administrative agent (in such capacity, the “Administrative Agent), the Swing
Line Lender and an LC Issuer, and is entitled to the benefits thereof and of the
other Loan Documents. As and to the extent provided in the Credit Agreement,
this Swing Line Note is subject to mandatory repayment prior to the Revolving
Facility Termination Date, in whole or in part.

In case an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Swing Line Note may be declared to be due and payable
in the manner and with the effect provided in the Credit Agreement.

The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Swing Line Note, except as expressly set forth in the
Credit Agreement. No failure to exercise, or delay in exercising, any rights
hereunder on the part of the holder hereof shall operate as a waiver of any such
rights.

THIS SWING LINE NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO



--------------------------------------------------------------------------------

PRINCIPLES OF CONFLICTS OF LAWS (OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).

THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS SWING LINE
NOTE, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.

 

[THE COOPER COMPANIES, INC.]

 

[COOPERVISION INTERNATIONAL

HOLDING COMPANY, LP]

By:  

 

      Name:       Title:



--------------------------------------------------------------------------------

EXHIBIT A-3

TERM NOTE

 

$            

                 , 20             Cleveland, Ohio   

FOR VALUE RECEIVED, the undersigned THE COOPER COMPANIES, INC., a Delaware
corporation (the “Borrower”), hereby promises to pay to the order of
[                    ] (the “Term Lender”) the principal sum of
                     ($        ) or, if less, the then unpaid principal amount
of all Term Loans (such term and each other capitalized term used herein without
definition shall have the meanings ascribed thereto in the Credit Agreement
referred to below) made by the Term Lender to the Borrower pursuant to the
Credit Agreement, in Dollars and in immediately available funds, at the Payment
Office on the Term Loan Maturity Date.

The Borrower also promises to pay interest in like currency and funds at the
Payment Office on the unpaid principal amount of the Term Loan made by the Term
Lender from the date of such Term Loan until paid at the rates and at the times
provided in Section 2.09 of the Credit Agreement.

This Term Note is one of the Notes referred to in the Credit Agreement, dated as
of January 12, 2011 (as the same may be amended, restated, replaced, refinanced
or otherwise modified from time to time, the “Credit Agreement”), among, inter
alia, the Borrower, COOPERVISION INTERNATIONAL HOLDING COMPANY, LP, an entity
organized under the laws of England and registered in Barbados as an External
Company under the laws of Barbados (the “Foreign Borrower”), the lenders from
time to time party thereto (including the Term Lender), KEYBANK NATIONAL
ASSOCIATION (“KeyBank”), J.P. MORGAN SECURITIES LLC (“JPMS”), CITICORP NORTH
AMERICA, INC. (“Citi”), BANK OF AMERICA, N.A. (“BofA”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION, (“WFNA”, and together with KeyBank, JPMS, Citi and BofA,
collectively, in such capacity, the “Co-Lead Arrangers” and, individually, each
a “Co-Lead Arranger”), each as a lead arranger; KeyBank, JPMS and Citi, each as
a co-bookrunner (in such capacity, a “Co-Bookrunner”); JPMS and Citi, each as a
co-syndication agent (in such capacity, a “Syndication Agent”); BofA and WFNA,
each as a co-documentation agent (in such capacity, a “Co-Documentation Agent”);
and KeyBank, as administrative agent (in such capacity, the “Administrative
Agent), the Swing Line Lender and an LC Issuer, and is entitled to the benefits
thereof and of the other Loan Documents. As and to the extent provided in the
Credit Agreement, the principal amount of this Term Note shall be repaid in
accordance with Section 2.13(b) of the Credit Agreement and this Term Note is
subject to mandatory repayment prior to the Term Loan Maturity Date, in whole or
in part.

In case an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Term Note may be declared to be due and payable in the
manner and with the effect provided in the Credit Agreement.

The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Term Note, except as expressly set forth in the Credit
Agreement. No failure to exercise, or delay in exercising, any rights hereunder
on the part of the holder hereof shall operate as a waiver of any such rights.

THIS TERM NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF
THE STATE OF NEW YORK, WITHOUT REGARD TO



--------------------------------------------------------------------------------

PRINCIPLES OF CONFLICTS OF LAWS (OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).

THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS TERM NOTE,
THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

THE COOPER COMPANIES, INC. By:  

 

      Name:       Title:



--------------------------------------------------------------------------------

EXHIBIT B-1

NOTICE OF BORROWING

            , 20    

KEYBANK NATIONAL ASSOCIATION,

  as Administrative Agent

127 Public Square

Cleveland, Ohio 44114

Attention: Agent Services

 

  Re: Notice of Borrowing

Ladies and Gentlemen:

The undersigned, [THE COOPER COMPANIES, INC., a Delaware corporation]
[COOPERVISION INTERNATIONAL HOLDING COMPANY, LP, an entity organized under the
laws of England and registered in Barbados as an External Company under the laws
of Barbados] (the “Borrower”), refers to the Credit Agreement, dated as of
January 12, 2011 (as the same may be amended, restated, replaced, refinanced or
otherwise modified from time to time, the “Credit Agreement,” terms not defined
herein being used herein as therein defined), among, inter alia, the Borrower,
[The Cooper Companies, Inc.] [CooperVision International Holding Company, LP],
the lenders from time to time party thereto (the “Lender”), KEYBANK NATIONAL
ASSOCIATION (“KeyBank”), J.P. MORGAN SECURITIES LLC (“JPMS”), CITICORP NORTH
AMERICA, INC. (“Citi”), BANK OF AMERICA, N.A. (“BofA”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION, (“WFNA”, and together with KeyBank, JPMS, Citi and BofA,
collectively, in such capacity, the “Co-Lead Arrangers” and, individually, each
a “Co-Lead Arranger”), each as a lead arranger; KeyBank, JPMS and Citi, each as
a co-bookrunner (in such capacity, a “Co-Bookrunner”); JPMS and Citi, each as a
co-syndication agent (in such capacity, a “Syndication Agent”); BofA and WFNA,
each as a co-documentation agent (in such capacity, a “Co-Documentation Agent”);
and KeyBank, as administrative agent (in such capacity, the “Administrative
Agent), the Swing Line Lender and an LC Issuer, and hereby gives you notice,
irrevocably, pursuant to Section 2.06(b) of the Credit Agreement, that the
undersigned hereby requests one or more Borrowings under the Credit Agreement,
and in that connection therewith sets forth on Annex 1 hereto the information
relating to each such Borrowing (collectively the “Proposed Borrowing”) as
required by Section 2.06(b) of the Credit Agreement.

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

(A) the representations and warranties of the Credit Parties contained in the
Credit Agreement and the other Loan Documents are and will be true and correct
in all material respects, before and after giving effect to the Proposed
Borrowing, as though made on such date, except to the extent that such
representations and warranties expressly relate to an earlier specified date, in
which case such representations and warranties were true and correct in all
material respects as of the date when made; and

(B) no Default or Event of Default has occurred and is continuing, or would
result from such Proposed Borrowing.

[Signature page follows]



--------------------------------------------------------------------------------

Very truly yours,

[THE COOPER COMPANIES, INC.]

 

[COOPERVISION INTERNATIONAL

HOLDING COMPANY, LP]

By:  

 

      Name:       Title:



--------------------------------------------------------------------------------

Annex 1

to

Notice of Borrowing

 

 

 

1. The Business Day of the Proposed Borrowing is [        ].

 

2. The class of Loan[s] comprising the Proposed Borrowing [is a][are] [Term
Loan[s]] [Revolving Loan[s]] [Swing Loan[s]].

 

3. The Type of Loan[s] comprising the Proposed Borrowing [is a][are] [Base Rate
Loan[s]] [Eurodollar Loan[s]] [Foreign Currency Loan[s]].

 

4. The Aggregate amount of [the] [each] Loan is [as follows]:

 

  (a) [Term Loans]

[Base Rate Loan: $        .]

[Eurodollar Loan: $        , with an initial Interest Period of [    ]
month[s].]

 

  (b) [Revolving Loans]

[Base Rate Loan: $        .]

[Eurodollar Loan: $        , with an initial Interest Period of [    ]
month[s].]

[Foreign Currency Loan: $        , with an initial Interest Period of [    ]
month[s].]

 

  (c) [Swing Loan: $        .]

 

5. [The Designated Foreign Currency for the Foreign Currency Loan[s] is
            .]

 

6. [The Swing Loan Maturity Date for the Swing Loan[s] is             .]



--------------------------------------------------------------------------------

EXHIBIT B-2

NOTICE OF CONTINUATION OR CONVERSION

            , 20    

KEYBANK NATIONAL ASSOCIATION,

  as Administrative Agent

127 Public Square

Cleveland, Ohio 44114

Attention: Agent Services

 

  Re: Notice of Continuation or Conversion

Ladies and Gentlemen:

The undersigned, [THE COOPER COMPANIES, INC., a Delaware corporation]
[COOPERVISION INTERNATIONAL HOLDING COMPANY, LP, an entity organized under the
laws of England and registered in Barbados as an External Company under the laws
of Barbados] (the “Company”), refers to the Credit Agreement, dated as of
January 12, 2011 (as the same may be amended, restated, replaced, refinanced or
otherwise modified from time to time, the “Credit Agreement,” terms not defined
herein being used herein as therein defined), among, inter alia, the Borrowers,
the lenders from time to time party thereto (the “Lender”), KEYBANK NATIONAL
ASSOCIATION (“KeyBank”), J.P. MORGAN SECURITIES LLC (“JPMS”), CITICORP NORTH
AMERICA, INC. (“Citi”), BANK OF AMERICA, N.A. (“BofA”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION, (“WFNA”, and together with KeyBank, JPMS, Citi and BofA,
collectively, in such capacity, the “Co-Lead Arrangers” and, individually, each
a “Co-Lead Arranger”), each as a lead arranger; KeyBank, JPMS and Citi, each as
a co-bookrunner (in such capacity, a “Co-Bookrunner”); JPMS and Citi, each as a
co-syndication agent (in such capacity, a “Syndication Agent”); BofA and WFNA,
each as a co-documentation agent (in such capacity, a “Co-Documentation Agent”);
and KeyBank, as administrative agent (in such capacity, the “Administrative
Agent), the Swing Line Lender and an LC Issuer, and hereby gives you notice,
irrevocably, pursuant to Section 2.10(b) of the Credit Agreement, that the
undersigned hereby requests one or more Continuations or Conversions of Loans,
consisting of one Type of Loan, pursuant to Section 2.10(b) of the Credit
Agreement, and in that connection therewith has set forth on Annex 1 hereto the
information required pursuant to such Section 2.10(b) of the Credit Agreement
relating to each such Continuation or Conversion.

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Continuation or Conversion:

(A) the representations and warranties of the Credit Parties contained in the
Credit Agreement and the other Loan Documents are and will be true and correct
in all material respects, before and after giving effect to the Continuation or
Conversion, as though made on such date, except to the extent that such
representations and warranties expressly relate to an earlier specified date, in
which case such representations and warranties were true and correct in all
material respects as of the date when made; and

(B) no Default or Event of Default has occurred and is continuing, or would
result from such Continuation or Conversion.

[Signature page follows]



--------------------------------------------------------------------------------

Very truly yours,

[THE COOPER COMPANIES, INC.]

 

[COOPERVISION INTERNATIONAL

HOLDING COMPANY, LP]

By:  

 

      Name:       Title:



--------------------------------------------------------------------------------

Annex 1

to

Notice of Continuation or Conversion

 

 

 

1. The Type[s] of [Term Loan[s]] [Revolving Loan[s]] to be [Continued]
[Converted] [is a] [are] [Base Rate Loan[s]] [Eurodollar Loan[s]] [Foreign
Currency Loan[s]].

 

2. The date on which the [respective] [Term Loan[s]] [Revolving Loan[s]] to be
[Continued] [Converted] was made is [set forth below opposite such Loan]:

 

  (a) [Base Rate Loan:             .]

 

  (b) [Eurodollar Loan:             .]

 

  (c) [Foreign Currency Loan:             .]

 

3. The date on which the [respective] [Term Loan[s]] [Revolving Loan[s]] is to
be [Continued] [Converted] is [set forth below opposite such Loan]:

 

  (a) [Base Rate Loan:             .]

 

  (b) [Eurodollar Loan:             .]

 

  (c) [Foreign Currency Loan:             .]

 

4. The Aggregate amount of [the] [each] [Term Loan[s]] [Revolving Loan[s]] is
[as follows]:

 

  (a) [Base Rate Loan: $        .]

 

  (b) [Eurodollar Loan: $        .]

 

  (c) [Foreign Currency Loan: $        .]

 

5. [[The [new] Interest Period for the [respective] [Term Loan[s]] [Revolving
Loan[s]] is [set forth opposite such Loan]:

 

  (a) [Eurodollar Loan:             .]

 

  (b) [Foreign Currency Loan:             .]

 

[6. The Type of Loan into which the [respective] [Term Loan[s]] [Revolving
Loan[s]] [is] [are] to be Converted is [set forth below opposite such Loan]:]

 

  (a) [Base Rate Loan:             .]

 

  (b) [Eurodollar Loan:             .]

 

  (c) [Foreign Currency Loan:             .]



--------------------------------------------------------------------------------

EXHIBIT B-3

LC REQUEST

            , 20    

KEYBANK NATIONAL ASSOCIATION,

  as Administrative Agent

127 Public Square

Cleveland, Ohio 44114

Attention: Agent Services

Ladies and Gentlemen:

The undersigned, [THE COOPER COMPANIES, INC., a Delaware corporation]
[COOPERVISION INTERNATIONAL HOLDING COMPANY, LP, an entity organized under the
laws of England and registered in Barbados as an External Company under the laws
of Barbados] (the “Company”), refers to the Credit Agreement, dated as of
January 12, 2011 (as the same may be amended, restated, replaced, refinanced or
otherwise modified from time to time, the “Credit Agreement,” terms not defined
herein being used herein as therein defined), among, inter alia, the Borrowers,
the lenders from time to time party thereto (the “Lender”), KEYBANK NATIONAL
ASSOCIATION (“KeyBank”), J.P. MORGAN SECURITIES LLC (“JPMS”), CITICORP NORTH
AMERICA, INC. (“Citi”), BANK OF AMERICA, N.A. (“BofA”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION, (“WFNA”, and together with KeyBank, JPMS, Citi and BofA,
collectively, in such capacity, the “Co-Lead Arrangers” and, individually, each
a “Co-Lead Arranger”), each as a lead arranger; KeyBank, JPMS and Citi, each as
a co-bookrunner (in such capacity, a “Co-Bookrunner”); JPMS and Citi, each as a
co-syndication agent (in such capacity, a “Syndication Agent”); BofA and WFNA,
each as a co-documentation agent (in such capacity, a “Co-Documentation Agent”);
and KeyBank, as administrative agent (in such capacity, the “Administrative
Agent), the Swing Line Lender and an LC Issuer.

Pursuant to Section 2.05(b) of the Credit Agreement, the undersigned hereby
requests that [            ], as LC Issuer, issue a Letter of Credit on
[            , 20    ] (the “Date of Issuance”) in the aggregate face amount of
[$        ], for the account of                     , (the “LC Obligor”).

The beneficiary of the requested Letter of Credit will be             , and such
Letter of Credit will be in support of              and will have a stated
termination date of                     .

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the Date of Issuance:

(A) the representations and warranties of the Credit Parties contained in the
Credit Agreement and the other Loan Documents are and will be true and correct
in all material respects, before and after giving effect to the issuance of the
Letter of Credit, as though made on such date, except to the extent that such
representations and warranties expressly relate to an earlier specified date, in
which case such representations and warranties were true and correct in all
material respects as of the date when made; and

(B) no Default or Event of Default has occurred and is continuing, or would
result after giving effect to the issuance of the Letter of Credit requested
hereby.

[Signature page follows]



--------------------------------------------------------------------------------

Copies of all documentation with respect to the supported transaction are
attached hereto.

 

Very truly yours,

[THE COOPER COMPANIES, INC.]

 

[COOPERVISION INTERNATIONAL

HOLDING COMPANY, LP]

By:  

 

      Name:       Title:



--------------------------------------------------------------------------------

EXHIBIT C

 

 

SUBSIDIARY GUARANTY

 

 



--------------------------------------------------------------------------------

EXHIBIT D

COMPLIANCE CERTIFICATE

            , 20    

KEYBANK NATIONAL ASSOCIATION,

  as Administrative Agent

127 Public Square

Cleveland, Ohio 44114

Attention: Agent Services

Each Lender party to the

  Credit Agreement referred to below

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of January 12,
2011(as the same may be amended, restated, replaced, refinanced or otherwise
modified from time to time, the “Credit Agreement,” terms not defined herein
being used herein as therein defined), among, inter alia, THE COOPER COMPANIES,
INC., a Delaware corporation (the “Company”) and COOPERVISION INTERNATIONAL
HOLDING COMPANY, LP an entity organized under the laws of England and registered
in Barbados as an External Company under the laws of Barbados (the “Foreign
Borrower”, and together with the Company, individually each a “Borrower” and
collectively, the “Borrowers”), the lenders from time to time party thereto (the
“Lender”), KEYBANK NATIONAL ASSOCIATION (“KeyBank”), J.P. MORGAN SECURITIES LLC
(“JPMS”), CITICORP NORTH AMERICA, INC. (“Citi”), BANK OF AMERICA, N.A. (“BofA”),
and WELLS FARGO BANK, NATIONAL ASSOCIATION, (“WFNA”, and together with KeyBank,
JPMS, Citi and BofA, collectively, in such capacity, the “Co-Lead Arrangers”
and, individually, each a “Co-Lead Arranger”), each as a lead arranger; KeyBank,
JPMS and Citi, each as a co-bookrunner (in such capacity, a “Co-Bookrunner”);
JPMS and Citi, each as a co-syndication agent (in such capacity, a “Syndication
Agent”); BofA and WFNA, each as a co-documentation agent (in such capacity, a
“Co-Documentation Agent”); and KeyBank, as administrative agent (in such
capacity, the “Administrative Agent), the Swing Line Lender and an LC Issuer.
Pursuant to Section 6.01(c) of the Credit Agreement, the undersigned hereby
certifies, in the capacity set forth below and not in any individual capacity,
to the Administrative Agent and the Lenders as follows:

(a) I am the duly elected [Chief Financial Officer] of the Company.

(b) I am familiar with the terms of the Credit Agreement and the other Loan
Documents, and I have made, or have caused to be made under my supervision, a
review in reasonable detail of the transactions and conditions of the Company
and its Subsidiaries during the accounting period covered by the attached
financial statements.

(c) The review described in paragraph (b) above did not disclose, and I have no
knowledge of, the existence of a Default or Event of Default at the end of the
accounting period covered by the attached financial statements or as of the date
of this Compliance Certificate[, except as set forth below].

(d) The representations and warranties of the Credit Parties contained in the
Credit Agreement and in the other Loan Documents are true and correct in all
material respects with the same effect as though such representations and
warranties had been made on and at the date hereof, except to



--------------------------------------------------------------------------------

the extent that such representations and warranties expressly relate to an
earlier specified date, in which case such representations and warranties were
true and correct in all material respects as of the date when made.

(e) Set forth on Attachment I hereto are calculations of the financial covenants
set forth in Section 7.07 of the Credit Agreement, which calculations show
compliance with the terms thereof for the fiscal quarter of the Company ended
[                    ].

[Signature page follows]



--------------------------------------------------------------------------------

Very truly yours, THE COOPER COMPANIES, INC. By:  

 

      Name:       Title:



--------------------------------------------------------------------------------

EXHIBIT E

CLOSING CERTIFICATE

THE COOPER COMPANIES, INC., a Delaware corporation (the “Company”), hereby
certifies that the officer executing this Closing Certificate is an Authorized
Officer (as defined in the Credit Agreement referred to below) of the Company
and that such officer is duly authorized to execute this Closing Certificate in
such capacity and not in any individual capacity, which is hereby delivered on
behalf of the Company pursuant to Section 4.01(xi) of the Credit Agreement,
dated as of January 12, 2011 (as the same may be amended, restated, replaced,
refinanced or otherwise modified from time to time, the “Credit Agreement,”
terms not defined herein being used herein as therein defined), among, inter
alia, the Company, COOPERVISION INTERNATIONAL HOLDING COMPANY, an entity
organized under the laws of England and registered in Barbados as an External
Company under the laws of Barbados (the “Foreign Borrower”, and together with
the Company, individually each a “Borrower” and collectively, the “Borrowers”),
the lenders from time to time party thereto (the “Lender”), KEYBANK NATIONAL
ASSOCIATION (“KeyBank”), J.P. MORGAN SECURITIES LLC (“JPMS”), CITICORP NORTH
AMERICA, INC. (“Citi”), BANK OF AMERICA, N.A. (“BofA”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION, (“WFNA”, and together with KeyBank, JPMS, Citi and BofA,
collectively, in such capacity, the “Co-Lead Arrangers” and, individually, each
a “Co-Lead Arranger”), each as a lead arranger; KeyBank, JPMS and Citi, each as
a co-bookrunner (in such capacity, a “Co-Bookrunner”); JPMS and Citi, each as a
co-syndication agent (in such capacity, a “Syndication Agent”); BofA and WFNA,
each as a co-documentation agent (in such capacity, a “Co-Documentation Agent”);
and KeyBank, as administrative agent (in such capacity, the “Administrative
Agent), the Swing Line Lender and an LC Issuer.

The undersigned, in his capacity as an Authorized Officer of the Company and not
in any individual capacity, further certifies that at and as of the Closing Date
and both before and after giving effect to the initial Borrowings under the
Credit Agreement:

1. No Default or Event of Default has occurred and is continuing.

2. All representations and warranties of the Credit Parties contained in the
Credit Agreement and in the other Loan Documents are true and correct in all
material respects with the same effect as though such representations and
warranties had been made on and as of the Closing Date, except to the extent
that such representations and warranties expressly relate to an earlier
specified date, in which case such representations and warranties were true and
correct in all material respects as of the date when made.

3. Each of the conditions precedent to the effectiveness of the Credit Agreement
set forth in Section 4.01(xiii) and (xiv) of the Credit Agreement have been
satisfied by such Credit Party or waived by Administrative Agent.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Closing Certificate to be
executed by its [Insert title of Authorized Officer] thereunto duly authorized,
on and as of this          day of             , 20    .

 

THE COOPER COMPANIES, INC. By:  

 

      Name:       Title:



--------------------------------------------------------------------------------

EXHIBIT F

SOLVENCY CERTIFICATE

THE COOPER COMPANIES, INC., a Delaware corporation (the “Company”), hereby
certifies that the officer executing this Solvency Certificate is the Chief
Financial Officer of the Company and that such officer is duly authorized to
execute this Solvency Certificate in such capacity and not in any individual
capacity, which is hereby delivered on behalf of the Company pursuant to
Section 4.01(xii) of the Credit Agreement, dated as of January 12, 2011 (as the
same may be amended, restated, replaced, refinanced or otherwise modified from
time to time, the “Credit Agreement,” terms defined or referenced therein and
not otherwise defined or referenced herein being used herein as therein defined
or referenced), among, inter alia, the Company, COOPERVISION INTERNATIONAL
HOLDING COMPANY, LP, an entity organized under the laws of England and
registered in Barbados as an External Company under the laws of Barbados (the
“Foreign Borrower”, and together with the Company, individually each a
“Borrower” and collectively, the “Borrowers”), the lenders from time to time
party thereto (the “Lender”), KEYBANK NATIONAL ASSOCIATION (“KeyBank”), J.P.
MORGAN SECURITIES LLC (“JPMS”), CITICORP NORTH AMERICA, INC. (“Citi”), BANK OF
AMERICA, N.A. (“BofA”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, (“WFNA”, and
together with KeyBank, JPMS, Citi and BofA, collectively, in such capacity, the
“Co-Lead Arrangers” and, individually, each a “Co-Lead Arranger”), each as a
lead arranger; KeyBank, JPMS and Citi, each as a co-bookrunner (in such
capacity, a “Co-Bookrunner”); JPMS and Citi, each as a co-syndication agent (in
such capacity, a “Syndication Agent”); BofA and WFNA, each as a co-documentation
agent (in such capacity, a “Co-Documentation Agent”); and KeyBank, as
administrative agent (in such capacity, the “Administrative Agent), the Swing
Line Lender and an LC Issuer.

The Company further certifies that such officer is generally familiar with the
properties, businesses and assets of the Borrowers and has reviewed the Loan
Documents and the contents of this Solvency Certificate and, in connection
herewith, has reviewed such other documentation and information and has made
such investigations and inquiries as the Company and such officer deem necessary
and prudent therefor. The Company further certifies that the financial
information and assumptions that underlie and form the basis for the
representations made in this Solvency Certificate were reasonable when made and
were made in good faith and continue to be reasonable as of the date hereof.

The Company understands that the Lenders are relying on this Solvency
Certificate in connection with the Loan Documents.

The Company hereby further certifies that on the date hereof:

1. The Borrowers have received consideration that is the reasonable equivalent
value of the obligations and liabilities that the Borrowers have incurred to the
Administrative Agent, each LC Issuer and the Lenders under the Loan Documents.

2. Immediately before and immediately after giving effect to the Borrowings
under the Credit Agreement, the Borrowers have capital sufficient to carry on
its business and transactions and all business and transactions in which it is
about to engage and is now solvent and able to pay its debts (as defined in
Section 5.08 of the Credit Agreement) as they mature and the Borrowers own
property having a value, both at fair valuation and at present fair salable
value, greater than the amount required to pay the Borrowers’ debts.



--------------------------------------------------------------------------------

3. The Borrowers are not entering into the Loan Documents with the intent to
hinder, delay or defraud its creditors.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Solvency Certificate to be
executed by its Chief Financial Officer, who is signing in such capacity only
and in no way in his/her personal capacity, thereunto duly authorized, on and as
of January 12, 2011.

 

THE COOPER COMPANIES, INC. By:  

 

      Name:       Title:



--------------------------------------------------------------------------------

EXHIBIT G

ASSIGNMENT AGREEMENT

Date:             , 20    

This Assignment and Assumption (this “Assignment Agreement”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement (as defined below), receipt of a copy of which is
hereby acknowledged by the Assignee. The Standard Terms and Conditions set forth
in Annex 1 attached hereto (the “Standard Terms and Conditions”) are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment Agreement as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
Loan Documents and any other documents or instruments delivered pursuant thereto
to the extent related to the amount and percentage interest identified below of
all of such outstanding rights and obligations of the Assignor under the
respective facilities identified below (including, without limitation, any
Letters of Credit, guarantees, and Swing Loans and any Participations in any of
the foregoing included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other Loan Document and any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
Agreement, without representation or warranty by the Assignor.

 

1.      Assignor:    ______________________________ 2.      Assignee:   
______________________________         [and is an Affiliate/Approved Fund of
[identify Lender]1] 3.      Borrowers:    (i) The Cooper Companies, Inc., a
Delaware corporation and (ii) CooperVision International Holding Company, LP, an
entity formed under laws of England and registered in Barbados as an External
Company under the laws of Barbados. 4.      Administrative Agent:    KeyBank
National Association, as the administrative agent under the Credit Agreement.

 

 

1

Select as applicable.



--------------------------------------------------------------------------------

5.        Credit Agreement:       The Credit Agreement, dated as of January 12,
2011 (as the same may be amended, restated, replaced, refinanced or otherwise
modified from time to time, the “Credit Agreement”), among, inter alia, the
Borrowers, the lenders from time to time party thereto, KeyBank National
Association (“KeyBank”), J.P. Morgan Securities LLC (“JPMS”), Citicorp North
America, Inc. (“Citi”), Bank of America, N.A. (“BofA”), and Wells Fargo Bank,
National Association, (“WFNA”, and together with KeyBank, JPMS, Citi and BofA,
collectively, in such capacity, the “Co-Lead Arrangers” and, individually, each
a “Co-Lead Arranger”), each as a lead arranger; KeyBank, JPMS and Citi, each as
a co-bookrunner (in such capacity, a “Co-Bookrunner”); JPMS and Citi, each as a
co-syndication agent (in such capacity, a “Syndication Agent”); BofA and WFNA,
each as a co-documentation agent (in such capacity, a “Co-Documentation Agent”);
and KeyBank, as administrative agent (in such capacity, the “Administrative
Agent), the Swing Line Lender and an LC Issuer.

6.

       Assigned Interest:      

 

Facility Assigned

  

Aggregate Amount

of

Commitment/Loans

for all Lenders *

  

Amount of

Commitment/

Loans Assigned*

  

Percentage Assigned

of

Commitment/Loans2

  

CUSIP Number

   $    $    %       $    $    %       $    $    %   

 

[7.      Trade Date:                        ]3

Effective Date:              , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

[Signature page follows]

 

 

* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

2

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

3

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

The terms set forth in this Assignment Agreement are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Title:

Accepted:

 

KEYBANK NATIONAL ASSOCIATION, as
Administrative Agent

By:  

 

  Name:   Title:

[THE COOPER COMPANIES, INC.,
as a Borrower]4

By:  

 

  Name:   Title:

[COOPERVISION INTERNATIONAL HOLDING COMPANY, LP as a Borrower]5

By:  

 

  Name:   Title:

 

4

If required.

5

If required.



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AGREEMENT

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment Agreement and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrowers, any of their Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by the
Borrowers, any of their Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment Agreement and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment Agreement and
to purchase the Assigned Interest on the basis of which it has made such
analysis and decision independently and without reliance on the Administrative
Agent or any other Lender, and (v) if it is not a United States Person (as
defined in Section 7701(a)(30) of the Code), attached to this Assignment
Agreement is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to, on or after the Effective Date. The Assignor and
the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.

3. General Provisions. This Assignment Agreement shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment Agreement may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery



--------------------------------------------------------------------------------

of an executed counterpart of a signature page of this Assignment Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment Agreement. This Assignment Agreement shall be construed in
accordance with and governed by the law of the State of New York, without regard
to principles of conflicts of laws (other than section 5-1401 of the New York
General Obligations Law).

 

 



--------------------------------------------------------------------------------

Schedule 1

Lenders and Commitments

 

Lender


   Revolving
Commitment      Revolving Facility
Percentage     Term
Commitment      Term Facility
Percentage  

KeyBank National Association

   $ 52,500,000         7.00 %    $ 17,500,000         7.00 % 

JPMorgan Chase Bank, National Association

   $ 52,500,000         7.00 %    $ 17,500,000         7.00 % 

Citicorp North America, Inc.

   $ 52,500,000         7.00 %    $ 17,500,000         7.00 % 

Bank of America, N.A.

   $ 48,750,000         6.50 %    $ 16,250,000         6.50 % 

Wells Fargo Bank, N.A.

   $ 48,750,000         6.50 %    $ 16,250,000         6.50 % 

DnB NOR Bank ASA, New York Branch

   $ 45,000,000         6.00 %    $ 15,000,000         6.00 % 

HSBC BANK USA

   $ 30,000,000         4.00 %    $ 10,000,000         4.00 % 

HSBC Bank PLC

   $ 15,000,000         2.00 %    $ 5,000,000         2.00 % 

Mizuho Corporate Bank, Ltd.

   $ 45,000,000         6.00 %    $ 15,000,000         6.00 % 

PNC Bank, National Association

   $ 45,000,000         6.00 %    $ 15,000,000         6.00 % 

Union Bank, N.A.

   $ 45,000,000         6.00 %    $ 15,000,000         6.00 % 

Compass Bank

   $ 45,000,000         6.00 %    $ 15,000,000         6.00 % 

Sumitomo Mitsui Banking Corporation

   $ 45,000,000         6.00 %    $ 15,000,000         6.00 % 

SunTrust Bank

   $ 45,000,000         6.00 %    $ 15,000,000         6.00 % 

U.S. Bank, National Association

   $ 45,000,000         6.00 %    $ 15,000,000         6.00 % 

Bank of the West

   $ 26,250,000         3.50 %    $ 8,750,000         3.50 % 

Comerica Bank

   $ 18,750,000         2.50 %    $ 6,250,000         2.50 % 

Fifth Third Bank

   $ 18,750,000         2.50 %    $ 6,250,000         2.50 % 

UBS Loan Finance LLC

   $ 15,000,000         2.00 %    $ 5,000,000         2.00 % 

Goldman Sachs Bank USA

   $ 7,500,000         1.00 %    $ 2,500,000         1.00 % 

Chang Hwa Commercial Bank, Ltd., Los Angeles Branch

   $ 3,750,000         0.50 %    $ 1,250,000         0.50 %                     
              

Total:

   $ 750,000,000.00         100 %    $ 250,000,000.00         100 %             
                      



--------------------------------------------------------------------------------

Schedule 2

Subsidiary Guarantors as of the Closing Date

CooperSurgical, Inc.

CooperVision, Inc.

TCC Acquisition Corp.



--------------------------------------------------------------------------------

Schedule 3

Existing Letters of Credit

 

Letter of Credit

#

  

Issue Date

  

Expiry Date

  

Principal

Amount

  

Beneficiary

S311966000 -

Annual Liege

Standby Letter Of

Credit

   1/31/2007    3/31/2015   

€85,000.00 /

$111,826.00

Balance as of

11/29/10

   KBC Bank NV



--------------------------------------------------------------------------------

Schedule 5.01

Corporate Information

See attached chart.



--------------------------------------------------------------------------------

Schedule 5.05

Litigation

None.

.



--------------------------------------------------------------------------------

Schedule 7.03

Liens Existing as of the Closing Date

None.



--------------------------------------------------------------------------------

Schedule 7.04

Indebtedness

None.



--------------------------------------------------------------------------------

Schedule 7.05

Investments

Section A

None.

Section B

1. CooperSurgical, Inc. owns a 52% interest in HBH Medizintechnik GmbH.

2. Prism Enterprises, Inc. owns a 50% interest in Prism IP Holdings LLC.